Research guidelines 2002 - 2006
The next item is the debate on the report (A5-0052/2001) by Mrs Plooij-van Gorsel, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Making a reality of the 'European Research Area' : Guidelines for European Union research activities (2002-2006) [COM(2000) 612 - C5-0738/2000 - 2000(COS)].
Mr President, Commissioner, ladies and gentlemen, never before have I spoken for so long in Parliament. You may go for a nap in between because eight minutes really is rather long.
Commissioner, it is now almost a year since it was agreed during the European Council in Lisbon that the European Union wants to become the most competitive knowledge-based economy in the world and this Parliament rallied around that goal with a large majority. If the European Union wants to achieve this goal, then more investment in research, technological development, innovation and education is essential, both in the Member States as well as at European level. The creation of a European Research Area is vital to this. European research has proved a success: and the innovative efforts of Europe's businesses are also impressive, accounting in the first half of the 1990s for 33% of turnover. The European Framework Programmes of research and technological development have definitely contributed to this as well. The success of the Framework Programmes must therefore be retained in the future and that will also have to be demonstrated when the proposals for the sixth Framework Programme are discussed. But at the moment, ladies and gentlemen, there is absolutely no question of having one European research policy. The proposals made by Commissioner Busquin in order to actually bring such a policy about were well received by the Committee on Industry, External Trade, Research and Energy, but on a number of points we still have a few gaps to fill and some concerns to raise.
One way of creating an effective research area would be to ensure more cooperation on the basis of more Community objectives and flexible use of resources. Let us do away with techno-nationalism. The research policies of the Member States and that of the Union are currently pursued alongside each other without forming a coherent whole. In addition, we invest significantly less in research than the United States and Japan. These two factors mean that the ground lost to the United States has simply increased in the last few years.
In my first report on the European Research Area, I also went on about techno-nationalism, which has to vanish. Greater cooperation is needed between the Member States, researchers and research groups, but also between companies, universities and public research institutes. More coordination at a programme level is also necessary. There is a need for new forms of European cooperation, namely intermediary cooperation, or in other words between national research institutes as well as between the establishments which subsidise research in the Member States. But, ladies and gentlemen, cooperation in Europe will stand or fall with a state-of-the-art infrastructure. It is vital to extend a high-speed trans-European research network with a capacity of ten gigabits to a hundred gigabits in the future, in order to achieve a European Research Area and enable it to perform optimally. Only then will we also achieve cooperation such as that between centres of excellence. This goal will never be reached with the SEAN project, which is based on an increase of two gigabits per second per year. I therefore call upon Commissioners Liikanen and Busquin to show much more ambition in this matter.
As well as the creation of a European Research Area, we also have need of a European Educational Area, since a dynamic knowledge-based economy, which was talked about so much in Lisbon, requires not only high quality education at the same level in all Member States, but also mobility amongst researchers and students. Greater harmony between higher education and researcher training is necessary as well. I would like to hear the Commissioner's point of view on this matter.
The agreements reached in Nice concerning flexibility, variable geometry, or cooperation between a limited number of Member States in the field of research, create an obstacle for the Industry Committee. This forms a central part of Commissioner Busquin's plans. The Industry Committee expresses the strongest possible reservations concerning this cooperation between Member States, particularly if it involves spending European research funds. As it so happens, the Research Committee, this Parliament in other words, has the power of codecision where research at European level is concerned. If this brings about cooperation between the Member States, whereby the Member States finance this themselves, then there is no problem at all. But as soon as European funding is put into research from which only a couple of Member States profit as a result, then the codecision procedure will indeed have to be retained. That is laid down in the Treaty. That is why I would like to see the details of these plans take on a clearer shape, although we are definitely not opposed to more cooperation - because for all that, I have also said: let us do away with techno-nationalism - but as soon as European funding is in the picture, Parliament's power of codecision remains.
Another point is the role of small and medium-sized enterprises in the field of research. In the fifth Framework Programme we argued in favour of spending at least 10% on small and medium-sized enterprises within the thematic programmes. That was successful too. It appears that even more funding is going to small and medium-sized enterprises from the Fifth Framework Programme. In my report for the Industry Committee, we established once again that at least 10% must be spent on SMEs. Nevertheless I believe that having regard to current spending we can well afford to be a bit more ambitious, so I put it to you that in the coming Framework Programme the amount should be increased to 15% and, of course, I welcome your views on this as well.
One last point, Mr President, relates to an issue about which there is considerable doubt in Parliament and that is nuclear fusion research. Essentially, Parliament has very little to report on this, except that we do have to make the budget available. We were surprised, therefore, that you went to the Council to ask for their opinion on what should happen now with fusion, even before you made a statement yourself which would normally go to the Council and Parliament at the same time. I think that that is a slight reversal of the procedure. We hope therefore that you will ask our opinion on this as well and indeed also give an opinion on the budget that you would like to have seen, but we shall have to approve that first. So in fact we are asking to be fully involved in determining the policy regarding fusion research, as well as in determining the direction that it should take.
Mr President, as Mrs Plooij-van Gorsel has said, research has consistently been identified as the key to improving economic growth, creating new jobs, a cleaner environment and better health. How utterly astonishing, then, that every country in the world and every Member State of the European Union wastes half of its most valuable resource, that is, the brain power of its citizens. It wastes that brain power because it fails to engage women in the task of science adequately.
Women are not encouraged at school level, they face discrimination in their careers, and this is something which we have to tackle in the European Research Area. I congratulate Mrs Plooij-van Gorsel, the rapporteur, and Commissioner Busquin, both of whom have realised the importance of this gap. I am particularly pleased that Commissioner Busquin has upgraded the work of his directorate-general in this matter to the status of a unit, that he is ensuring that statistics are being kept, and that networks which help and encourage women scientists are being supported by the European Union. This must be a key part of the European Research Area.
We need, as the phrase goes, research by women, for women - so that the gender implications of the research we undertake are examined - and about women. It is important that the socio-economic aspects of the research programme concentrate on gender matters. Why is it that almost every country in the world wastes the brains of half its population by not encouraging them?
I thank Mrs Plooij-van Gorsel for her support of the Committee on Women's Rights' opinion and look forward to the gender perspective being an important aspect of the European Research Area.
Mr President, ladies and gentlemen, I am happy to be speaking after Mrs McNally, for I myself am a research scientist and I am carrying out research into women (it is not just a question of research carried out by and for women, but also of research about them). I am glad that the report takes these questions on board.
I am speaking today on behalf of the Committee on Culture, Youth, Education, the Media and Sport, which unanimously adopted a report, part of which has been incorporated into the report by the Committee on Industry, External Trade, Research and Energy; I want to emphasise the word "part".
First of all, I am very glad that the human and social sciences will henceforth be regarded not just as a means of research but also as an end. The issue of women is part of the question, but, of course, today we are discussing something much wider. The fact that human and social sciences are now becoming a field of research in their own right means that we have reached a turning point in research in Europe. I think that needs pointing out. Perhaps it will help us think about how to achieve the political and cultural integration of Europe, given that research is an element of this integration.
I was also struck by the emphasis placed on the extent to which the new technologies, which are so important today - we discussed that yesterday, in relation to copyright - promote cultural diversity through the question of languages. That is another point we in the Committee on Culture consider extremely important.
As for the Sixth Framework Programme, I am pleased to see that the research on cultural identity that we proposed has been incorporated into the report that the Committee on Industry adopted. I hope the Commission will also take this into account. I think it is important to have the possibility of carrying out research on cultural identity, as it is to renew some of the key actions of the Fifth Framework Programme, such as 'multimedia content and tools' and 'city of tomorrow and cultural heritage'.
I somewhat regret, however, that the Committee on Industry has not incorporated our opinion on Internet costs. Research on Internet costs could have made it possible to reduce them and finally make the Internet more democratic. As for networks of excellence, that is all very well, but we can also, within the European Research Area, create networks that are not just networks of excellence. That is something we also need for the sake of mobility but also for the sake of research itself.
Lastly, of course, there is the question of intellectual property. It could be a great help to Europe in safeguarding its cultural identity and democracy if research were carried out on the technical aspects of intellectual property rights.
Mr President, I should first like to thank Mrs Plooij-van Gorsel for being so very open and receptive to contributions from my group. I must reiterate what a pleasure it has been to work with her on these matters. Likewise, I should like to express our sincere appreciation to Commissioner Busquin for his constant readiness to take our contributions on board. His door is always open, he is increasing his contacts with the groups and we are grateful to him for that. I do not believe it is an exaggeration to venture to say that as regards working with Parliament his conduct has been exemplary This bodes very well for the Sixth Framework Programme.
Mr President, the European Union is not the product of constructivist rationalism, of enlightened tyrannical elites who impose themselves on the people. Rather, it arises from the very promising idea of working together. If there is one area where the European Union was in need of stimulus to integrate policies, broaden the area of cooperation, coordination and synergies, it is the area of research, development and technological innovation. Consequently, the European Research Area is one of the key concerns of the present College of Commissioners. Commissioner Busquin is to be credited with launching and developing such an ambitious idea.
The European Research Area does in fact introduce new and potentially very beneficial instruments. Examples of these are cooperation and coordination regarding the research policies of Member States, concentrating on a small number of promising priorities, exploiting to the full the concept of added European value, the notion of large scale projects and of networks of excellence. There is no doubt that if proper use were made of these instruments they would all play their part in improving the quality and competitiveness of our system of research, development and innovation.
Mr President, our amendments arose out of a number of concerns. To give you some examples: to facilitate the movement of researchers, which we consider essential, to ensure openness and cross-fertilisation amongst the research systems of the Member States, to improve basic research and to establish clearly the criteria which will allow us to set priorities.
The European Research Area creates new expectations and is a source of great hope for us all. We wish you success, Commissioner, because your success in this field will be Parliament' s success and the European Union' s success too. Rest assured: as you move forward along the route you have presented so enthusiastically, you will find us marching shoulder to shoulder with you.
Mr President, Commissioner, ladies and gentlemen, when the European Commission presented its first communication on the European Research Area, through the intermediary of Commissioner Busquin, we wondered whether this was just another gadget, the kind of publicity stunt the Commission has sometimes favoured, or whether it really did represent a new direction, a turning point in the development of European research. In other words, we wondered whether the Commission was taking on board the fact that strictly Community related research makes up only a small percentage of global research activity in the European Union.
Today, after the first communication and, in particular, after this one, which defines the instruments more clearly, we know that we are definitely on the eve of a major change of course in research - although I would not go quite so far as to describe it as a Copernican revolution.
Until now, the purpose of research and of its main instrument, the Framework Programme, has been to keep European industry competitive. Today, obviously without neglecting that fundamental objective, we feel that there is a higher ambition, a new dimension. It is clear that if we want to achieve this European Research Area, which corresponds to a genuine Community policy, cooperation with the Member States is absolutely essential. In that respect, I do not agree with Mrs Plooij-van Gorsel, even though I find her report quite excellent. I think we must not be overcautious. The Heads of State knew what they were doing when they incorporated that form of cooperation into the Maastricht Treaty in 1992. We must make that cooperation strong and vigorous. I believe it is an essential element and one that must form the basis of the ideas and proposals in the Sixth Framework Programme.
So we must embark resolutely on this cooperation, but without forgetting that, in itself, that will not be enough to create a European Research Area. We will have to invigorate the European Research Area by making new efforts to promote the mobility of the researchers, as Mr Vidal-Quadras Roca so rightly said. We must also invigorate it through joint efforts in the field of major infrastructure. We must also, of course, invigorate it by setting up networks of research centres, whether or not they are networks of excellence, but it is true that we have centres of excellence and they will have to get used to working together. Here you face a formidable choice, Commissioner, in regard to charting these centres of excellence. These days, one could no doubt call it a benchmarking exercise. To call it so is one thing, to make it so is, of course, another, more difficult thing. However, when all is said and done, we have confidence that you will succeed.
Let me conclude by saying that over and above the European Research Area, which I believe will be a structural component of the next Framework Programme, we will also have to create links between the research areas and the whole field of university education. That is another dimension, but it is a crucial one.
Madam President, the establishment of a European Research Area is a truly innovative idea, which Commissioner Busquin proposes to make a reality over the next few years. We are grateful to him for that and I want to congratulate him personally, just as I want to congratulate Mrs Plooij-van Gorsel on the excellent report she has drawn up on the subject. Of course, we are in favour of this idea, and we would like to point out the aspects that the Group of the Verts/ALE considers most important.
First, we must move towards closer European integration in research. We want national programmes to be more accessible at European level.
Point two, this European Research Area must focus on sound basic research carried out by public establishments and it must be accompanied by a European innovation area that is geared to enterprises, be they large, small or medium-sized. At each step, we must try to create a real European added value.
Three, we must also consider introducing new tools. It is clear that the Sixth Framework Programme we are beginning to work on is the most important one. We must renew it and make it more accessible, more flexible and more legible. We must look into the idea of integrated programmes, of networks of excellence, but, at the same time, we must not forget the smaller entities, which can act as sources of discovery and innovation.
Four, we are aware of the need to develop means of promoting exchanges, such as grants, to invest in young people and to create a balance, giving more time to research.
Five, we must continue to promote pure science. We would like to see more attention paid to the subject of sciences and society and more support given to the human and social sciences.
Six, the European Research Area must place more emphasis on sustainable development, by drawing up very concrete research projects, such as projects relating to the environment or to renewable energies. But we are not in favour of the inclusion of military research or research in the defence area.
Finally, my seventh point, we are paying close attention to the international aspect, which is not just a question of competition with the United States or Japan and which must take account of the candidate countries and the cooperation programmes with the developing countries and the Euro-Mediterranean countries.
Mr President, Commissioner, the EU is to have a single currency and will therefore have a common currency zone. There is also a desire to make the EU a common scientific area, eventually to become a scientific superpower. In many fields the EU is already a scientific superpower. Not all the results and methods applied become common practice, however, as many large countries appear to have their eye purely on their own national, commercial and military interests. They should be opening up their projects to others more. If that does not happen, the EU will not be a genuine European Research Area, and EU money will be used to finance just the scraps and leftovers, for which there are insufficient national funds owing to the fact that the work is deemed to generally lack importance.
In Finland we use the expression 'meaningless research' . That means research that produces results that no one needs, uses, criticises or adds to. The European Research Area must not become an area of meaningless research and EU money must not be spent on financing meaningless research. We have to solve the problem that there is no qualitative monitoring of the use of EU funds in which radically scientific achievements might be appraised. It is to be feared that the use of funds is inefficient in scientific terms. It is possible that a common research centre will mean more bureaucracy than science. For that reason, we must demand that any common research area must be developed according to scientific criteria.
I would like to thank Mrs Plooij-van Gorsel for her thorough work in the Committee on Industry, External Trade, Research and Energy. The report' s only flaw is its call for an alliance between science and the armaments industry.
Mr President, ladies and gentlemen, the coordination and pooling of European research efforts must not lead to the demise of competition between research establishments. Coordination and cooperative arrangements are good, but there should be no anti-competitive assimilation. Subsidiarity defines the limits of the Community' s powers, and those limits must always be borne in mind. Whether the Commission' s ambitious projects are realised will depend on the breadth of vision demonstrated by national decision makers, who must rid themselves of the notion that the awarding of research contracts is a means of subsidising their own national economies. The foremost priority must be to achieve each research aim as quickly as possible for the benefit of the entire European Economic Area.
We in the Union probably have the best training courses for scientists, but sadly they often emigrate to more attractive countries like the United States after obtaining their qualifications. Every effort must be made to keep them in Europe, which is why it is up to us to create the best possible conditions for research activity and thus to make Europe a more appealing option for top researchers.
My heartiest congratulations to Commissioner Busquin on his excellent relationship with Parliament and on the effectiveness and intelligence with which he is preparing to establish the European Research Area and the Sixth Framework Programme. He is working resolutely towards high quality research, towards greater recognition of the value of the research profession and towards freedom of research.
The creation of networks of excellence, increasing the mobility of researchers and setting priorities in the neuroscience sector - witness the tragic situation of BSE and Alzheimer's Disease and gene therapy to control as yet incurable diseases - are key parts of the project. I hope that the rapporteur - who has done an excellent job, although the time frames and the deadline for tabling amendments were a question of "blink and you've missed it" - will, together with Commissioner Busquin, accept one of my requests, which is aimed specifically at avoiding the brain drain from Europe to the United States of America and other competitive countries.
I am convinced that it is only by means of economic and social incentives, making the research profession more competitive with that of the United States and combining it, as is the case in Italy, with senior management posts, as we do for judges, that we will, at last, be able to attract young people and to offer them a position with a future and profound respect for their dignity and the role of research scientists in Europe.
Mr President, Commissioner, ladies and gentlemen, let me begin by saying that I very much endorse the Commission's communication and Commissioner Busquin's statements about the European Research Area. Let me also say to Mrs Plooij-van Gorsel that I congratulate her on her work, even though, as she knows, I regret the fact that, for reasons which I believe were often ideological, she rejected out of hand all the amendments I had tabled with the aim of improving the report. I want to tell her that I personally will be more generous than she was when we collectively draft the Sixth Framework Research Programme.
With this document, the European Commission is, in effect, proposing guidelines for future measures to support research prior to the discussion on the Framework Programme for 2002­2006. Among these very interesting ideas, I want to take up one, which is and will be one of the leitmotifs of our debates. It is about the need to concentrate European research activity more closely on a limited series of priorities. The key concept here is that of European added value. I know it will not be easy to define these priorities, but I think European research will have everything to gain if we do so.
In the same context, the innovations that will mark the Sixth Framework Research Programme are the networks of excellence and the integrated projects, concepts that are also bound to give rise to wide debate.
The Commission document also addresses the question of the mobility of students, researchers and scientists. That will be one of the central themes of the Sixth Framework Programme and I know that the Belgian Presidency intends to organise a conference on the subject. I welcome that. I am glad that the role of the SMEs has been acknowledged. I approve the call for the inclusion of the human and social sciences under the Sixth Framework Research Programme. It is vital to hold a debate on science and society now that we are at the beginning of the third millennium.
All in all, ladies and gentlemen, the communication from the Commission and Mrs Plooij-van Gorsel's report establish sound foundations for the major task on which we will be embarking together, on the basis of transparency, which also covers the field of controlled thermonuclear fusion. As rapporteur, I am now available to any colleagues who wish to join me as from this moment on in working on the Sixth Framework Research Programme.
Mr President, Commissioner, ladies and gentlemen, despite the contradictions and repetitions contained in the final version of the report produced by the Committee on Industry, External Trade, Research and Energy, it is still possible to discern the guideline which it wishes to lay down for research for the benefit of the monopolies. The clear references to strengthening competitiveness, the proposal to compile a list of priorities, the recommendation on reducing the number of priorities in order to focus efforts on smaller research projects, the suffocating controls on every research activity will, if adopted by the Council and the Commission, result in a nightmarish structure which will smother research and researchers, wipe out any freedom in the search for new knowledge and radically change the nature of research as a process of producing new knowledge and as a productive force, especially in countries such as Greece, where nearly all research activity revolves around European funding.
Furthermore, linking the European Research Area with security and defence policy, paragraph 28, will encourage the militarisation of research, a highly dangerous move. In addition, the reference to new Member States, paragraph 35, is clearly disparaging, given that most of them have a long history of research. I want to believe that Commissioner Busquin will have the sense to ignore most of the European Parliament's recommendation. Otherwise, as I said earlier, we shall have a nightmarish structure in the research area rather than a European Research Area. Needless to say, the Communist Party of Greece will be voting against the report.
(Applause from the gallery)
Mr President, ladies and gentlemen, I thank Commissioner Busquin for presenting this opinion. I believe that Commissioner Busquin bears a heavier burden of responsibility than anyone else in Europe at the present time. The main objective in the context of the BSE crisis is to restore consumer confidence, which we can only achieve by means of objective research, by means of evidence from scientists that the foodstuffs we consume are absolutely safe. For that reason, I believe that the whole question of BSE, which covers biotechnological and genetic research, is an important and central issue. As a member of the Committee on Budgets, I am even in favour of our making a special allocation without delay for BSE-related research, because I believe that research is the only truly important contribution that we can make to the clarification and solution of this problem.
Secondly, small and medium-sized businesses are one of my main areas of concern, and I can only endorse the rapporteur' s view that we should move from 10% to 15% and that funds should be earmarked for companies with fewer than 250 employees. I would also add, however, that provision should perhaps be made for a second threshold for cooperation between large and small companies, research establishments and university institutes. We should insist that the knowledge of large companies and the research findings of scientific foundations and institutions be passed on to the universities and recycled from there into the business world through incubators in order to create new jobs and new businesses. We know that the market is particularly keen on small and medium-sized businesses that are innovative and produce highly marketable products. We should, however, work hard to shift responsibility for the achievement of the aforementioned aims to the national level, because another aspect of the research guidelines is, of course, the idea of dividing up large projects and making them accessible to small businesses too.
Mr President, I believe the report is a sound one, and I congratulate the rapporteur. I also find the term 'research area' very effective. I believe this is a good initiative from the Commission.
I should like to say a word or two on Mr Alyssandrakis' remarks, which invite the comment that, if Greece spent more money on research, it would be less dependent on Brussels.
That is the problem for many countries in the European Union. They have cut back on their research funding for both large and small projects. European research cannot fill this gap. If we want to have a European Research Area, the EU and the Member States must both play their part, otherwise we shall be faced with an imbalance that we cannot redress.
I also see the administration of these research projects as a major challenge, especially when we enlarge the European Union. Brussels will not be able to go on administering them in the long run. That is why we should try, perhaps with the budgetary control apparatus, with the Court of Auditors, to develop procedures that will lighten the administrative burden in this domain.
Besides, the research effort cannot be governed by the principles of prudent accounting. Research means taking risks, and some of these risks will inevitably be financial. The crux of all research activity is the final outcome. The bottom line is the result of the research and not necessarily the financial balance. I should far rather have a successful project on which some losses might have been sustained than a project with a perfect balance sheet but no useful findings. (Applause)
Mr President, when the House discusses research issues, almost everything that previous speakers have said can be unanimously endorsed. The unanimity of our general aims, however, does not make them any easier to achieve in practice. The foundations of future research policy are, in our view, concentration of effort, in other words prioritisation, as well as flexibility and coordination. These must necessarily be accompanied by democratic decisions taken by a heterogeneous Parliament and an equally heterogeneous Council. I must be honest with you, Commissioner: if this initiative succeeds, you will deserve our warmest congratulations. We shall try to assist you in your efforts. The European Research Area is certainly a first step in the right direction and will be a component of the Sixth Framework Programme. However, as soon as it comes to putting the theory into practice, questions inevitably start to arise. The devil is not only in the detail. To put it another way, you want a concentrated effort, and indeed we all want to have priorities. So what clearly defined criteria will you be using to set these priorities, Commissioner? All I can say is 'Have fun!'
The criteria have never been defined in the proper degree of detail, and both of us, Mr Caudron, have been using the term 'European added value' for the past ten years. Is that not so? Neither of us has ever defined what it means, nor have we ever been able to. Enough has already been said about flexibility, but then comes the third point, namely coordination. A European Research Area necessarily involves coordination between the Union level and national research, and here I see party-political differences rearing their heads. How much do we want to coordinate centrally, how much do we want to plan and specify centrally, and how much should be done from below in accordance with the principle of subsidiarity? It will be an absorbing debate, and the political parties are already fuelling it, but we are ready and willing to engage in that debate. Congratulations to the rapporteur - we shall continue our cooperation.
Mr President, I would like to thank the rapporteur, Mrs Plooij-van Gorsel, for her excellent work. Similarly I would like to thank the Commissioner for a very thorough presentation. These days information is the most important factor in production and what we are calling for is an improvement to the content of processed information. It is in this way different, therefore, from plain information. Technical innovation and technical lead are slowly receding into the background as the importance of content and the content industry is being stressed more and more. We are moving away from a sort of information society hopefully to one of education, culture and values, and these guidelines really do speak of a European Research Area. That, in my opinion, is only right, and they say it will be a way of revising the basic social structures.
The situation being as it is, I will make two proposals. As a result of the change already under way, we should create a cluster of projects within the framework of the European Research Area, which would help develop content and the production of content. Europe would have much to do in such a project. Another cluster would be one that revised basic social structures; namely, the globalisation of commerce and communication. This is a major factor in the changes taking place today and an enormous challenge in terms of research. For that we would need a study undertaken, as it affects us all. We need information because commerce and communication have taken the place of politics, measured globally. For that reason, Commissioner, I would hope that the proportion of social research can be increased. Finally, I would like to ask what you intend to do to allow research into globalisation to strengthen and grow and give us politicians more weapons to use in debating this issue.
Mr President, I wish to thank the rapporteur for an excellent report that provides a framework for the framework. I would like to fill in an important piece of detail within the framework. The oft-recited Lisbon Summit sets the overall objective of "making the European Union the most dynamic and competitive knowledge-based economy in the world". The biotechnology industry can make a major contribution to achieving this ambition. It is therefore vital that research in the life sciences is given the highest priority in the European Research Area.
At present there is much despondency, even despair in certain areas of research. We are seeing moratoria on crop trials and new product approvals; deliberate damage to trial crops; delays in transposing essential legislation; verbal and even physical attacks on healthcare researchers; environmental scare-stories that are unfounded and unsubstantiated; harassment of researchers - even threats to life by animal liberation extremists; and the use of emotive and inaccurate terms such as "Frankenstein foods" by antagonistic spokesmen and in the media.
All these pressures, often exacerbated by weak responses by governments and public bodies, are threatening our ability in Europe to realise the great potential which biotechnology offers us. Certainly, a reasonable level of regulation is necessary but this must be directed towards encouraging rather than discouraging advances. Only within such a positive environment will it be possible to realise this potential and be competitive in the industries of the future, in the agriculture of the future, in the highest standards of healthcare, in our contribution to third world development and the elimination of starvation and disease.
Mr President, ladies and gentlemen, first of all, I too want to join in the thanks to Mrs Plooij-van Gorsel for her excellent report. Let me also say how encouraging I find my relationship with all the Members who are deeply concerned with this issue. They have offered me their contributions, their experience and their advice on how to construct this European Research Area, which, I believe, is widely recognised as an essential political objective for Europe. I would also like to thank Mrs Fraisse and Mrs McNally, representing the Committee on Culture, Youth, Education, the Media and Sport and the Committee on Women's Rights and Equal Opportunities respectively, for their contributions. Clearly, Parliament's support for this European Research Area is essential if we are to make headway with this process.
The principle of establishing a European Research Area was accepted at the Lisbon Summit. It has become a political fact. But it is true that much remains to be done to make it a reality, as you have made abundantly clear; in that regard Parliament's proposals are an essential component for creating a dynamic at European level. Let me add that, at the forthcoming Stockholm Summit, we will have a progress report on this concept of a European Research Area. The issue is also on the agenda of the Heads of State and Government who are meeting in Stockholm, where it is one of the aspects to be considered precisely in relation to the objective of creating a dynamic European economy.
I would like to make a few comments on the various points raised in Mrs Plooij-van Gorsel's report and Members' statements. Of course, I broadly agree with what was said, but perhaps I can be a little more specific on some aspects.
It is quite clear that the European Research Area will be created thanks, on the one hand, to the Framework Programme, which is designed to facilitate it, but thanks mainly to open coordination between the Member States and those involved in research. So, if the Framework Programme is an instrument, it will have to be adjusted so that it can help structure the European Research Area. That is what you will find in the new Framework Programme: elements contributing greatly to structuring a European Research Area. Indeed, the five-year evaluation report highlighted the need for this measure and made it very clear that the Framework Programme needed to be modified.
On the question of open coordination, I agree that our role still needs to be defined and the criteria need to be more clearly adjusted. But our role is to facilitate and promote open coordination between the Member States. We must consider how we propose to achieve this. Clearly, therefore, this will be a long-term job, a job that will require partnership between the Commission and the Member States, with support from the European Parliament and support, Mr Alyssandrakis, from the entire scientific community. It is indeed a project that concerns all European scientists. There is no distinction. There are, of course, elements of subsidiarity; there is research that is carried out in the Member States and there is added value research. So we are still far away, light years away, in fact, from the kind of monopoly to which you referred and which is certainly not what any of the Members of this Parliament have in mind.
To that end, we will have to adapt new intervention formulae and, in this context, some speakers, including Mrs Fraisse and Mr Desama, referred to the question of the link with education. This science-education link is very relevant and it will, in fact, be on the agenda of the meeting of Ministers for Education and Science in Upsala. We will be holding a joint meeting between Ministers for Education and Science, an informal Council, in Sweden on 2 and 3 March, on the subject of science, society and education in the sciences; we will also be holding an initial discussion between Ministers for Research on the future Framework Programme.
On the question of the new instruments I welcome your support, and Mr Vidal-Quadras Roca highlighted the importance of these new instruments very clearly. It is in fact thanks to them that we will be able to act more effectively while also, as Mr Linkohr said, simplifying the management procedures, and therefore avoid duplication. So that is the spirit in which the instruments proposed by the Commission were defined. But I also understand your concern about the need to ensure that these instruments offer equal opportunities for all. They must not look as though they were reserved for one category or another, for one group or another or tailored to any particular group or category. So it is in that spirit that we will need to define the new instruments more precisely.
On the networks of excellence, I think it is quite clear that this is a crucial point, but I am also aware that we have to agree on the definition of networks with a capacity for excellence. In fact, we should use that term rather than referring to 'giant' centres. These are not 'giant' centres of excellence. They are networks with a capacity for excellence, depending on the subject and field of research. So the objective is to establish virtual centres of excellence that incorporate the capacity for excellence in the priority areas. It follows that this is certainly not intended to be a tool, amongst other things, for the small and medium-sized enterprises and the countries that are least developed in terms of research. There are centres of excellence in all the European countries, based on the criteria, which we will be discussing, of the European added value of the programme. That is obviously one of the questions on which the discussions will focus.
Let me say in passing that Mrs Plooij-van Gorsel was quite right in what she said about infrastructure. As you know, we have already tried to establish an infrastructure with the GEANT programme and to reconcile the infrastructures of all the European countries, with the aim of attaining a capacity of 10 gigabits. But, as she pointed out, we will have to achieve 100 gigabits, so the infrastructure programme will give priority to encouraging coordination between the Member States, since they have to make the effort on their own territory. We will be discussing that priority when we come to the new Framework Programme.
Variable geometry, or what has been called improved cooperation, is evidently one of the issues that raises questions, since Article 169 of the Treaty provides for it but it has never been implemented until now. That is why a very major debate is being held on this issue, which concerns efficiency but is also an institutional matter. We therefore believe that it is up to the Member States to take the initiative. We can only make proposals on the participation of the Union if we have real participation by the Member States. But I agree that we must ensure that this instrument does not discriminate against certain Member States and that Parliament is fully involved in the major decision making in this field. We will have an opportunity to discuss this in greater detail when we come to consider the proposal for the Framework Programme. It will be a major theme of that discussion.
Lastly, on priorities and criteria, I believe we have outlined the general criteria to illustrate the priorities set out on an indicative basis. These criteria draw on the replies we received in a wide-ranging opinion poll of all those involved in research, which we ran on the Internet throughout the year 2000. We consulted a wide range of scientific and industrial groups on these questions via the Internet.
This showed that there are clearly three major subjects that are guaranteed to produce added value. They are: everything concerned with post-genome research; the information society, together with the cost of the Internet, which is an essential factor of democratisation; and the question of the nano-technologies and advanced materials and processes.
These are three important subjects, without forgetting questions of food safety, which is, of course, very much on our minds in Europe today, the quality of life and sustainable development. These will indeed be discussed in the communication the Commission intends to draft in preparation for the Gothenburg Summit. It will discuss sustainable development as one of the key lines of research in the field of the environment, energy and transport.
On SMEs, Members are clearly right to emphasise their importance. Initially, it was said that at least 10% of the appropriations under the Fifth Framework Programme should be allocated to the SMEs. It seems we are now moving towards a more ambitious target and we might be able to argue for 15% in the next Framework Programme.
Let me now tell Mr Caudron that European added value is clearly the key component. How should we define it? I think it should be defined according to the research projects in question. The concept of European added value is not a global one. It is defined according to the subject of the research, which must be carried out at least at European level if it is to match up to world competition.
On the subject of nuclear research, I have no objection, quite the contrary in fact, to Parliament being widely involved in the discussion. You referred to the meeting on nuclear fusion. Let me point out that it was in no way a formal meeting but simply a question and answer session on a document, which is, in fact, accessible and which sets out the four possible options in regard to fusion. I think we cannot avoid a debate on this question. Indeed, it has already been discussed in earlier debates on the previous Framework Programmes. I, personally, am in favour of an open debate on this subject, because it is a fundamental social issue, an entirely legitimate question.
Women and society, young people and society: that is clearly the subject of the follow-up activities of the Helsinki Group we set up to look at the position of women in the sciences, both in the public and private sectors. Clearly there is also the question of international cooperation. There is that international dimension: the role that Europe plays in the world in relation to research and to serious diseases such as AIDS, tuberculosis and so forth. We have drafted a communication on development with my colleague Mr Nielson, which will be on the Commission's agenda next week. The international dimension must always form part of the debate.
Mr President, ladies and gentlemen, perhaps I have spoken at great length, but this was an opportunity for me to spark off some debate on the forthcoming Framework Programme, which will probably be adopted in the next few weeks, or even next week. That would allow me to come and present the broad outlines of the new Framework Programme in about a fortnight's time, as a follow-up to Mrs Plooij-van Gorsel's report. Let me close by once again thanking her and all the Members for their contributions.
Thank you very much for your address, Commissioner. We certainly did not find it too long. It was very relevant and much appreciated.
Mr President, I had forgotten to thank all my colleagues for an enjoyable collaboration, but Commissioner Busquin has also forgotten something. Mrs Quisthoudt-Rowohl asked very clearly what the criteria are for prioritisation. This is not the first time we have asked this; we put the same question at the two previous meetings of the Industry Committee. We do not want to be told that they are general criteria. We asked for a clear description of the criteria for research priorities. We as a committee would very much like an answer.
Mr President, I think you are going to be gratified in the very near future with the advent of the Sixth Framework Programme of projects. Then matters will be even more clearly defined. We shall, of course, have scope to discuss this when we come to prepare the new programme.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Aid system for cotton
The next item is the debate on report (A5-0022/2001) by Mr Korakas, on behalf of the Committee on Agriculture and Rural Development, on
I. the proposal for a Council Regulation adjusting for the sixth time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece [COM(1999) 492 - C5-0049/2000 - 1999/0202(CNS)];
II. the proposal for a Council Regulation on production aid for cotton [COM(1999) 492 - C5-0049/2000 - 1999/0202(CNS)].
Mr President, the cotton sector is of great social and economic importance, as you know, to Spain and, even more so, to Greece. In Greece, cotton is becoming a national product, employing over 300 000 families and producing about 1 350 000 tonnes of cotton in Objective 1 areas, which have a far higher unemployment rate than the Community average and where the average size of holdings is much smaller than the Community average. The Community needs 4.5 million tonnes of unginned cotton. In other words, this product is in particularly short supply in the European Union, with Community production covering a mere 35% of demand.
Guaranteed national quantities are always irritatingly lower than actual production, which has resulted in producers' incomes being eroded by high coresponsibility levies while, paradoxically, the bigger the quota overshoot, the lower the cost to the Community budget. This unacceptable situation has justifiably exasperated our producers, who are turning out in force, just as they did years ago and again yesterday throughout the countryside in Greece. However, instead of strengthening the current regulation, as rightly demanded by our cotton growers, by bringing quotas into line with current production levels and adjusting at least some of the institutional prices, which have been frozen since 1992, along comes the European Commission and not only does it propose to keep support at its current low levels, it increases the coresponsibility levy by 20%.
The Commission's objective of drastically reducing cotton production is unjustified because this is a product in which the European Union is only 30-35% self-sufficient. It is wrong because it penalises cotton producers for the fall in international cotton prices over the last three years - despite the fact that they are not to blame and the Commission did nothing to rectify the situation. I should point out here that the European Commission tried to back up its unacceptable proposal by presenting it when international prices were at their lowest for a decade, in December 1999. Since then, international prices have doubled. Similarly, the European Union is proposing to limit aid for cotton production when it is most needed, with the United States of America channelling more and more money to its cotton producers, enabling them to increase their output and depressing international prices.
The environmental alibi does not stand up because cotton production - and this has been scientifically proven - is much less harmful to the environment than similar types of subsidised production which producers abandoned in order to grow cotton. The Commission has not taken any account whatsoever of Protocol 4 to the Act of Accession of Greece, which sets out the scheme for cotton with a view to aiding cotton production in the regions of the Community in which it is important to the agricultural economy.
Cotton producers are calling for the Community preference to be extended to cotton, especially given the shortfall in the Community in cotton. Cotton is the chief plant-based textile fibre which is a natural and healthier product than the synthetic fibres with which it competes, it provides jobs for hundreds of thousands of farmers and it may even attract young farmers to remain in the countryside, which is being depopulated.
What do we propose? We propose to lift all restrictions on cotton growing, quotas, coresponsibility levies, environmental consequences, so that the minimum price is paid in full to producers. Despite this, since for a variety of financial reasons some ceiling has to be set, this ceiling should cover present actual production by our cotton growers, the system of aid should be maintained, institutional prices of cotton should be adjusted in the light of official data concerning average Community inflation between 1995 and 2000, aid should be paid directly to cotton producers through their cooperative associations, without the intervention of private ginning undertakings, after studying the most suitable procedure, and Annex B of the regulation, which determines increases and reductions in the minimum producer price on the basis of quality characteristics, should be included in the new regulation.
We therefore feel that it is essential for the European Parliament to support the producers' call for aid. It is in precisely this spirit that we proposed a quota of 1.5 million tonnes for Greece and 450 000 tonnes for Spain. The Committee on Agriculture and Rural Development decided on 1 200 000 for Greece and 350 000 for Spain. We want to call on Parliament to stand by the side of farmers so that people stay in the countryside and so that, at the end of the day, our farmers can survive.
Mr President, Commissioner, ladies and gentlemen, in the first place, it should be made clear that we are dealing with a shortage product within the European Union. Indeed, only 42% of demand was met between 1995 and 1999. Moreover it is also the case that, as Mr Korakas, whom I would like to congratulate on his report, has rightly stated, this is a crop grown in the most disadvantaged regions of Spain and Greece. The production of cotton is very labour-intensive. This means that it is essential to maintain cotton production in order to preserve the social and economic fabric of these areas. It is also the reason for the two most important requests made by Parliament: that the overshoot penalty percentage should not be increased from 50% to 60%, and that the maximum guaranteed quantities be brought into line with actual production levels. I am only advocating an approximation, not an equalisation.
When the Commission drew up its proposal, it was alarmed by unduly low world prices, which had reached a ten-year low. As a result the cost of aid had risen, due to the system of aid for cotton. Circumstances have now changed, Commissioner: prices have risen to almost record levels, the money allocated to paying farmers has been reduced and the proposal for a regulation can no longer be justified. However, the amendments adopted unanimously by the Committee on Agriculture and Rural Development certainly are justified. An increase in penalties would put many of the smallest holdings out of business, with all the social problems that this would entail. The current imbalance between actual production levels and the maximum guaranteed quantities is the reason for the huge penalties borne by farmers.
As Mr Korakas has rightly said, we could also invoke Protocol 4 of the Act of Accession of Greece, which calls for cotton production to be maintained in those areas where it is considered important to the agricultural economy. It also states that farmers are entitled to a fair income. This would improve the agricultural infrastructure and so stabilise the market.
The Committee on Agriculture trusts that the amendments it has put forward will stimulate the implementation of collective environmental measures, through the sector' s producers' associations, which we aim to promote and support.
We hope that the Commission will take account of these arguments and amendments, and agree to amend the proposal.
Mr President, Mr Korakas, the rapporteur, has completed a very important piece of work over the last few months. I would like to thank him very much for being open to dialogue and to all manner of proposals, right from the start. He has been very willing to listen. Together with the work carried out by the Committee on Agriculture and Rural Development this has resulted in a splendid European Parliament report.
If the Commission adopts the amendments put forward in Mr Korakas' report, the result will be a much improved cotton system. The improvements will include adjustment of the guaranteed national quantities, the aid system, and the establishment of a new permanent framework recognising producers' associations. Moreover, the amendments tabled by Parliament encourage the implementation of more environmentally-friendly measures which will save water, reduce the use of pesticides, and provide for appropriate management of plastic waste materials.
However, in my opinion the Commission' s proposal is too minimalist. It is concerned solely with saving money and is incompatible with what is supposed to be the European Union' s top priority: protecting jobs. This is because insufficient account is taken of job preservation or creation when choosing between the options available.
Ladies and gentlemen, I therefore urge you to vote for and support Amendment No 20, tabled by Mr Garot and myself on behalf of the Socialist Group. This amendment makes a significant proposal. We ask Member States to take employment into account when adopting measures to change the criteria for land eligible for aid. In making such decisions, account should be taken of the number of jobs dependent on these areas. We also propose that alternative crops and the existence of other options be investigated.
In short, Mr President, this is all about social and economic sensitivity. I trust that our amendment will be supported, and would like to congratulate the speaker once again on his magnificent report.
- Mr President, Commissioner, I would first like to congratulate the Committee on Agriculture and Rural Development and the rapporteur on the report presented and the work undertaken. It reveals the anxiety affecting this important sector of European agriculture and, more particularly, significant areas of Greece and Andalusia, the main producer regions.
Cotton is a traditional crop which provides a livelihood for thousands of European families for whom there is hardly any alternative source of income. There is a significant cotton shortfall in the European Union; we can only meet 40% of demand, and it remains the best natural fibre for fabric production, when compared to synthetic fibres. Furthermore, cotton has replaced other intensive crops which generate more pollution and greater surpluses. However, despite the improvements, it is true that there are still environmental problems we need to solve.
Commissioner, we support the Commission' s proposal of maintaining the present system of production aid, based on the compensation payments system. However, we do not believe that imposing stiffer penalties is the right way to restrict expenditure on this sector.
It is simplistic to talk of containing spending and only to present budgetary considerations for reforming the aid system, when what is really happening is that farmers' incomes are falling whilst we are witnessing an increase in imports from outside the European Union.
This constitutes a structural change, since expenditure has been determined principally by changes to international prices, not by an actual increase in the area of land under cultivation.
Stiffer penalties will doubtless lead to greater concentration of the sector. It will pass into the hands of a few individuals and the viability of family farms will be seriously threatened. However, cotton growing will not cease, which is the intention.
We believe that the producers' organisations are the best means of improving the effectiveness of the necessary self-regulation measures concerning production and environmental protection.
In conclusion I should like to stress that the Commission must gradually recognise the actual production in these areas. It should adjust guaranteed national quantities, bringing them into line with actual production of cotton, a product we do not produce enough of in the Union.
) Mr President, our starting point is a Commission proposal that took advantage of a temporary situation, an all-time low, to justify an untenable restrictive proposal.
One year on, world market prices have risen by 90%. The risk of excessive costs no longer exists. In fact, costs are now minimal. We therefore have to ask ourselves why the Commission has not withdrawn this proposal which no longer has a raison d' être.
It is two years since China decided to export its stockpiled cotton causing a record drop in world prices. I hope that the Commission does not attempt to maintain a proposal on the cotton system exploiting a decision by the Chinese Government, a decision which had no lasting effects.
If the Commission simply wishes to cut production aid crucial for the most disadvantaged regions of the European Union, it would be better if it said so clearly. As part of an increasingly unbalanced common agricultural policy, the effects of these proposals, including the social effects, are wholly negative as earlier speakers explained.
In my opinion, the merit of Mr Korakas' report is that it corrects the Commission' s proposal. It also makes other very useful suggestions on effecting adjustment whilst taking account of some of the peculiarities of cotton.
Firstly, it proposes adjusting the national guaranteed quantities in line with actual production. This will put and end to the anomalies of the aid system, in which costs increase as production decreases.
Secondly - I must not be side-tracked by other matters - Mr Korakas' report outlines a scheme for supporting producers' organisations, and most importantly, a system to implement measures reducing the impact of cotton cultivation on the environment. The Commission dwells on the possible environmental problems of growing cotton, but fails to suggest solutions.
I hope, Commissioner, that when finalising the legislative procedure, the Commission and the Council will include the amendments unanimously approved by the Committee on Agriculture and Rural Development, as previous speakers have requested.
Mr President, Commissioner, ladies and gentlemen, cotton, which is the subject of today's debate, is basically grown in two Member States of the European Union, Greece and Spain, but it concerns the whole Union because there may be cotton processing and cotton fibre and textile producing factories in any Member State of the Union. So when we examine cotton growing, we must bear these two factors in mind.
Another point worth noting in the case of the subject at issue is the fact that Community cotton production falls far below its actual requirements, barely covering around 35% of demand. Plus, European cotton growers are small and medium-sized farmers with an average of 4.2 hectares each, at least they are in Greece. Production, therefore, is determined by the small size of the holdings and the soil conditions which meet the specifications for this crop.
These objective conditions have brought about a situation over the years which, at production level, is as follows: average annual volume of cotton produced: 1 200 000 tonnes in Greece and 350 000 tonnes in Spain. The report finds a way round this in a compromise proposal - a judicious, moderate, perfectly realistic proposal - calling on the Commission to recognise this state of affairs by introducing national guaranteed quantities of unginned cotton of 1 200 000 tonnes for Greece, 350 000 tonnes for Spain and 1 500 tonnes for each of the other Member States.
I think that this responsible and realistic approach in the report should be accepted by the Commission as it stands and strengthened in the forthcoming negotiations in the World Trade Organisation.
Mr President, ladies and gentlemen, let me begin by expressing my thanks to the rapporteur, Mr Korakas, and to the members of the Committee on Agriculture and Rural Development for the report and for their thorough examination of the Commission' s proposal. Aid per hectare for cotton is three to four times higher than for other crops; that certainly has to be considered whenever this whole issue is discussed. In the view of the Commission, this special effort by the Community, in particular the extra financial input, is only warranted by the economic and, more importantly, the social significance attached to cotton in some regions of the Community.
In the last few years, however, the area of land that is planted with cotton has increased considerably, and yields per hectare have also risen sharply. This poses new risks, both to the budget and to the environment, for we must not forget that cotton planting is a very intensive form of crop farming and involves the highly concentrated use of fertilisers and pesticides. The main aim of the Commission' s proposal, therefore, is to ensure that an excessive increase in production levels is accompanied by an accelerated reduction of the minimum price levels we set.
Adoption of the amendments tabled by the Committee on Agriculture and Rural Development, however, would lead to a substantial increase in the size of the budget for cotton production. This, in turn, would mean an increase rather than a decrease in production incentives, which would also tend to undermine the environmental safeguards.
To make it clear what is at stake here, let me tell you that, even if we assume stable yields and an average market price, the additional cost of the committee' s amendments would be in the order of EUR 650 million a year. This corresponds to an 85% increase in the budget. In view of the current budgetary situation, I certainly could not comply with such a request.
As for the individual amendments, Nos 1, 3, 4 and 9 to 13 seek to increase prices by 10% and the national guaranteed quantities by 50%. Apart from sending costs soaring, these measures could lead to a 60% increase in production, amounting to an additional output of 900 000 tonnes, with the consequences I have just described. Amendments Nos 5 and 14 propose that the minimum price be indexed on the basis of the quality of unginned cotton; the price scale would be adopted by the Member States if the relevant professional organisations could not reach agreement on a price scale.
We have had some apposite experience of such ideas in the past. It emerged very clearly that it is simply impossible to establish and administer such a system centrally, because there are quite simply far too many factors that influence the quality of raw cotton. For that reason, we must stand by our view that this question should continue to be decided by the interested parties, in other words, between the purchasers and suppliers of raw cotton.
We do, however, propose the introduction of a criterion, namely conformity with the weighted average of world market prices for cotton fibres. This will give us a framework that will make it easier to negotiate future agreements.
Amendments Nos 7, 8 and 16 to 19 relate to rules governing the formulation of official statutes by cotton producers' organisations and specifying the activities of such organisations for which Community aid is payable. This is intended to apply to environmental measures in particular. I must draw your attention to the fact that such a regime already exists and is set forth in Regulation (EEC) No 389/1982. Moreover, the creation of producers' organisations has been financed by the Community for the past ten years. As is customary in other sectors, these bodies are expected to meet their running costs from the funds allocated to the common organisation of the market and from environmental aid.
We cannot accept these amendments, because they would mean the existence of two different sets of rules for producers' organisations as well as two different funding systems. If we also take account of the increased production that would result from the requested rise in the national guaranteed quantities, this alone could entail annual costs in the region of EUR 80 million. As far as the environment is concerned, Amendments Nos 6, 15 and 20 seek wide scope for the Member States to amend the common organisation of the market, not only on the basis of environmental considerations but also, and above all, for economic and social reasons. This is really unacceptable because it puts the very existence of the environmental safeguards in jeopardy.
So there remains Amendment No 2, which is essentially intended to correct a mistake in the Spanish text. But, in point of fact, neither a translation problem nor an error has occurred here, because the expression precio de objetivo is meant to refer to the target price, not to the actual market price.
I very much regret that, on this occasion, the Commission cannot accept the committee' s amendments, but I trust I have fully explained the reasons for this.
Thank you, Commissioner Fischler.
I cannot escape the conclusion that we have not yet succeeded in solving all the problems in the cotton sector.
The debate is closed.
The vote will take place at 12 noon.
Financing of quality and marketing improvement plans
The next item is the debate on the report (A5-0035/2001) by Mrs Izquierdo Rojo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation extending for a period of up to one year the financing of certain quality and marketing improvement plans approved under Title IIa of Regulation (EEC) No 1035/72.
Mr President, this proposal concerns fruits in shells or pods: that is, nuts and locust beans. We are therefore dealing with walnuts, hazelnuts, almonds, pistachios and chestnuts. These products are generally found alongside other fruits on the table and in supermarkets. However, when it comes to decision making, they are not treated fairly and reasonably in relation to other fruits and vegetables.
Through this proposal, the European Parliament is being consistent with itself. On two previous occasions, 16 June 2000 and 26 October 2000, Parliament already came out in favour of maintaining support and proposing an extension until the introduction of a new aid system. On both these occasions the vote was carried by unanimity. Furthermore, in my view, Mr President, this aid is justified because it benefits the agricultural workers who need it as it helps to compensate for a reduction in their income. I do believe that granting over-generous aid in favourable market situations should be avoided. Cereals are a case in point. Both the Commission and the Court of Auditors have stressed that undue compensation was awarded. In fact, in the period between 1993 and 1997, the Commission estimates that excess compensation worth EUR 8 500 million was granted to the cereal sector. The Court of Auditors puts the figure for excess compensation awarded at EUR 13 100 million. I am not in favour of granting aid as if it were a lottery. The aid we are proposing now really is necessary.
In addition, this proposal is in line with the provisions in Agenda 2000. When the latter was adopted Commissioner Fischler himself stated repeatedly that the intention was to maintain all aid.
The Council agreed with the European Parliament' s position. Hence, on 17 July 2000, it invited the Commission to extend the aid. The Commission' s proposal is on the right lines, because it redresses the earlier error of attempting to cut off aid. It is right to do so. However, that alone is not enough to ensure a future for the sector. It does not even cover the cost of projects under way this year. The budget has to be ready in June, and programmes relating to plantations in the first part of this year would not be included.
There is an obvious shortage of these products within the European Union. Walnuts are imported from the United States. I have to tell you, Commissioner, that last Christmas, El Corte Inglés, a major department store in my country, strongly promoted Californian walnuts, but walnuts from Extremadura and other European walnuts were sidelined. We import products of this nature to the detriment of the agricultural workers I am speaking for.
Commissioner, you ought to be taking note of what I am saying because this constitutes a precedent. We are in favour of opening up markets and coming to multilateral agreements and to bilateral agreements, with Turkey for instance. We are happy to show solidarity. Nevertheless, the Commission cannot condone European agriculture abandoning these crops as a result of commercial agreements which have caused the collapse of such an important sector. Will the Commission allow European aid to the agricultural sector to be cut off? And does this mean that European agriculture will no longer receive preferential treatment?
Mr President, I speak for a sector which diversifies agriculture and which truly has great potential for economic development. Mr Fischler is not well acquainted with the Mediterranean area. He ought however to make it his business to become acquainted with the benefits of this sector. It is important for the processing industry, has a most favourable impact on the environment and arrests desertification. Commissioner, I call on you to amend your position and come into line with the spirit of the Council' s agreement.
(The President cut the speaker off)
Mrs Izquierdo Rojo, you too have gone one minute over your time. We do have a little time to spare, which is why I am not being quite so strict as I might be. Nevertheless, we ought to keep to our speaking times. Once civil servants reach the rank of Commissioner, Mrs Izquierdo Rojo, they acquire the ability to do two things at once!
Mr President, Commissioner, I shall try to compensate for the fact that the previous speaker overran her time by not using all the time allocated to me.
Our group' s position is that we support Mrs Izquierdo Rojo' s report whilst also congratulating the Commission insofar as it is simplifying the procedure. It is important to note that simplification. Simplification is often heralded but rarely achieved. I think something will be achieved this time, because a need which has been mentioned in Parliament on numerous occasions, adopted almost unanimously and accepted by the Council has been recognised. For example, the resolutions dated 16 June and 26 October are in that spirit.
We are now proposing that the improvement plans be extended. We do not merely wish them to be extended for one year only. Instead, we would like the amendments unanimously adopted by the Committee on Agriculture and Rural Development requesting a two-year extension taken into account. We trust the Commission and the Commissioner will be sensitive to these proposals. They are necessary and the Commissioner is perfectly well aware that a year is not long enough to assess the report on the future evolution of the COM in fruit he is due to submit. Nor is it long enough to find a permanent solution for the shell and pod fruit sector, which will have to become part of the fruit and vegetable sector under special conditions.
I am aware that all this will prove costly, and that current funding for this major problem is inadequate. However, we cannot allow sectors which are so important to their regions to be written off as a result of agreements signed earlier. Community preference arrangements in those agreements made it hard for the sector to survive, not to mention a whole range of points already made concerning its environmental and social significance.
Mr President, Commissioner, I would like to start by congratulating the rapporteur and the Committee on Agriculture and Rural Development on the unanimity evident at the vote and throughout the drafting of this report identifying the main concerns felt by the sector.
The European Parliament' s resolution of 16 June contains an ongoing appeal for the search for a solution which will provide for direct support for farmers' income to be awarded, enabling production to continue and preventing the depopulation of very underprivileged areas.
I should like to highlight how these crops contribute to environmental conservation in the most desertified areas of the Union. This is true of almonds and hazelnuts, for example. As for chestnuts, they are produced in indigenous Community forests, which are preserved for that purpose.
The Commission is therefore called upon to put forward proposals offering clear support to the sector. A flat rate of aid per hectare to be administered by producers' organisations should be introduced and the structural crisis in the sector should be addressed.
In conclusion, the present arrangements should be extended until the introduction of permanent support measures for these products. They are of regional importance, offer a high level of food safety, are a source of energy in the Mediterranean diet and make a valuable contribution to safeguarding the environment.
Mr President, Commissioner, nuts, to which we should also add the locust bean, are one of southern Europe' s most common crops. The only specific aid from which they have benefited in the past and from which they benefit today is limited to cofinancing under plans to improve quality and marketing which expired at the end of last year and which the Commission is now proposing to extend by another year.
This Commission proposal has come about as a result of the acknowledgement, as made by the Commission itself in the preamble to its proposal, that other measures, for which the sector is also eligible, have not been sufficient or directly applicable to nuts. The Commission therefore promised to present new proposals in a report that it would publish by the end of 2000, which it has still not done.
It makes no sense to extend the already scarce measures in place by another year and to say nothing else about the future of this sector, still less so in that the sector is undergoing a particular crisis due to the extremely strong competition from third countries. What would make sense is for nuts to be treated as a separate sector within the Common Organisation of the Markets in fruits and vegetables. This was why, as a matter of fact, at the time of the proposal on the new COM in fruits and vegetables, the European Parliament adopted an amendment requesting the Commission to present proposals that would provide the nut sector with permanent measures and aid of the kind that exist for other agricultural sectors.
This is what the rapporteur is proposing and this is what we hope the Commission will put right. In the short term, until these future measures materialise, the most prudent course of action to adopt would be to extend existing aid not by one year but by two, as the European Parliament' s Committee on Agriculture and Rural Development has suggested.
Mr President, ladies and gentlemen, first of all I should like to thank you, Mrs Izquierdo Rojo, for your report and to express my thanks to everyone else for the time and effort they have put into the 22 amendments. Before I deal with these, allow me to say a few brief words on the basic principles that underlie our proposal. The present regime for nuts and locust beans has been in place for ten years, and the first quality-improvement plans expired in the year 2000. During this ten-year period, 92 producers' organisations have been awarded a total of EUR 750 million in Community funding to improve the production and marketing of nuts and locust beans.
Successful restructuring has indeed been effected in some cases, and producers have become more competitive. As a result, they are generally in a stronger position than they used to be when it comes to securing markets for their goods and competing successfully with suppliers from countries outside the EU.
An amount of EUR 250 million is earmarked once again for the agreements and measures that are still in force. The Commission believes that the ten-year plan has, in principle, adequately achieved the goal that was set ten years ago, namely the creation of a stable basis for economically viable producer organisations. The Council, however, asked the Commission to propose the continuation of the payments to nut and locust bean producers in the 2001 financial year. This was the basis on which the Commission drew up its proposal. Your amendments show that this proposal does not go far enough for your liking. The amendments, some of which refer to resolutions adopted by the European Parliament in June and October of last year, chiefly relate to three areas.
One group of amendments, comprising Nos 14, 15, 17 and 20, seeks to maintain the aid for quality and marketing-improvement plans beyond the year 2001 and to treat as eligible expenditure all money spent on work that is carried out by the end of 2002. Amendments Nos 10 and 11 refer to the modest level of funds required for this purpose. The purpose of the second group of amendments, comprising Nos 8 and 18, is to maintain the special aid for hazelnuts through to the end of 2002.
Both groups of amendments are at least partly motivated by a perceived need to protect EU producers from imports. As far as these amendments are concerned, let me make the following points: firstly, the framework of this proposal is confined to the funding of programmes under the budget for 2001. It was never meant to be extended to the 2002 financial year, because that would entail additional costs amounting to EUR 82 million. Secondly, specific aid for hazelnuts is not covered by the proposal. Its inclusion would generate a further EUR 110 million in additional budgetary expenditure over and above the cost of the present proposal, which is assessed at EUR 24 million. Amendment No 16, which deals with chestnuts, does not fall within the scope of the regime we are debating here.
The third group of amendments, comprising Nos 6, 7, 12, 13, 21 and 22, are designed to secure the long-term future of nut and locust bean production by means of other support measures. In addition, Amendments Nos 9 and 19 propose the continuation of support within the framework of the Common Organisation of the Market and of Regulation (EC) No 2200/96. With regard to this third group, allow me to tell you how the Commission sees the future of this area of economic activity and the support it should receive. If we consider the present situation with regard to the production of nuts and locust beans, we see, on the one hand, economically viable and very definitely competitive producer organisations, which are, in a manner of speaking, the Union' s flagship producers. It is they who grow new varieties and who use modern production and marketing methods. These producers have made good use of the money we have provided over the past ten years and a number of them will surely also be able to benefit from the extension that is under discussion today. On the other hand, unfortunately, there are also producers and producer organisations that have to operate in extremely difficult conditions - in disadvantaged areas, for instance, many of which are in remote mountainous regions - with no irrigation facilities. In these areas there are literally thousands of families who remain partly or totally dependent on nut and/or locust bean production for their livelihood.
On account of the natural disadvantages that their geographical location imposes on all of these producers, they will always find it difficult to compete with importers from countries outside the EU. For this reason, we believe it makes far more sense - and this, indeed, is one of the aims we set ourselves in 1999 - to support this latter group of producers, whose problems are primarily of a social nature, in the framework of rural development. That is why we built this second pillar of the common agricultural policy, and so it is right to make use of it in this context. In accordance with the principle of subsidiarity, responsibility for rural development has also been shifted to the Member States, which must include measures of this type in their programmes and accord them due priority. Having done so, the Member States are then free to decide on the precise nature of their rural development projects.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 11.47 a.m. and resumed at 12 noon.)
VOTE
Amendment No 4 Van Lancker (PSE). (NL) Mr President, I wonder whether Amendment No 4 is at all admissible for the services, since its content is manifestly in conflict with the Treaty. It states that Regulation 1408/71 is the object of the cooperation procedure, though it is on the contrary a matter of the codecision procedure. I therefore wonder if this is admissible, and if so, whether the proposers would not be better advised to withdraw their amendment than proclaim such nonsense.
President. The services have accepted the amendment. You are correct that this is an error in drafting, but the error will be corrected in the final version and hence the amendment has been declared admissible.
(Parliament adopted the resolution)
Report (A5-0036/2001) by Mrs Lucas, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community position within the EC-Mexico Joint Council with a view to the adoption of a decision implementing Articles 6, 9, 12(2)(b) and 50 of the Economic Partnership, Political Coordination and Cooperation Agreement [COM(2000) 739 - C5-0698/2000 - 2000/0296(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0315/2000) by Mr Ceyhun, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs,
I. on the initiative of the French Republic with a view to the adoption of a Council directive defining the facilitation of unauthorised entry, movement and residence [10675/2000 - C5-0427/2000 - 2000/0821(CNS)] and
II. on the initiative of the French Republic with a view to the adoption of a Council Framework Decision on the strengthening of the penal framework to prevent the facilitation of unauthorised entry and residence [10676/2000 - C5-0426/2000 - 2000/0820(CNS)]
After rejection of the initiative:
. Mr President, we have a situation here where under Rule 67 and Rule 68 we can choose what to do now with this initiative. Under Rule 68, we would normally ask the Council to withdraw the proposal. However, I have conferred with the rapporteur and others. The committee does not particularly wish to see this proposal come back. We would prefer to use the precedent which we established in the case of dual-use goods of a vote now to reject the Council's proposal.
Members may be interested to know that in order to reject the proposal, we have to vote in favour of the draft legislative resolution. This is because, having rejected the modified proposal, the services automatically now change the text so that the text reads "Council rejects". We are asking Parliament to now vote in favour of the legislative resolution which rejects the Council's text. I hope I have made myself clear!
Mr Watson, you put that very neatly. We can do that and there is a precedent. I can confirm that, as is being communicated to me on my headphones by the services. We can do it in accordance with the procedure that you propose.
Mr Poettering has the floor.
Mr President, a moment ago you quite rightly asked where the Council was. The Council ought to be delivering an opinion. I find it unacceptable that the Council is not represented here, and we should voice our protest to the Council.
Mr Poettering, in my opinion you are completely correct. I shall ensure that the President, Mrs Fontaine, communicates our displeasure to the Council. I concur with the warm applause for Mr Poettering on that point.
We shall now proceed to vote on the legislative resolution amended in accordance with Mr Watson' s communication in which Article 1 rejects the accordingly modified initiative of the French Republic.
Mr President, I should just like Parliament to be clear about what it is voting on here. I am asking Parliament to do as we did before - to vote in favour of this in order to reject the Council's proposal.
Mr Watson, you, and some others with you, were momentarily confused. The vote is completely clear. If you want it rejected you must vote in favour.
I give the floor to the rapporteur.
Mr President, I believe it is important that the rapporteur says a brief word on this. I regret that we have not managed to exercise our parliamentary responsibility. But Mr Watson is right, and we should support him. I appeal for the support of every Member, otherwise we shall make our Parliament look ridiculous.
Mr President, I should like to correct a minor inexactitude in what Mr Watson has just said.
What we have just rejected is not the French initiative but the French initiative as amended by the European Parliament. In other words, a good proportion of the Members who rejected this initiative did not actually agree with the European Parliament's amendments. I speak for my own position and that of my friends. The fact is, we endorse the French initiative as presented to the Council.
(Parliament adopted the legislative resolution)
Report (A5-0022/2001) by Mr Korakas, on behalf of the Committee on Agriculture and Rural Development, on
I. the proposal for a Council regulation adjusting, for the sixth time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece [COM(1999) 492 - C5-0048/2000 - 1999/0201(CNS)] and
II. on the proposal for a Council regulation on production aid for cotton [COM(1999) 492 - C5-0049/2000 - 1999/0202(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0035/2001) by Mrs Izquierdo Rojo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation extending for a period of up to one year the financing of certain quality and marketing improvement plans approved under Title IIa of Regulation (EEC) No 1035/72 [COM(2000) 623 - C5-0533/2000 - 2000/0252(CNS)]
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0089/2001) in accordance with Article 42, paragraph 5, of the Rules of Procedure, on behalf of the Committee on Employment and Social Affairs, on the social consequences of industrial restructuring
(Parliament adopted the resolution)
Report (A5-0023/2001) by Mr Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on action taken on the 1999 EIB annual report [2000/2173(INI)]
(Parliament adopted the resolution)
Report (A5-0034/2001) by Mr Bullmann, on behalf of the Committee on Economic and Monetary Affairs, on the Spring 2001 European Council: The Lisbon process and the path to be followed [2000/2280(INI)]
Mr President, I was the shadow rapporteur for my group, and there is no doubt that we engaged in very fruitful cooperation. However, one of our key points in Article 4 has been rejected, and so I must recommend that my group vote against this report, contrary to our previous agreement.
Mr President, on behalf of my group I should like to lodge a complaint concerning the unacceptable behaviour of the Vice-President, Mr Friedrich. He should be setting an example as regards compliance with the Rules of Procedure and he has done exactly the opposite in this case.
(Applause and protests)
Mr President, I do not wish to speak on the subject of the debate. I merely wish to say that no Member of this House has the right to single out any fellow Member with that sort of remark.
Mr President, it is certainly true that the House agreed very amicably on a common starting point and a common line in the debate on the preparation for Stockholm. The PPE-DE proposal that was rejected is a mere nuance. By no stretch of the imagination is it one of the cornerstones of the resolution. I am very disappointed that this House, which is unanimous in its desire to demand more rights for the European Parliament, has neither the competence nor the guts to make a joint contribution to the Stockholm Summit.
(Loud sustained applause)
Ladies and gentlemen, as acting President all I can do is to state that this House decides by majority vote. This House has decided. We accept that. That is democracy.
(Parliament adopted the resolution)
Report (A5-0020/2001) by Mr Gasòliba i Böhm, on behalf of the Committee on Economic and Monetary Affairs, on the impact of liberalisation and the economic reform process on economic growth in the European Union [2000/2172(INI)]
(Parliament adopted the resolution)
Report (A5-0017/2001) by Mr Soares, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council and the European Parliament: The European Union and Macau: beyond 2000 [COM(1999) 484 - C5-0169/2000 - 2000/2099(COS)]
(Parliament adopted the resolution)
Report (A5-0052/2001) by Mrs Plooij-van Gorsel, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Making a reality of the European Research Area: Guidelines for EU research activities (2002-2006) [COM(2000) 612 - C5-0738/2000 - 2000/2334(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Recommendation for second reading - Peijs (A5-0019/2000)
Mr President, I have to say that I prepared some of my explanations of vote yesterday, which was Valentine's Day, and so they may reflect some of the spirit of the day.
With regard to this document, drawn up by Mrs Peijs, which concerns a directive on the reorganisation and winding-up of insurance undertakings, I have to say that Mrs Peijs is certainly - as always - attentive to financial issues. I hope that, whenever this issue - which I voted for - is debated in future, my request to help pensioners throughout Europe by prioritising the liquidation of pension policies in the winding up-of insurance companies which have gone bankrupt will be remembered.
Lambert Report (A5-0026/2001)
Mr President, I voted against the Lambert report because the Council of the European Union does not actually intend to regulate the important matter of the movement of workers who need to make sure that they do not lose any of their pensions.
For example, Italy refuses to pay old-age and invalidity pensions to European Union citizens who move to other States of the Union. However, it allows the citizens of non-Community countries who come to Italy to cash their pension contributions when they leave, after which they can come back and claim the same old-age and invalidity pensions and helplessness allowances which are denied to Italian citizens who move to other States of the European Union. It is high time that the issue of European Union citizens' pensions was dealt with properly.
The European institutions themselves are starting to be ashamed of the minimum standards enshrined in Community legislation on social matters, drawn up any old how, yet while taking good care not to touch employers' prerogatives in any country whatsoever.
The very fact that, with every passing year, additional steps to harmonise the rights of employees moving within the European Union are not taken indicates that, thirty years after the initial directives, there is no more harmonisation than there are Community rights to bring employers to book.
Harmonising the situation of EU workers ought to mean that employers and Member States are obliged to bring wages throughout the European Union in line with those of countries where they are highest and to stipulate the same social rights for the whole of the Union in line with the social provision for illness, unemployment and retirement that is most advantageous to the workers.
The only form of harmonisation which the European Union is interested in, however, is harmonisation of the rules governing competition between industrial and financial groups. The movement of workers is considered only insofar as it affects the movement of goods and of capital.
The reason that we did not vote against this report is only because we did not wish to stand in the way of a few scant benefits that specific categories of workers may gain from it. Since, however, we are completely opposed to the motivation of this approach, we did not vote in favour of it either.
UK Conservatives are broadly happy with the original Lambert Report, which in its initial form usefully cleaned up some technical matters.
Specifically however, we have voted against Amendments Nos 8 onwards.
These amendments would significantly have extended the material scope of the Regulation: this should not be the role of miscellaneous amendments.
It should be specifically noted that supplementary pensions are NOT State-provided social security payments, and cannot therefore come within the scope of Regulation 1408/71. Similarly, one amendment attempts to extend the scope of the regulation to taxation: this is simply not acceptable.
UK Conservative MEPs will continue to resist any amendments to any report at any time which attempt to make similar encroachments into Member State competences.
Free movement of persons
We have voted in favour of the motion for resolution because we think that the Council needs to push ahead with the work on simplifying Regulation 1408/71 and extending it so that citizens of third countries who are engaged in active employment and have legal residence may also be covered. We have voted against paragraph 1 of the motion for resolution which states that Article 42 of the Treaty of Amsterdam is to be the legal basis for securing social security rights for third-country citizens. We do not agree with that. The Council must find another legal basis, for example Article 63 of the Treaty of Amsterdam, so that the objective may be achieved.
We voted in favour of this resolution only because it proposes thoroughgoing reform of the Community regulations on the free movement of workers within the European Union and proposes that their rights be maintained from one country to the next.
The new regulations when they finally emerge must, however, be in line with the regulations in those countries where the terms are the most advantageous to the workers in all areas. If this is not the case, we shall vote against.
I think that this discussion should never have taken place in the European Parliament. So I voted against the whole resolution.
The Danish Social Democrats have today abstained from voting in the final vote on this motion for resolution, tabled against the background of an oral question concerning the free movement of persons in connection with Regulation 1408. We do not agree that Articles 42 and 308 constitute the legal basis for allowing third-country citizens to be covered under Regulation 1408, but think that Article 63, subsection 4 should do so. We cannot support the attempt to bend the Treaty in this way when there is an adequate legal basis elsewhere in the Treaty, just because a few other procedural regulations concerning the involvement of the European Parliament are at issue. If another legal basis is required, the Treaty must, in our view, be altered. We should like to emphasise that we support a general reform of Regulation 1408. However, we believe that a reform of this kind would be made more difficult if its scope were to be extended to include more people. We would also emphasise our concern that those from third countries who are seeking work and who are legally resident in the EU must have the opportunity to obtain employment in the EU.
The EPLP has voted for the motion for resolution on the free movement of persons, but with an important reservation.
The EPLP supports the Tampere conclusions that the EU must ensure fair treatment of third-country nationals who legally reside in its territory and recognise that there needs to be a resolution to the situation of Regulation 1408/71/EEC not covering third-country nationals.
However, the EPLP does not support the view that the legal base should be Article 42 and 308. The EPLP supports the Council and a number of Member States who wish the legal base to remain Article 63.
Lucas Report (A5-0036/2001)
Mr President, the Pensioners' Party, which I am pleased to represent in this House, supports all documents, all initiatives and all actions by means of which the European Union acts to help states all over the world which need to increase cooperation with the States of the European Union. In my opinion, Europe truly exists - has the right to exist - above all when it combines the strengths of its 15 component States in order to be stronger, more effective and, in this case, more generous in its cooperation with states who find themselves in a state of want. And this is the spirit of the Lucas report, which provides for assistance, cooperation and an economic partnership with Mexico, a state with a great cultural tradition which has always taken care to maintain economic cooperation with the States of the European Union, cooperation which, I hope, will also serve to improve the social situation of the pensioners and elderly people of that country.
This report speaks of economic partnership, but it is nothing more than an attempt to promote the major European firms on the Mexican market against American competition.
Past experience shows that this type of partnership is very profitable to the industrial groups but does nothing more than drive the people of the country concerned into even greater poverty. Over half of the 95 million inhabitants of Mexico already live in poverty, without counting those that are driven to emigrate precisely because of this type of partnership which is based on exploitation.
We therefore voted against this report.
Ceyhun Report (A5-0315/2000)
Mr President, I voted for the motion because I was against it, as did the majority of the other Members of the European Parliament.
"Wolf! Wolf!" cried a shepherd boy who wanted to play a trick on his friends. In fact, his cry "Wolf! Wolf!" summoned all the villagers, who asked, "Where is the wolf?" To which the shepherd boy replied "Ha ha! It's a joke. There isn't a wolf!"
Three days later, he shouted again: "Wolf! Wolf!" All the villagers arrived asking: "Where is the wolf?" "Ha ha ha! It's a joke. There isn't a wolf!"
A week later, a wolf really came and started to tear the sheep to pieces. "Wolf! Wolf!", cried the shepherd boy, but nobody came from the village to help. And the wolf ate all the sheep.
I have told you this story because we have to realise that we must do something practical in our immigration policy, not just talk and cry "Wolf!".
Mr President, following that completely incomprehensible diatribe from our colleague over there, I want to make a serious contribution, although the situation with the recommendation being rejected is somewhat different.
Along with my British Labour colleagues of the PSE, I voted in favour of the underlying principles and sentiments of the Ceyhun report. In doing so, we recognised that the proposals were far from perfect but they did at least attempt to address the present situation. The European Union and individual countries must do more to address the problems and circumstances in the countries of origin that cause people to seek refuge in the European Union. Progress in this area cannot be made overnight and, in the meantime, the interests of desperate people, understandably fleeing from conflict, persecution or other hardship, are not well served by pushing them into the hands of the unscrupulous and those seeking to make money out of trafficking people.
The situation of organisations who assist asylum-seekers and refugees has been raised as a contentious issue, but the report recognises that these are legally recognised organisations, responsible and established NGOs, many of whom have a strong and proud record of supporting the very people that this report seeks to assist.
In voting for the Ceyhun report we recognise the complexities of this issue and will continue to work for a full and common asylum system for the European Union that has humanity and the interests of the most vulnerable at its core.
The two French initiatives intended to better combat illegal immigration have, in the first instance, been changed beyond all recognition by the European Parliament amendments designed to limit their scope. Furthermore, in the second instance, they have been rejected by Parliament, thanks, in part, to my vote, and that of the MPF Members, against. Our vote against should be taken to mean, of course, that we reject the amendments, but we do actually endorse the original French initiative and would like to see it acted upon. The vote of the European Parliament on this matter was, in fact, merely consultative, pursuant to Article 67(2) of the Treaty establishing the European Community.
I find the amendments initially adopted by the European Parliament particularly regrettable. A good number of them, as I explained in the course of last night' s debate, would have the effect of putting the definition of measures against illegal immigration off until the Greek Calends on the grounds that a whole host of other policies in all sorts of areas would have to be implemented first. This was a completely erroneous position, but I shall not harp on the subject.
There was a second category of amendments which tried to reduce the force of the text by exempting various categories of offender from punishment, for example, the illegal immigrants themselves or the persons assisting them on putatively humanitarian grounds. Such exceptions were completely inappropriate.
In particular, these "humanitarian" smugglers must not be exempted from prosecution. Firstly, because all the mafia groups smuggling people into countries illegally in return for payment would then claim humanitarian reasons. Secondly, because even the illegal immigrants that have been assisted by charitably minded people almost inevitably wind up in exploitative situations, as often as not, purely by dint of their illegal status. And finally because the possibly genuinely disinterested persons who assist illegal immigrants are probably doing the immigrants themselves no good but are certainly doing their fellow citizens no good by presenting them with a problem which will be practically impossible to resolve for generations to come.
We wish to denounce the French Presidency initiative which is focussed in its entirety on the criminalisation of what it terms 'illegal immigration' . For the perpetrators of this infamy, it is not just a matter of terminology, as the police force of the Socialist Prime Minister, Mr Jospin, has just forcibly expelled illegal immigrants that had take refuge in the Parisian church of Saint Bernard in precisely the same way that his right-wing predecessor, Juppé, had people deported from the same place four years previously.
Regarding the causes driving hundreds of thousands of poor people out of their country of origin in order to attempt to survive elsewhere, the European Union has nothing but fine words. In order to put an end to poverty in these countries, the European institutions would have to take on the plunderers and exploiters of these countries. Since they are unable to cure the illness, they opt to penalise the victims.
While the French Presidency announces a Europe-wide witch-hunt against these "victims of oppression" , it points the finger at the squalid modern day slave traders, but only does so in order to cast a veil over the parties for whom the smugglers are recruiting, i.e. big business, construction giants and any number of smaller scale employers who thereby benefit from an immigrant workforce provided, at the discretion of employers and the police, by laws which do not grant them even minimal protection.
This report confines itself to smoothing out some of what it considers to be the more repulsive aspects of the French initiatives. We have voted against the report as a whole, while voting in favour of the amendments which might temper or eliminate the despicably repressive nature of the French proposals.
. (NL) I should like to take this opportunity to explain in more detail, also on behalf of my colleagues, Mr Belder and Mr van Dam, my voting behaviour in respect of the Ceyhun report. I have voted against the report and against many of the amendments submitted by the Committee on Citizens' Freedoms, Justice and Home Affairs. In view of the sensitivity of the subject, assistance with illegal immigration, a subject that always triggers intense emotions, I wish to explain my motives.
Let me say at the outset that I fully support the reception of recognised refugees as defined in the meeting in Geneva. The latter should be received in all Member States and granted asylum. Unfortunately, the general use of the word refugee for all those who seek sanctuary in the Union creates confusion in this report. What is an illegal refugee? If that person applies for asylum on entry he is not illegal. The terms foreigners, refugees, illegal immigrants, asylum seekers and suchlike are used in an inconsistent way. Such a careless use of terms does not belong in a legal text, in which, moreover, definitions have to be laid down and the framework of criminal law agreed.
I recognise that deported asylum seekers often find themselves in a distressing position. Humanitarian aid from churches and organisations jumps into the breach created by the inability of Member States and the international community to find a satisfactory solution. For this reason I have some sympathy for the appeal not to punish these organisations for giving assistance to illegal immigrants. But a more nuanced definition is required. A problem arises where the judgment of the independent judiciary based on legislation is constantly undermined by the subjective judgment of aid providers. Apart from that, how do you define 'humanitarian aid' ? Does it also apply to a charity that, for example, has the aim of helping as many poor Russians as possible to enter a Member State illegally?
The dramatic circumstances of illegal immigration are a humanitarian disgrace. Stringent, harmonised criminal legislation on traffickers in human beings is necessary. To complement this a strict but fair asylum policy is needed, which must send a clear signal of discouragement to illegal immigrants. Accordingly, I support the proposals of the French Government.
The French initiative, through the proposed directive and the proposed framework decision, offers only the solution of criminalisation to the problem of illegal immigration. Proposing to step up the penal framework for prosecution for assisting the illegal entry and residence of immigrants is tantamount to making solidarity a crime. The proposed amendments are right to distinguish the assistance provided in return for payment from the assistance provided out of solidarity, on humanitarian grounds.
Criminalising the people and organisations fighting against Fortress Europe is not, however, an effective tactic against the underground networks and smugglers. What should be combated, rather, is this ever more restrictive visa and asylum policy which forces people to enter European Union territory illegally. What should be combated are the structural adjustment policies and policies imposing the Community acquis which exacerbate unemployment in candidate countries, and the logic of development aid packages for countries in the South which are completely inadequate and unfairly distributed. A policy of cancelling debt and of ensuring equitable development aid would be a first essential step towards a different kind of European policy on immigration. We are resolutely opposed to the logic behind criminalising immigration and that is why i voted against the draft French initiative, even in its amended form.
We might have thought that at long last we had a text which would lay down some outline for the fight against illegal immigration in Europe, even if it was only a sketchy draft, but that was not to be! This report, on the contrary, in response to an initiative from the French Republic which was, I must stress, relatively acceptable, is nothing but a trap and, worse than that, an incitement to crime, illegal immigration, lawlessness and violence.
The rapporteur seeks to punish only the smugglers and organisation involved in illegal immigration networks. Are the foreigners that have entered a Member State' s territory illegally not to be seen as having committed any offence (Article 2, Amendment No 9)? How can we fail to be outraged at this? Are we to think that illegal immigrants should be seen as the victims of a system in which they are actually the players?
If criminalisation must seek primarily to penalise the organisers of illegal immigration, it must also firmly penalise the immigrants themselves, specifically by deporting them back to their country of origin in order to make them accept their responsibilities and deter them from offending again.
Similarly, the report aims to exempt the humanitarian organisations assisting illegal immigrants from any form of penalty (Article 4, Amendment No 11). Illegal immigration should not be encouraged in any way whatsoever.
Our leaders must adopt a hard line in combating illegal because in so doing they are also combating security problems, organised crime (drugs trafficking, money laundering, etc.), and even the forced prostitution of young women from Eastern Europe or Latin America, most of whom have illegally entered one of the countries of the European Union, which is unfortunately only a mythical El Dorado. Our national governments must beware, for there is no room for lenience and fine feelings here: they can only lead to a lax and irresponsible attitude.
By leading policies with an inordinate emphasis on human rights, by practising a policy of systematically regularising the status of illegal immigrants and immigrants in irregular situation and by foisting the integration and assimilation of these people from outside Europe on our societies, we are endangering the whole social and demographic balance and the very identity of the European nations affected.
The Council' s proposal for a directive concerning unauthorised entry, movement and residence is another in a series of proposals for repressive measures, tabled in the legal sphere. In spite of the fact that the Member States have agreed to establish a common immigration and asylum policy, all energy is being focused upon producing proposals aimed only at making it more difficult for people to enter the EU, whether they be refugees or people looking for work.
A large number of Europeans choose to hide often unknown people who have been smuggled in or have managed by their own efforts to get themselves over the border and into the EU countries. Those people who, with no thought at all of profit, make an effort on behalf of people in fear of their lives, must not be punished. This type of humanitarian aid is now entirely lawful in, for example, Sweden and ought not to be criminalised.
Europe needs a common immigration and asylum policy characterised by humanitarianism. We have an obligation to help people who find their way here in order to obtain sanctuary, irrespective of whether they are refugees from war-torn areas or asylum seekers fleeing political oppression. Europe must also change its attitude to legal immigration and open its borders to citizens of third countries who wish to look for work in the European Union. The basis must be that people should be allowed to travel freely into the European Union and not be prevented from doing so by a restrictive policy on visas and work permits.
By means of a policy which affirms both asylum seekers and immigrants, we can get on top of organised crime and the human tragedies for which traffickers in human beings are responsible.
. (NL) For as long as there have been huge differences in income in the world, people have migrated from poor to rich countries. In the past that migration was actually encouraged by governments, since businesses suffered from a shortage of labour, and it looks as if this is about to be repeated. The fundamental problem, the unequal distribution of wealth among humankind, is not solved in this way. There are also people who are not asked to come, but who are forced to leave their country of origin. Once they have left they can no longer return in safety, since the prevailing regime threatens them with imprisonment or even the death penalty. Unfortunately it is still common for such people to be turned away or sent back at the border. The tough outer borders of 'Fortress Europe' are driving more and more people into the hands of unscrupulous human smugglers, who are greedy for fat profits and abandon people to their lot before the port or border river is reached. It is right that this mafia should be tackled. On the other hand it is madness to start punishing the solidarity of pressure groups and churches with political refugees and workers employed for a long period of time in a Member State of the EU without the correct papers. The Ceyhun report moves in the right direction, but is still inadequate.
There are various causes of illegal immigration, but I believe that the main causes are, on the one hand, the desire to escape from the difficult situations many countries are now experiencing and to find a better standard of living, and, on the other, the construction of a Fortress Europe, which is making access to Member States' territory increasingly difficult for citizens of third countries.
At the same time, like the rapporteur, I believe that the greatest offenders in illegal immigration are those who make financial profit from this process. As this is the case, we can only endorse the establishment of a punitive framework that will act as a sufficient deterrent, penalising not only the smugglers and traffickers of human beings, but also the employers who take advantage of this situation.
Nevertheless, in addition to adopting these measures, we will have to carry out an effective assessment of the situation and implement measures designed to ensure the effective integration of these workers, guaranteeing them rights and social status rather than, as has increasingly been the case, the sudden expulsion of citizens who are discovered to be in an illegal situation.
Since we are in favour of a common asylum policy at EU level, we support the idea of introducing common regulations to combat trafficking in human beings, provided that this does not in any way punish humanitarian initiatives. We nonetheless believe that the framework decision in favour of common penalties needs to be improved.
Korakas Report (A5-0022/2001)
Mr President, last night I had a dream, probably induced by the fact that it was Valentine's Day yesterday. I dreamed that I was in Greece, in Crete, in the town of Agios Nikolaos, where it is said that Venus rose out of the lake. I dreamed of Venus herself rising out of the beautiful water of Crete. Turning towards me, she said, "Mr Fatuzzo, Mr Fatuzzo!" "What's the matter?" I replied. She said to me: "I know that tomorrow, at the European Parliament, you are going to vote on a document on cotton grown in Greece. I am tired of rising from the lake naked. I am cold, absolutely freezing. I would like a cotton dress and so, tomorrow, please would you vote for the Korakas report so that there will be more cotton in Greece!"
The dream vanished, but I did what I had been told to by the apparition and voted for the Korakas report.
The Commission's proposals for cotton are unacceptable because:
the European Union produces too little cotton
the principle of Community preference is being blatantly violated
hundreds of thousands of family holdings depend on cotton production
despite the problems, cotton growing may cause less pollution than other industrial crops
the minimum guaranteed quantities do not match actual production.
We therefore need to:
increase the guaranteed quantity, so that it matches actual production. The proposals by the Committee on Agriculture and Rural Development of the European Parliament are a step - albeit hesitant - in the right direction
cost inflation over recent years into the price of cotton
exempt small growers from coresponsibility levies
give professional organisations a proper say in the qualitative assessment of the product
take special steps to support small growers.
We Swedish Social Democrats believe that the EU' s agricultural aid ought to be considerably reduced and are therefore opposed to certain of the demands presented in Mr Korakas' s report. We welcome the Commission' s proposal to increase fines in the case of over-production, but do not back the demands by the Committee on Agriculture and Rural Development to maintain the percentage of damages as it stands (Amendment No 12). We also oppose the demand to establish new Community financial aid to producers' organisations, as tabled in Amendments 18 and 19.
We have voted against the Korakas report, on aid for cotton production. The report calls for an increase in quotas and fixed prices on cotton and also seeks to regulate the role of cotton producers' associations. We have also rejected the Izquierdo Rojo report, calling for increased aid for the production of nuts and locust beans. Both reports call for the protectionist measures, such as preservation of the system for community preference.
It is not reasonable that half of the Union's budget is devoted to subsidising production and exports of agricultural products. We believe that EU funds should instead be spent on purposes where cross-border cooperation is needed. Environmental protection, aid for reconstruction and development assistance are fields where increased funding is essential, not least in light of the upcoming enlargement of the Union. The common agricultural policy is not only very costly for the European citizens, but also contributes to higher consumer prices and lower quality. Consumers express concern about European food production and have rightly begun to question the present the agricultural policies. Export subsidies, leading to the dumping of EU food surpluses on the world market, is the reason behind the serious difficulties for food production in many developing countries.
The CAP was established in order to secure the provision of food after the second world war, not to subsidise unprofitable cultivation of crops used for textile production. The common agricultural policy of today has lost its political legitimacy and must be completely reformed. All aid to exports and production should be abolished. Agriculture needs to adapt to market rules in order to be exposed to competition. This will increase efficiency and quality, to the benefit of both production and consumers.
The European Union cotton consumption stands at more than 4 million tonnes while its production capacity is only approximately 1.5 million tonnes. We therefore have to import the balance. Apparently there is nothing too shocking about this, given that, after all, we already import cars, fruit, vegetables, etc., and so why not cotton too?
It would be unbelievable if, given the shortfall in cotton production, the European Commission actually banned further cotton production, but that is in fact the case! There are quotas and penalties in place to limit European cotton production to approximately 1 million tonnes, instead of the 1.5 million tonnes that we are capable of producing. There is a ban on cotton production in Spain and Greece, with hundreds of small farms in Andalusia, Thrace and Valencia. To make matters worse, there are plans to increase the so-called "coresponsibility" levy to more than the current penalty of 50% of the overshoot of the quota.
And all this benefits the United States and Australia. In this instance, unlike the case for sugar and rice, it is no longer a matter of sacrificing our own farmers in order to assist the poor in - for instance -the Sudan, a country responsible for exterminating the Christian population of the south. Oh no, there is no such excuse in the case of cotton. It is not like the milk sector, where quotas can be justified due to overproduction. Our sacrifices are not justified in terms of assisting the 48 least developed countries.
Europe is blocking production and the only beneficiaries are the United States and Australia. We saw this in the case of oil- and protein-rich crops which we nonetheless need as substitutes for meat meal. We saw this in the case of Californian almonds, and in the case of bananas. Now we have cotton too.
What good, then, are the European defence system, the euro, the European Constitution and all the other folderols about the Europe we must have, if Europe is the specific entity which is stopping us producing, however modestly, the cotton we need, so as not to ruffle the feathers of the United States, a country we are also freely allowing to spy on us day and night through the Echelon system.
The Greek economy is more dependent than that of the other Member States on small businesses in the agricultural sector. That applies particularly to crops that can only be grown on the southern edge of Europe, such as cotton and tobacco. Both crops have their disadvantages. Tobacco is bad for public health. Cotton is a useful product, but its cultivation involves the use of large amounts of toxins. Those toxins find their way into the scarce water sources or pollutes arid land. In Egypt and Uzbekistan, countries that are far more dependent than Greece on cotton production, this has caused major environmental problems. That consideration might be a reason for me not to agree with the report of my fellow group Member, Mr Korakas. From a Greek perspective and particularly from that of the small farmers in that country, the report is of course quite justified. Its starting premise is the protection and expansion of production and the creation of the financial preconditions for that. In the longer term, however, those considerations of incomes policy must be weighed against environmental interests, the conditions under which imported cotton is produced and the burden of the common agricultural policy on the financial resources of the EU. Until those matters are tackled in a fundamental way I am able to support the Korakas proposals.
British Conservative Members of the PPE-DE Group voted against this report because we feel that it moves too far away from the Commission's original intention of tightening up budgetary control mechanisms. Further, while being sensitive to the socio-economic function of cotton-growing in certain regions, we strongly dispute the rapporteur's assessment that cotton is less environmentally hazardous than other crops. It is well known that a vast array of chemicals are used in cotton-production and we therefore support the Commission's aim for Member States to determine and adopt the appropriate environmental measures to regulate the use of agricultural land used to produce cotton. The insistence that Member States remind producers of the need to comply with environmental legislation is particularly welcomed by British Conservatives.
Izquierdo Rojo Report (A5-0035/2001)
Mr President, I did not dream about the Izquierdo Rojo document, which provides for aid to the producers of certain agricultural products, including hazelnuts. I have to tell you, Mr President, that my daughter Elisabetta has a tiny pet, a guinea pig, therefore a rodent, called Schumi. Being a rodent, it eats hazelnuts, and so I decided to ask it, as an expert, what it thought of the report. "In Europe, not enough hazelnuts are grown. We must increase hazelnut production," it said. I feel that advice from such an interested user, a connoisseur consumer of these nuts, cannot be ignored, and so I voted for the development of hazelnut production in Europe.
The production of nuts - hazelnuts, walnuts, peanuts and almonds - and locust beans may provide jobs for thousands of producers and help to stop many areas from being depopulated, especially in the Mediterranean. The Commission has a serious responsibility here, because the 1989 restrictive support measures started in essence in 1996, with certain exceptions for programmes which had already begun.
The Commission's new proposal extends the programmes which were maintained for a further year. I agree with the rapporteur that these programmes should be maintained for at least two years and, more importantly, that the Commission should present an overall proposal for liberalising and broadening the support mechanisms for the production of nuts and locust beans. Otherwise, the whole sector will be brought to its knees by imports from the USA and Asia.
We Swedish Social Democrats believe that the EU' s agricultural aid ought to be substantially reduced and are therefore opposed to certain of the demands presented in Mrs Izquierdo Rojo' s report. We do not back the demands by the Committee on Agriculture and Rural Development for continued financing of quality and marketing improvement plans for a further period of two years (Amendments 14, 15 and 17). We also oppose the demand, made in Amendment 22, to secure permanent support for the nut sector by means of new flat-rate aid per hectare aimed at preserving existing income levels for producers.
I voted for this report because the rapporteur advocates extending aid for an important sector that is currently in crisis. As a matter of fact, I voted the same way previously, by approving a proposal included in the Jové report on the COM in fruits and vegetables.
I also agree with the rapporteur' s stance, advocating increasing the extension to two years, in order to give the Commission time to prepare a new system of aid for nuts, including locust beans, and the introduction of aid for hazelnuts. In any event, this extension must be maintained until the new system comes into force, and this should be included in the COM in fruits and vegetables.
It is crucial that in this new system the Commission takes account of the enormous socio-economic importance of these nuts for the countries of southern Europe as well as their environmental role in combating desertification. Unless aid is increased, the sector will be in serious danger, given the competition it faces, which is largely due to the increase in cheap imports from third countries.
Restructuring operations and mergers in industry
This resolution takes it for granted not only that industrial restructuring is necessary but that such restructuring necessarily entails layoffs, and that we must mitigate the effects of these.
Since we are not in favour of the market economy, competition and competitiveness, we shall not enter into a discussion of whether competitiveness does or does not necessitate restructuring. The question we ask is why should it be the workers that have to pay the price of competitiveness? Instead of cutting costs by reducing the wage bill, why not deduct a similar amount from the revenue due to company owners and shareholders?
The resolution takes it for granted that shareholder revenue should be protected rather than safeguarding workers' wages. Therefore, despite a few token expressions intended to convince us of the author' s good intentions on social matters, we voted against the resolution.
(PPE-DE), in writing. The level of ongoing unemployment in continental Europe is far too high. It is a direct reflection of entrenched labour market rigidities plus the administrative burdens on business of high costs and excessive regulation.
Continual industrial restructuring is vital for a healthy economy, for the replacement of yesterday's unwanted jobs with the fresh jobs needed for the future. More regulation is the problem, not the solution. Because of our desire to see more jobs not less, UK Conservatives have voted against this resolution.
In Portugal, as in a number of countries in the European Union, industrial restructuring has often brought large-scale redundancies, greater job instability and huge economic and social costs, particularly for the countries and regions that are directly involved, thereby endangering their economic and social cohesion. In Portugal, just in the last few months, thousands of workers in various companies in the metallurgy, shipbuilding, electronics, footwear, textile and clothing industries have been threatened with redundancy and early retirement, or have been pressured into accepting voluntary redundancy. The specific companies involved are the Siderurgia Nacional group, the ABB group, Renault, Setenave and Lisnave, Indelma/Siemens, J.C.Clark and Vesticom.
This extremely serious situation requires particular attention both on the part of Member State governments and of Community bodies, in order to amend their policies so that they give priority to, in particular, respect for workers' rights, to high-quality employment and to the economic and social cohesion of the areas in which the companies wishing to close and/or relocate their production plants are based.
Urgent progress also needs to be made in amending the existing directives in this field to make the position of workers' representatives mandatory and binding with regard to collective redundancies in order to protect workers' rights. This applies particularly to all processes of restructuring, mergers and relocations by companies and to the need to make Community and national aid dependent on long term commitments for employment and local and national development.
Like Danone, major European companies are currently making colossal profits. In their competition with major firms in America or Japan, they seek to achieve profitability equivalent to that of the stock exchange. The sectors making a mere seven to eight per cent profits per annum are implacably restructured by means of reducing wages and, more especially, massive layoffs.
There is no justification for still making employees work 35, 40, 45 hours a week at oppressive rates while their fellow workers are shown the door even though profit margins are increasing. These tens of thousands of redundancies for the benefit of a few dozen shareholders should be prohibited. Democracy dictates that the lives of millions of people should not be subjected to the dictates of a handful of industrial magnates. These layoffs must therefore be banned.
When as much, and even more, can be produced while reducing the required work and time input necessary, there is no reason for the gains of such modernisation to be appropriated by employers and for millions of people to lose their jobs. We should look at the system the other way round, the millions of hours which have been gained should be redistributed, by cutting working hours drastically, to 32 hours in the first instance, without a concomitant drop in wages and without introducing flexibility, and by recruiting personnel as appropriate, financed through the profits made.
The EPLP has voted for the motion for resolution on the social consequences of restructuring because we believe in partnership in the workplace. However, we have reservations on the resolution itself.
The EPLP recognises that attention needs to be given to the social consequences of restructuring and has voted for this resolution as it is non-legislative. However there are aspects which are not supported.
Paragraph 6 is not supported by the EPLP. The EPLP continues to have strong reservations as was expressed at first reading of the framework directive on informing and consulting employees.
In January, Stephen Byers, UK Minister for Trade and Industry announced that business and Unions would be brought together in the UK to examine and review current UK legislation for consultation. However, the Minister stated that the UK Government continues to oppose the European legislation on information and consultation. Mr Byers stated that for the UK, "our whole system of corporate structures is quite different from that on the continent. However, in many respects, the directive reflects the continental system of corporate governance, not that in the United Kingdom. The directive is not appropriate for several reasons, but the issue is important and we should deal with it in our domestic setting." (Commons Hansard Debates 18th January 2001)
The EPLP supports the view of the Minister that it is inappropriate to have European wide legislation in the area of information and consultation.
Lipietz Report (A5-0023/2001)
Mr President, the Pensioners' Party, which I represent, and the pensioners of Europe expect a great deal of the European Investment Bank. In my opinion, the EIB should not stop at its already excellent work of lending money to the industries who need it, but it should make greater endeavours to bring about the creation of a European pension fund to pay pensions in Europe. I feel that we will genuinely succeed in improving the lot of the elderly of all the 15 Member States when we have a single European pension fund which, as such, will be stronger and better able to resist the fluctuations of the market, thus resulting in larger pensions and more comfortable lives for the elderly.
The EIB lags far behind better-known institutions such as the World Bank in terms of transparency, accountability and the ways it addresses environmental and social issues in its work. Founded in 1958 under the Treaty of Rome, the European Investment Bank (EIB) is the official financing institution of the European Union. However, there seems to be little public knowledge of the Bank's existence and operations, although it is a public institution that lends more money every year than, for example, the better-known World Bank.
With the entry into force of the Treaty of Amsterdam, sustainable development has become a central objective of EU cooperation. According to the new Article 6 in the EC Treaty, environmental protection requirements must be integrated into other EU policies.
Bullmann Report (A5-0034/2001)
Mr President, I voted against the Bullmann report because I do not feel that the initiatives laid down therein will succeed in performing that function that we of the Pensioners' Party and I, in particular, would like Europe to perform. The Europe of the European citizens, all of them without exception but, in particular, the pensioners who imagine it to be so, should be a Europe which brings ready money into all our pockets, which improves our financial situation considerably, but really considerably, so that the euro is something that the citizens see as progress. But for this to happen we need less words and more action.
Mr President, on behalf of the ELDR Group, I wish to give an explanation of vote in view of the fact that, in the final vote, we voted against the Bullmann report.
I should like to say that Mr Bullmann and I cooperated well in the course of the work done on the report. There were nonetheless a number of wordings which were of central importance to ourselves in the ELDR Group and which made it all the clearer that the Stockholm Summit will also have to debate important reforms in favour of a competitive Europe. It is a question of further liberalisation, a more favourable business climate and better education and further education. The aspect of the report relating to these issues fell through and was voted down, and so the whole of recital E also came to nothing. The ELDR Group therefore chose to vote against the proposal as a whole.
I would add that, as a new Member, I have possibly not become familiar with all the parliamentary conventions in the course of a year and a half. Perhaps I made a mistake in not fully informing the PSE Group about what, in the very end, we were to do. I apologise, and I shall convey my apology directly to Mr Bullmann.
The Bullmann report on preparations for the forthcoming European Council meeting in Stockholm has just been rejected in Parliament, and quite rightly too, for I feel the European Commission' s proposals, and the preparatory work within the parliamentary Committee on Economic and Monetary Affairs, are characterised by a authoritarian and plan-based mentality that runs counter to the spirit of Lisbon.
Immediately following the Lisbon Council, in March 2000, I endorsed the new working method, the new "open" method of coordination suggested by the Council, thinking that it might help to reduce the number of European regulations, which are, by definition, centralised and authoritarian, and to favour arrangements "between equals" that were less restrictive and more likely to adapt flexibly to suit the needs of each party while respecting their freedom to make their own decisions.
Yet the Commission is now proposing to introduce an arsenal of 28 structural indicators, plus seven general economic indicators, to measure the relative economic performance of the Member States. The Bullmann report lost no time before hurling itself into the breach and proposing to add a whole host of indicators in the fields of allocating public expenditure, the nature of this expenditure, the environment, productivity, employment, youth unemployment, social exclusion, poverty including a breakdown by age and sex, and Lord knows what else.
This might possibly be a valid approach if the aim was to collect data on our various situations. According to the Bullmann report, however, these indicators were clearly intended to provide the basis for new European regulations which would have fleshed out "the Union' s social legislative framework" . The report goes on to specify that this regulatory strategy was to be crowned by an "interinstitutional agreement" enabling the European Parliament to be fully involved.
Even at the time of the Lisbon Council, I was already voicing my opposition to the authoritarian tone of some of the conclusions, such as those, for example, which took on society' s role in deciding that it was necessary to increase the rate of participation of women in the labour market. Yet the proposals of the Bullmann report could well have vastly accentuated this sideways shift. After rejecting this report, we now hope that the Stockholm Council, in March, will bring the Commission back into line. We must not slide down the slippery slope from open coordination to closed planning.
I voted against Mr Bullmann' s report, mainly because clarity is required if Parliament' s views are to be accorded any value. It is not acceptable to be in favour of a whole lot of new indicators and further statistics and, at the same time, warn that statistics do not solve problems but, rather, create new ones. The parallels with a planned economy become all too clear when it is believed that the Commission must control economic development with the help of a whole lot of economic and social indicators. Instead, I want the Stockholm Summit to focus upon liberalisation and dynamic deregulation. It is important to emphasise that politicians do not create jobs. Politicians can, at best, help create a more favourable business climate.
With the "Lisbon Process" , the EU has decided once and for all to engage upon the road to all-out liberalism. In imitation of the Davos Forum, bringing together the elite of the ruling classes, at the Lisbon Summit the EU set itself the goal of becoming "the most competitive and dynamic... economy in the world" . After the launch of the single market in 1985, and of the euro in 1997, this is just one more step in building a Europe which responds only to the interests of capital.
The smokescreen of rhetoric on "full employment" , vocational training or promoting the spread of new technologies is not enough to conceal the actual attacks on the world of work set forth in the resolution. The widespread privatisation and liberalisation of further public services, the commercialisation of information technology in the educational system and in administration, the opening up of pension funds, the dismantling of the current pension system, flexibility in employment - all these are measures that speak volumes as to the antisocial nature of the Lisbon policy. This is heightened by the recent Treaty of Nice and will be exacerbated by closer cooperation between governments centred on the new convergence criteria.
In opposition to the "Lisbon Process" we would advocate Europe-wide harmonisation of social rights, pensions, public services, wages and employment in line with the most favourable conditions.
Gasòliba i Böhm Report (A5-0020/2001)
Mr President, Page 6, point 6 of this report on the impact of liberalisation and the economic reform process on the economic growth of the European Union reads: "(The rapporteur) considers that the ageing of the population will necessitate new ways of increasing participation in the labour market, especially among women and older workers".
I do not agree, Mr President - and nor does the Pensioners' Party - that we can resolve the problem of elderly people and pensions by making the elderly work longer. I feel that the problem of pensions and elderly people must be resolved by better, more prudent management of the pension funds of our States than I regret to say has been the case thus far.
With shocking cynicism, the rapporteur proposes full liberalisation of the market and deregulation. He also proposes speeding up privatisation, reducing public expenditure, increasing labour market flexibility, liberalising the financial markets and lifting the regulatory and administrative framework, allegedly in order to improve the competitiveness of the European economy.
The ÅU continues to exert pressure on Member States to sell off the family silver by handing all transport, postal and telecommunications services over to the private sector. Labour relations are being dismantled, the social security system is under threat and the working classes are being condemned yet again to poverty and social exclusion, allegedly in order to increase employment. Even the rapporteur admits that the current adverse situation and the high rate of unemployment have been brought about by intensifying and strengthening neo-liberal, monetarist policies.
These economic reforms will result in a guaranteed level of poverty, not a minimum level of prosperity for workers, while the view is being promoted that a modern social state need only provide certain minimum services to its people, in the form of charity. Prosperity is, of course, being promoted for big business, which is becoming more and more unaccountable. It is contradictory, ironic, hypocritical and provocative to workers to propose that the way to combat unemployment is to strengthen the competitiveness of companies through reduced labour costs, full liberalisation and flexibility of the labour market and atypical forms of work.
Support for the public sector, stable, permanent and full employment and a better and protected social security system and social protection system in general should form the backbone of economic policy. We want to achieve stable economic development based on healthy internal demand by improving the workers' purchasing power, concentrating on crucial sectors such as creating and maintaining infrastructures, education, health, research and applying economic development policies which help to increase employment by creating permanent jobs. This is the way to achieve the objectives of full and stable employment, stronger workers' rights, high-quality employment, training and job skills and shorter working times without any cut in wages.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the report.
The Gasóliba i Böhm report on the impact of liberalisation and the economic reform process on economic growth could, at first sight, merit my support: greater liberalisation, upon the condition that public services remain operational, must indeed encourage more efficient production processes, better resource allocation and hence more active growth. Yet, when reading the explanatory statement, we find some perfectly inadmissible statements such as this, "the economic situation no longer allows the same level of social protection for European workers: there is unfortunately a direct link between social protection and what separates us from full employment."
Is this a stylistic infelicity or a Freudian slip betraying an inner conviction? At any event, we see this as an opportunity to restate our view that liberalisation must be carried out while maintaining the level of social protection. The critical issue is to frame new procedures that are based on both private management and public-minded regulations, which will make it possible to offer the same services at a reduced cost, and even better service, for users are more likely to be satisfied if the service on offer is more adaptable.
These are the principles which must, in France, underlie the reform of the social welfare system and the educational system. In both instances, the public and the private sector must be allowed to compete fairly, within the terms of public-minded regulations and a minimum service provision defined by law. In this way, competition will have the effect of driving administration costs down and pushing the quality of the service up. And the countries of Europe will be able to define a form of liberalisation which is compatible with their own cultural models and desire for social solidarity.
This report restates the credo of the advocates of a Europe of capitalists and bankers according to which it would be sufficient to make life easier for employers by making it less costly to launch businesses, expedite the privatisation of public services and step up the flexibility of the labour market in order to see economic growth take off, thereby putting an end to unemployment.
The fact that the privatisation of the post office or the railways in those countries of Europe where this has already taken place has demonstrated that the first to suffer from this are the public sector workers and service users, since private operators are ready to sacrifice absolutely everything except their profits, does not prevent the rapporteur' s making so bold as to guarantee that "current safety levels" for rail will be maintained, despite the evidence to the contrary.
The rapporteur passes over the fact that most of the jobs generated are insecure and underpaid and announces that "the ageing of the population will necessitate... increasing participation in labour market, especially among... older workers" . Where is the much-promised social progress in all that?
The massive increase in productivity would make it perfectly possible to guarantee a better standard of living for all the working and the retired population if a small minority of property owners were not determined to seize all profits for themselves. Consequently, the stated objective of making "the European economy the most competitive and dynamic... in the world" cannot be achieved except on the backs of the workers, who would bear the entire burden of boosting the profits of the major capitalist groups in the form of deterioration in their working and living conditions.
We voted against this report.
This resolution is a sort of liberal social charter maintaining a basic illusion as to the extent to which liberalisation and regulation can be combined. In actual fact, the hardline neoliberal programme is being affirmed once again in two major areas.
The first area of focus is the continued privatisation, deemed to be "essential" starting with postal services, savings banks and financial services in general, as well as the railways. The second is the continued reform of the labour market, and there are even plans to extend this further.
Such guidelines represent a step backwards for civilisation, seeking nothing more and nothing less than to convert the provision of all social needs into saleable commodities, subject to the rationale of profitability. This is, apparently, a "careful liberalisation process" . That is something that the victims of the Paddington rail disaster will appreciate. Reform of the labour market tends to always go the same way, elevating flexibility and social insecurity to consider them the economic ideal. This report, in thrall to liberal orthodoxy, illustrates the cynicism of property owners and the miserable submission of reform policies to their lead. I had no hesitation in voting against this resolution.
Soares Report (A5-0017/2001)
Mr President, page 7, point 17 of Mr Soares' report on the state of relations between the EU and Macau reads "Calls on the European companies which are developing operations in Macau, and via Macau in China, to observe the basic ILO labour standards in their operations". This is a good thing and it is part of the reason why I voted for the report, but I would greatly appreciate it if, in future, respect for the pension rights of workers were to be promoted as well, for the elderly workers in Macau need protection too.
I support the proposals and initiatives intended to improve friendly relations between the European Union and Macau following that territory' s integration into the People' s Republic of China, of which it has become a Special Administrative Region following a handover that I consider to be successful. All the conditions are now in place for closer economic and cultural relations, on the basis of cooperation and mutual benefit between the People' s Republic of China, specifically through the Special Administrative Region of Macao and the European Union and its Member States. Nevertheless, with regard to the report, for which I voted, I still take a critical view of certain aspects that appear to reveal a degree of suspicion, specifically concerning compliance with agreements, since I consider that the reality of the situation shows that there is no reason for such suspicion.
I voted in favour of the report by Mr Soares on the Commission communication to the Council and the European Parliament 'The European Union and Macau after 2000' because it fully addresses the issue of what the European Union' s concerns and initiatives for Macau should be.
The concerns arise basically from the need to preserve the freedoms and rights that already existed in this Special Administrative Region before the transfer of sovereignty, including religious freedom, which stem from the principle, so arduously negotiated by the Portuguese and Chinese authorities, of 'one country, two systems' .
The initiatives are the specific actions that the European Union can stimulate and promote for Macau with the aim of ensuring that the region maintains a democratic collective life, in which the human rights and individual freedoms of the Macanese are respected and in which prosperity and peace are valued.
I wish to highlight three of these initiatives that are intended to preserve the autonomy and specific nature of Macau in relation to China. The first is the permanent monitoring of the implementation of the 'one country, two systems' principle. The second is the boosting of European investment in the SAR, as a corollary of active cooperation at all levels, and the third initiative concerns the call for the urgent appointment of a European Union representative in Macau, in order to stimulate relations between the two regions.
Portugal governed Macau for four hundred years. We are not ashamed of our past in that region, in fact, quite the opposite. On the one hand, our presence fostered peaceful coexistence between the European and Chinese civilisations and, on the other, we left the Macanese a region with outstanding prospects for growth, with legislative, customs and judicial autonomy and where the rights and freedoms of every citizen are part of a legacy of civilisation that we have the duty to preserve.
Plooij-van Gorsel Report (A5-0052/2001)
Mr President, yesterday evening - the evening of Valentine's Day - some friends and I were looking for a restaurant, but we could not find a free table anywhere. Doubtless, they were all occupied by lovers celebrating Valentine's Day. I still had to prepare my explanation of vote on the Plooij-van Gorsel report. I closed my eyes for a second and saw a vision: I saw the Commissioner for Research, Mr Busquin, and the rapporteur, Mrs Plooij-van Gorsel, having dinner together and talking animatedly about research in Europe. It being Valentine's Day, I said to myself: "I wonder whether European research will even make it possible to find one's soul mate, which is what is generally hoped for on Saint Valentine's Day". Therefore, with this in mind, I voted for the report.
Once again we have been served a balanced menu which is nothing of the sort. A pinch of good intentions regarding the position of women in research, a nod of acknowledgement towards the social sciences, a handful of allusions to the role of cooperation in scientific matters between the Member States, or the role of research in the development of culture and even of employment for all, before coming to the main course, the only real meat of the matter: a substantial package of subsidies for businesses. For that is the main if not the only motivation of the European Commission, the Council and the author of this report.
What we are being asked to support is a move to strengthen the private sector' s grip on public sector research, facilitating the exploitation of the results of public sector research by private capital, and the "dramatic reduction" , written in black and white, "in the red tape that obstructs" it.
The rapporteur claims that, "It would be an advantage for companies to have better access to research results." An advantage only for the business owners and shareholders who have been promised further subsidies disguised as aid to research. No one is fooled by the fact that the report only makes reference to SMEs. All major corporations have small and medium-sized enterprises as subsidiaries, particularly in the field of research.
Public monies should remain in the public sector and should be used for research that is of benefit to the population. We voted against this report.
Even though the draft resolution adopts a number of interesting positions, particularly regarding equal access to research for women, I must reject the guidelines for framework projects favouring finished research, characterised by big industry alongside small and medium-sized businesses in the high tech sector. I cannot accept a situation whereby research is used as a tool in the "economic warfare" conducted by firms for the control of pharmaceutical or agro-industrial markets, or must take account of developments in security and defence policy.
Priorities cannot be limited to biotechnology, genome research, new information and communication technology and nuclear technology, and Parliament instead should take action to ensure that knowledge is part of our shared heritage, quite apart from any criterion of profitability.
I am therefore opposed to patenting the living organism. Developing medicinal products that are useful to the health of society must be an imperative. In this age of GMOs and mad cow disease, we can but deplore the failure to mention the subject of democratic scrutiny regarding the goals of research.
I also reject a situation whereby establishing a "European Research Area" implies jeopardising the position of state research bodies, as evidenced by the fall in public resources set aside for long-term research or, in France, the "innovation" law which legalises the use of public resources to private ends. For all the above reasons, I voted against.
(The sitting was suspended at 1.41p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Situation in Kosovo
The next item is the joint debate on the following motions for resolutions:
B5-0102/01 by Mr Dupuis, Mr Pannella, Mrs Bonino, Mr Turco, Mr Dell'Alba, Mr Della Vedova and Mr Cappato, on behalf of the TDI Group, on Kosovo;
B5-0104/01 by Mr Sakellariou, Mr Souladakis, Mr Swoboda and Mr Martínez Martínez, on behalf of the PSE Group, on the situation in Kosovo;
B5-0114/01 by Mr Lagendijk and Mr Cohn-Bendit, on behalf of the Verts/ALE Group, on the situation in Kosovo and southern Serbia;
B5-0122/01 by Mrs Pack, on behalf of the PPE­DE Group, on the situation in Kosovo and southern Serbia;
B5-0134/01 by Mr Brie, Mr Alavanos and Mr Manisco, on behalf of the GUE/NGL Group, on Kosovo;
B5-0143/01 by Mr Haarder, on behalf of the ELDR Group, on Kosovo.
Mr President, ladies and gentlemen, let us note the absence of the Commission and of the Council. I regret to have to say that this motion for a resolution on Kosovo is quite unbelievable. Once again we are suffering from total amnesia. We are acting as if everything that has taken place in Yugoslavia over the last ten to twelve years did not take place. We are allowing Mr Kostuníca to let the Serbian people remain in ignorance of everything that Milosevic kept from them for the previous ten years, namely the events in Vukovar, in Sarajevo, in Kosovo, even quite recently, just eighteen months ago. I find this perfectly unacceptable. All eyes are on Belgrade.
I understand, Mr President, Mrs Pack, the need to assist the new Serbian authorities in tackling the problems which exist, but this cannot be done at the expense of justice - or a modicum of justice - i.e. by failing to challenge and condemn the actions of Mr Milosevic and the main Serbian leaders. Nor can this be achieved while closing our eyes to a situation which is perfectly intolerable in terms of international law. The 700 Kosovars still detained in Serbia were sentenced in absolute contravention of the laws of the international community. Only UNMIK and the international tribunal in The Hague would be authorised to sentence these people.
An amnesty would therefore not be valid, and I would urge the responsible parties within the Commission to refer the matter, with all due discipline, to the competent Commissioners. There is no need to pressure Mr Kostuníca to grant an amnesty, all he has to do is to hand over the parties concerned to the head of the United Nations Mission in Kosovo, Mr Hækkerup.
Mr President, I should just like to ask who is down to represent the Commission this afternoon and when he is expected to arrive in the Chamber.
As soon as he gets here, I will be able to tell you, Mr Posselt.
Mr President, last week we saw television pictures of the presence of the European Parliament, the Commission, Mr Solana and Mr Patten in Belgrade. We hope that these pictures represent the beginning of the end of the Balkan tragedy. I appreciate the fact that, for the first time, Mr Solana appeared not as the evil oracle from Euripides' ancient Greek tragedy Iphigenia, but as the good oracle.
A starting point for a policy in the area to dull the feelings of those responsible in connection with any man-made disasters in the area should, I think, be decisively supported by the European Parliament. This House needs to send a message of support for stability, peace and the development of cooperation in the area. The people in the area must understand that there is no question of their becoming big or small, because poverty never makes people big and as long as clashes continue, the only outcome will be poverty and unhappiness and that is all they will share.
In this sense, because stability, development and cooperation must be our prime considerations, this is the basic thrust of this motion. The people in the area must understand, as must we, that occupied protectorates in any shape or form never allow economic development, they never allow peace and they never allow countries or people in the area to be strengthened.
Thus, the interplay of circumstances surrounding the visit, the interplay of circumstances surrounding the exchanges in Belgrade and the interplay of circumstances for us is an exceptional, useful and crucial interplay and we must help it. We need to understand that, if democracy, peace and cooperation are to succeed, we have to surpass ourselves. This motion, which defines a wide framework which can be used as a political framework for the next round of developments in the area, gives us the prospect of doing so and we should all support it.
Mr President, the international community, and certainly the European Union, is involved in a complicated balancing act. On one side are the Kosovars, waiting impatiently for a decision on the final status of their country, also waiting impatiently for elections and still - and let us be clear, understandably - full of hatred for the Serbs. In that climate the extremists have a free hand, for example in the Presevo area, where they are actually attacking KFOR troops, a situation that, in my eyes, and also for Mr Dupuis, is totally unacceptable. On the other side there is the Serbian Government which, with new faces in charge and fine plans, can be sure of a great deal of sympathy from the international community. It has, for example, come up with proposals for the same area, around Presevo, which I definitely think offer a good basis for negotiations and which I also think the Albanians should respond to. What one can now see happening is a shift in international sympathy from the awkward Kosovars to the cooperative Serbs. That is the moment - and the moment is now - that the balancing act is most difficult. What is the task of the EU? We must hold the Serbs to their promises which, however splendid they may be, as yet exist only on paper. We must isolate the extremist Kosovars and impress upon the moderate Kosovars, using force or persuasion as necessary, that they must cooperate with the Serbs, and that they cannot go on fighting them and pressing their demands. Once again, President, I can imagine easier tasks.
Mr President, ladies and gentlemen, my good friend Olivier Dupuis spoke on quite the wrong subject. We are speaking today about southern Serbia and Kosovo. We are not discussing Serbia and current policy in Serbia proper. I agree with much of what you said, Olivier. Believe me, those Members who were in Belgrade have taken a clear line on the conditions. For us, there can be no money unless the conditions are fulfilled. No one has ever disputed that, apart from Commission President Prodi, whom I hereby urge to desist from such comments.
But let me come back to today' s debate. It is a matter of how things stand now in Kosovo. I agree with Mr Lagendijk on this point. Unless we know quite soon what is to happen next in Kosovo, the difficulties will simply accumulate down there. The problem is that KFOR troops have become the targets of Serbian and Albanian attacks, although KFOR is actually there to protect both of these ethnic groups.
The problem, in a nutshell, is that Mr Hækkerup will have to call elections very soon. To do that, he must know what powers the elected bodies will have. But we need these bodies so that the Serbian side has Kosovar negotiating partners.
Now we have the subject of southern Serbia. I believe that KFOR, like other bodies, has not done all it should have done there. Where have the weapons come from for these new extremists? They have, of course, been transferred from the old KLA to the new KLA. In my view, KFOR, with its 50 000-strong force in Kosovo, ought to be able to establish order in the Presevo Valley. I appeal to KFOR to do so, lest we lose our credibility in that corner of the Balkans.
I also believe, of course, in the truth of what the Mayor of Presevo said in Belgrade, namely that the population of Kosovo would like to remain in Serbia if only the Albanians in the region could be treated at long last on a par with the Serbs. They want to be part of everything that Yugoslav citizenship implies.
I believe the government' s new plan is good. It is pursuing the right path, and we should support it. To tell the truth, I am a little saddened that Mr Kostuníca has said it will all happen without supervision by the EU. Why should we not play a part? We are good mediators. We can help the Serbs and Albanians to live together in peace, and I hope we shall be allowed to help them.
Mr President, we intervened in Kosovo in order to protect the Albanians, who were a minority in Serbia. We must now protect the Serbs, who are minority in Kosovo. Moreover, we must say to the extremist Albanian insurgents that we are not, therefore, there to support the ideas of Albanian extremism. We are there to support peace and human rights, and we shall do what we can to prevent Albanian extremists from creating unrest in the new democratic Serbia. I should like to assure Mr Dupuis that there were six of us from Parliament who spent the weekend visiting the new leaders in Belgrade. We received assurances that that they would cooperate with the War Crimes Tribunal in The Hague, set up a truth commission and grant amnesty to conscientious objectors etc. What we can do here in Parliament is to hold the new leaders to these promises and, if they do not live up to them, then there are things we can do, for we are, of course, the great aid provider, granting large amounts of money, now and in the years to come, to the new Serbia.
I want, finally, to say something which is almost a remark on the rules of procedure. The purpose of these urgent topics we are now debating is, of course, to draw the public' s attention to serious problems in world politics and to serious violations of human rights and democracy. It is therefore a paradox that we are holding the debate at a time when there are fewest people here. There is no-one from the press. It is, in fact, almost like performing a striptease in the dark, if you will pardon the expression. I also think it is a paradox that we are insisting on the Commission' s being present - and the Council too ought, of course, to be here - but we have written our motions for resolution before we have heard what they have to say. It is both paradoxical and frivolous. I would therefore conclude my speech with the request that urgent topics of this kind be put on the agenda on Wednesdays when the Council and the Commission are here and that we only vote on the motions for resolution once we have heard the remarks on our proposals.
As you are aware, Mr Haarder, it is not the Bureau but the Conference of Presidents which sets our agenda. If you would like to make this proposal to the President of your group so that he can bring it to the attention of the other Members, then we may be able to do something.
Mr President, may I begin by replying to Mr Haarder that the absence of our fellow Members of Parliament is an utter disgrace, to put it bluntly. We cannot compress five days' work into a Wednesday just because some people want to work for one day and have six days off every week. Perhaps there are employees in other walks of life who would welcome a similar arrangement. In my opinion, what goes on here brings shame on this Parliament, and I find it scandalous, Mr Haarder, that you should encourage this by trying to eliminate Thursday sittings too, now that the Friday sittings have gone.
But now to the topic itself. I wish to say very clearly that we, as Europeans, bear a great responsibility for Kosovo - and this topical and urgent debate, incidentally, was originally devoted to Kosovo, not southern Serbia; it is listed in the agenda as the 'situation in Kosovo' . In this respect I am not entirely happy with the resolution, and I should also like to point out that my name appears erroneously on the resolution, which I did not sign. May I ask that this be corrected, because I believe - as the last few speeches, and particularly Mrs Pack' s eloquent intervention, have graphically illustrated - that it is a matter of stabilising the situation in Kosovo, for as long as the situation in Kosovo is unstable, there can be no stability in the neighbouring regions either, including southern Serbia and, indeed, the whole of Serbia.
This is why it is absolutely imperative, as Mr Lagendijk quite rightly said, to take the decisive step by arranging for elections to be held in Kosovo. Until we have democratically legitimised authorities for Kosovo to act as negotiating partners of the democratically legitimised Serbs, there will be no peace settlement in the region, and we shall incur a heavy burden of guilt if we keep postponing these elections for every conceivable reason, because by so doing we undermine Mr Rugova' s position, and extremist forces - whose background, by the way, is obscure, to say the least - are able to exploit the situation and make internal political capital out of the Albanians' frustration. As I have said, our inactivity weakens the position of Mr Rugova, who embodies people' s hopes for a peaceful solution. Instead of just pointing the finger at others and saying that this one or that one is undemocratic, we should recognise the fact that we ourselves are neglecting our primary responsibility.
Let me close with a remark aimed at the Serbian President: if he does not accept EU mediation to resolve this thorny issue, I wonder why he accepts money from the European Union.
Mr President, Europe' s coherence and credibility are at stake in Kosovo. So too is the confidence of our own citizens and the people of the Balkans in the European institutions as well as the stability of the region itself.
Our action in Kosovo a couple of years ago was not exactly a paragon of speed or unity. For too many months it was not a paragon of efficiency either. Our people reacted with disgust to Milosevic' s odious policy which resulted in oppression and terror for the Albanian Kosovars and in their mass exodus. Public opinion in our own countries demanded determined action such as was eventually taken. Military intervention of that nature was likely to generate misgivings and even rejection amongst some sectors of our society and even more so in Yugoslavia itself. It is only fair to reiterate that we gave political consent to that action and that it did serve to curtail Milosevic' s excesses and the sufferings of the people of Kosovo. It also contributed to Milosevic being discredited and defeated a few months later.
However, our consistency is now being put to the test. We can no longer conceal our embarrassment as we witness how some of the former victims in Kosovo are turning into tormentors. They are persecuting their fellow citizens of Serb origin and driving them out of their territory in as hateful a process of ethnic cleansing as the previous one. Those same elements are involved in armed aggression on other Serb territory with an Albanian population. At the same time, Albanian Kosovar mafias are operating as part of organised crime networks in several of our countries. It appears that they are doing so to raise funds with which to finance their guerrilla activities.
All of this is incompatible with the objectives pursued by the European Union and we must not tolerate it. The European Union is contributing very substantial sums to the rebuilding of Kosovo. Nevertheless, that contribution must be strictly conditional on respect for human rights, recognition of existing borders adopted by the international community and the cessation of all military and terrorist operations by Albanian Kosovars within their territory or beyond it.
The stability of Yugoslavia, Albania, Macedonia and the rest of the region may depend on our consistency and firmness. It could hinge on our stifling the extremist and expansionist action of certain elements of the Albanian Kosovar population.
President, Commissioner, ladies and gentlemen, let me first say plainly and simply: I am opposed to any kind of force in political conflict. I believe we must see that as an absolutely fundamental principle. But the situation is, of course, rather more complicated in Kosovo and in the Presevo valley than simply dealing with a few extremist Albanians and heaping abuse on them today. Of course I shall support the resolution, but really I should have preferred it if we had tackled in one go today not only the situation in the Presevo valley, but also what is still happening daily in Mitrovica. Because there - and we must not forget that - it is not only policemen, not only KFOR troops, but also citizens who are attacked daily, and it is no fun living there. Very many colleagues have been there and know what the situation is like.
I am amazed at the warmth with which the international community is treating President Kostuníca at this moment. We are making a fuss of him, and supporting him, and when he came to power we quite rightly told him that there must be immediate emergency aid. Of course I was in favour of that, but we are now at a turning point. We are at a moment when we are moving from emergency aid to structural help. I believe that this is a turning point that we must take advantage of. We must use it to make clear once and for all to Mr Kostuníca and his regime that he will have to take fundamental steps to solve the problems in Kosovo. That means, in the first instance, the release of prisoners. We have still made no progress at all with this. This is a real scandal. If one comes into contact with Albanian Kosovars, that is the first thing they ask about. Secondly, I believe that we must use the turning point finally to force Mr Kostuníca to consider a truly fundamental political solution for the Kosovo region, and in my view that means autonomy.
Mr President, Commissioner, ladies and gentlemen, the parliamentary delegation that was in Yugoslavia a few days ago saw a Yugoslavia, a Serbia, in transition. The future shape of the country is the subject of intensive discussion, and there is much talk of decentralisation, even in Serbia itself, and of a new relationship with the ethnic minorities. Another subject that is frequently discussed is the need to strengthen local government and, particularly in southern Serbia, the need to give the Albanian minority fair representation in the local authorities, where the rules have hitherto been stacked against them. Every act of violence, whether in southern Serbia or in Mitrovica, disrupts the painstaking peace process that is currently taking place in the Balkans. The Yugoslav and Serb authorities must naturally take a firm line in their dealings with the minorities. That is what we in Parliament have always advocated and will continue to advocate, and there is no room for compromise there. It is important, however, that the measures taken should be realistic. Elections in Kosovo are certainly one such measure, but they must be preceded by a precise definition of the powers and authority that the elected representatives will have.
The present problems cannot be solved overnight. They can only be solved by a consensus of all interested parties, states and ethnic groups. That is a complex process, and I entirely agree with Mrs Pack, perhaps not in detail but certainly in principle, that Europe must take the initiative here, because none of the parties in the Balkans enjoys the level of trust that would enable it to launch a successful peace initiative at this stage. Only the European Union enjoys that level of trust. Neither the United States of America nor Russia nor any of the Balkan States and societies have the requisite degree of authority. And if Europe were caught napping now, that would pose serious problems. I can only agree with another of the previous speakers, Mr Posselt, on the money issue. We already pay out enough in the world and in particular regions without having a stabilising influence. It must be different in the Balkans. We are willing to pay, but we also want to have a say, so that stability and peace can be established in the region.
Mr President, the Commission shares most of the concerns referred to in the resolutions. As regards Kosovo, we were already aware of many of the issues raised. We strongly condemn violence in all its forms and wish to combat organised crime. At the same time we fully support the United Nations' mission and both the incoming and outgoing Special Representatives.
The European Union and UNMIK pillar responsible for economic development promotes the involvement and training of local communities, as you yourselves have outlined. This is perceived as a key issue underpinning our cooperation.
A number of speakers have raised a crucial issue, namely basic respect for democratic principles and the rights of minorities. We certainly share this concern. In particular, we are pursuing our efforts on behalf of Albanian Kosovar detainees in Serb prisons. The European Union has raised this matter on numerous occasions, most recently during the troika's visit to Belgrade last week.
We are aware that the authorities are working on an amnesty law for the thousands of political prisoners imprisoned under the Milosevic regime. We know that in principle this law should have a very wide scope. Only a few hundred prisoners sentenced for acts of terrorism would be excluded, mostly Albanian Kosovars.
The authorities in the Federal Republic of Yugoslavia and in Serbia are dealing with each individual case under urgent procedure. It is, however, true that they have no intention of granting a general pardon. They have made it clear that they will not free a single prisoner, Serb or Albanian, who has been fairly sentenced for that type of offence.
As far as the European Union is concerned, we shall continue to raise the issue and press for an early solution. We shall have this and other matters very much in mind in the coming months as we negotiate this year' s programme of aid to Serbia with both the Serb and the Yugoslav authorities. It is very important for all concerned that the new democratic authorities maintain their commitment to continue with the reforms outlined.
You raised another matter in the resolution, namely the problem of the tension in the Presevo valley in southern Serbia. The resolutions adopted are also in line with the political positions adopted by the Union, which unreservedly condemns violence and terrorism.
On behalf of the European Union we have highlighted the moderation displayed by the new leaders of the Yugoslav Republic and Serbia and we urge them to continue in this vein. We all have to be very clear on one point. Some of you have already referred to it and we agree entirely with you. A new era is dawning in the Balkans and it must not be marred by violence from any source whatsoever. The European Union must therefore rejoice at the plan put forward by the authorities to solve the current crisis. This programme includes proposals for dealing with the grievances felt by the people of that poor and underdeveloped region, with all the attendant problems.
For our part, the European Union has just received the plan and is studying it. It is worth pointing out that this is Belgrade' s first attempt to reach a negotiated settlement through dialogue amongst the various ethnic groups in the territory of the former Yugoslavia. This is indeed important. Milosevic never attempted to do so. The principle of negotiation and dialogue warrants our support and will receive it.
The European Union is increasing the number of monitoring missions in the Presevo valley and the Commission is considering ways of increasing the already substantial aid devoted to the area. This currently amounts to approximately EUR 1 million for fuel and for educational and humanitarian programmes. The Deputy Prime Minister, Mr Covic, is due in Brussels today and will discuss the plan with the Commission too. For their part, the Member States are considering how they could contribute. KFOR is playing an important role in Kosovo in an effort to restrict the activities of the extremists. Furthermore, both UNMIK and the European Union are putting pressure on Albanian Kosovar politicians to distance themselves from the extremists in Presevo.
Mr President, given that the Commissioner was not present when I spoke, might I point out that this is not a law on amnesty. Security Council resolution 1244 is quite specific on the point that only the authorities of the United Nations Interim Administration in Kosovo (UNMIK) are competent to rule on the situation of the Kosovars, where necessary. There is no amnesty law being applied, it is a simple matter of transferring these 700 people from Belgrade to Pristina in Kosovo.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Situation in the Democratic Republic of the Congo
The next item is the joint debate on the following motions for resolutions:
B5-0105/01 by Mrs Sauquillo Pérez del Arco, Mr Van den Berg and Mrs Kinnock, on behalf of the PSE Group, on the situation in the Democratic Republic of the Congo;
B5-0115/01 by Mrs Isler Béguin, Mrs Lucas and Mr Lannoye, on behalf of the Verts/ALE Group, on the situation in the Democratic Republic of the Congo;
B5-0123/01 by Mr Van Hecke and Mr Fernández Martín, on behalf of the PPE­DE Group, on the situation in the Democratic Republic of the Congo (DRC);
B5-0133/01 by Mrs Muscardini, on behalf of the UEN Group, on the situation in the Congo;
B5-0135/01 by Mr Vinci, Mr Sylla and Mr Alavanos, on behalf of the GUE/NGL Group, on the situation in the Democratic Republic of the Congo;
B5-0144/01 by Mr Van den Bos and Mrs Dybkjær, on behalf of the ELDR Group, on the Congo.
Mr President, democracy alone will deliver states from barbarism, ethnic warfare and despotic and military governments.
The Democratic Republic of the Congo is no exception to this rule. Despite the 1999 Lusaka Ceasefire Agreement, which provided for a UN-supervised ceasefire, the disarmament of all the armed factions, the withdrawal of all foreign troops and the establishment of internal dialogue between the government and the opposition, both armed and civilian, the state of war has nonetheless continued and is paralysing both the economic and political situation throughout the whole region.
The European Parliament must condemn in the strongest terms all these acts of violence perpetrated against the civilian population and must also condemn the military intervention by neighbouring countries and demand the withdrawal of all foreign troops.
Following the assassination of President Laurent Kabila, the international community and the European Parliament must intervene in this political transition. We must ask the new Head of State to lift the ban affecting political parties. Mr Joseph Kabila must demand and must clearly announce a timetable for the opening of internal Congolese dialogue and the organisation of free elections. The civilian population, whose economy and welfare has already been hit hard - particularly in the suburbs of Kinshasa, must not once again fall victim to the lack of political interest on the part of our continent, nor of the perfectly casual attitude of investors and firms operating in the Democratic Republic of the Congo, more especially in terms of human rights, the environment and the rule of law.
We have political responsibility in Africa and we must take action to safeguard the dignity of the peoples of Africa.
Mr President, the death of Laurent-Désiré Kabila has opened new perspectives for peace. The fact is that the former president had become an obstacle to the implementation of the Lusaka peace agreement. He was eliminated by the very people who helped bring him to power. His successor and son, Joseph Kabila, can count for the time being on a great deal of credit from the international community. All the same, he is the main character in a script written and directed by others, by Angola and Zimbabwe, but also by the hardliners from his father' s government. It looks very much as if there has been a change of driver, but that the bus remains the same. The young Kabila has awakened high expectations. The time has now come for him to act. As of now the Lusaka agreement is the only framework for a permanent solution. Specifically, withdrawal of all foreign troops from Congolese territory and the simultaneous initiation of inter-Congolese dialogue. The international community must quickly decide on its attitude and particularly push for the deployment of MONUC of the UN peacekeeping forces. There is also an urgent need for more coherent action, both between Europe and America and between the various Member States. Certain Member States continue to approach the conflict in the Great Lakes region on the basis of an imagined, artificial conflict between English-speakers and French-speakers. Others mainly try to secure their own economic interests. There are limits to cynicism. If the window of opportunity is not quickly used to force a real breakthrough in the peace process, violence will soon flare up again and the first African world war will further escalate.
I urge the Council and also the Commission to take a more assertive stance, because only if Europe speaks with one voice can it make a meaningful contribution to ending a war which has already cost too many lives.
Mr President, obviously the people of the Democratic Republic of the Congo are those who suffer most in the conflicts between armed gangs which are tearing the country apart, but it is both pathetic and misleading to present these conflicts as if the only people to bear any responsibility were the opposing Congolese factions and their protectors in neighbouring African states and as if Europe' s calling for national reconciliation and democratisation could resolve the situation.
Among those sitting here aspiring to give the Congo lessons on democracy or human rights are representatives of the former colonial power which for decades has kept this country under the yoke of brutal oppression. There are also those who took up the baton of French imperialism and demonstrated the true worth of their speeches on democracy by supporting Mobutu, not to mention their accomplices of other nationalities, all tempted by the mineral wealth of the Congo. They are criminals who are preaching to the victims of their own criminal action.
While expressing our solidarity with the people of the Congo, we refuse to be associated in any way whatsoever with the representatives of the political powers which bear some of the responsibility for the past and present oppression of this country, some of whom still belong to political or business networks whose goal is to make profits on the back of Africa.
Mr President, under Kabila Sr., the peace process had ground to a halt. There is new hope in the air now that his son has become president. Peace is only possible if all foreign troops are withdrawn. That is why Europe and America particularly must exert joint pressure on Rwanda and Burundi to end their adventure. The dividing up of the country is not an acceptable option. Even the so-called rebels will have to recognise territorial integrity. But they will only do so if Kabila and his friends are prepared to share power in the country. Without the democratisation of political life no lasting stability is possible in Congo. The poor population has to make do with emergency humanitarian aid. As soon as peace makes it possible, the European Union should resume structural aid and this must particularly enable the government to function properly. The poor Congo could be rich. It has large mineral resources and the population is predominantly very young and very dynamic. They deserve the efforts of all involved to breathe new life into the hope for peace.
Mr President, Commissioner, ladies and gentlemen, in discussing this resolution we should be aware that Congo is larger than Europe. A country containing some 300 tribes, some of which live in total isolation, as the communications network is virtually non-existent. A country where both production and supply are achievable only with great difficulty. A country that is, moreover, wedged between Rwanda and Uganda. Rwanda, which meanwhile for its own security has moved its borders up to between 200 and 300 km into the Congolese interior. Uganda, which under the guise of combating rebel movements extended its influence to significant parts of Congo, up to and including Kisangani.
The neutral position, which puts the Lusaka agreements first, involving the withdrawal of foreign troops and the establishment of partition areas both on the borders with Rwanda and Uganda and between the migrants themselves, is a passive first step that may lead to the stabilisation of the front and the belated return of the many refugees.
Perhaps it will be useful if Europe, in contrast to the hesitant attitude of American policy towards Kabila, plays a key role. After all, Europe has an unbelievable potential impact because of its knowledge of the thinking behind events in Congo and can once more play a role to the benefit of the population, helping it do battle with desperate poverty, squalid health condition, starvation and epidemic disease. For example, without taking sides, Europe could support Belgian efforts to bring some stability to a population of over 55 million men and women in a land area larger than that of the enlarged Europe. In this way Europe would prove that it wants to respond to the priorities that the new President set out in his inaugural address. Europe must not remain passive in the face of developments in Central Africa.
Mr President, Commissioner, ladies and gentlemen, the tragedy of the Democratic Republic of the Congo cannot, I regret, be separated from the tragedy of the entire region. The purpose of my speech is, in particular, to draw attention to the particular responsibilities of Angola, a country governed by a totally corrupt military power that has taken advantage of the weaknesses of western capitalism to oppress its people and to threaten the peace, stability and security of the entire region. This is of particular concern to us, all the more so because, in Cabinda, there are Portuguese citizens who have been held for over nine months, in a tragedy as long-standing as that of the western tourists who were kidnapped in the Philippines approximately a year ago. These people are being held captive by guerrilla forces fighting for the independence of Cabinda. The truth of the situation is that Angola' s Government is not able to solve these problems and is spreading its instability and greed into neighbouring territories.
I urge the Commission to be particularly firm in its assessment of the situation in that part of the world, and I also call upon the Commission and the Swedish Presidency to help us to obtain the release of the Portuguese citizens who have been held hostage as quickly as possible.
Mr President, the European Union obviously condemns political violence in all its forms. The Congo is an area of concern to us and Joseph Kabila' s rise to power may indeed provide a fresh opportunity to reopen the Lusaka negotiations along the moderate line he has taken to date, particularly during his visits to France, Belgium and the United States. True, so far all we have to go on are words, which must be translated into deeds. We shall certainly be monitoring developments closely.
In any event, we feel that this is an opportunity we should not hesitate to grasp in an effort to reach a negotiated solution to the conflict, particularly now that it seems a significant cease-fire is being observed. At the time, the European Union actively supported the Lusaka negotiations with a significant allocation of regional funds. The mechanisms set up under the agreement were allocated a fund for the joint military commission. These were relatively large funds, amounting to several million euro. They were essential in achieving the three fundamental objectives: negotiation, the military commission and facilitating political dialogue.
However, we are endeavouring to do even more in terms of financial assistance and humanitarian aid. ECHO allocated EUR 20 million last year and an allocation of EUR 35 million is planned for this year. Yet we are not only offering economic support to assure food supply and health services, but also attempting to promote the negotiated solution we all hope for based on the Lusaka agreements.
In addition, the Commission is studying the possibility of supporting the revival of the peace and reconciliation process through programmes for the rehabilitation, demobilisation and reintegration of displaced people. Given the present situation it is too early, however, to define possible future action. Neither the technical nor the political conditions exist to allow us to detail the action we might take.
Finally, I should like to say that I have taken note of the request made by Mr Ribeiro e Castro to consider the extent to which we might be able to take the lead on this matter.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions on human rights:
Religious freedoms in the People's Republic of China - B5-0100/01 by Mr Dupuis, Mrs Bonino, Mr Pannella, Mr Turco, Mr Dell'Alba, Mr Cappato and Mr Della Vedova, on behalf of the TDI Group, on freedom of religion in the People's Republic of China and in the occupied territories;
B5-0106/01 by Mrs Gebhardt, on behalf of the PSE Group, on human rights and freedom of religion in China;
B5-0116/01 by Mr Wuori, on behalf of the Verts/ALE Group, on freedom of thought in the People's Republic of China;
B5-0124/01 by Mr Thomas Mann, Mrs Banotti and Mr Jarzembowski, on behalf of the PPE­DE Group, on freedom of religion in the People's Republic of China;
B5-0142/01 by Mr Sjöstedt, Mrs Frahm, Mr Brie and Mr Papayannakis, on behalf of the GUE/NGL Group, on religious freedom in the People's Republic of China (PRC);
B5­0142/01 by Mrs Malmström, on behalf of the ELDR Group, on freedom of religion in the People's Republic of China;
Laos- B5­0101/01 by Mr Dupuis, Mr Pannella, Mrs Bonino, Mr Dell'Alba, Mr Turco, Mr Della Vedova and Mr Cappato, on behalf of the TDI Group, on the situation in the Lao People's Democratic Republic;
B5­0107/01 by Mrs Berès, Mr Naïr and Mrs Iivari, on behalf of the PSE Group, on the human rights situation in the Lao People's Democratic Republic;
B5­0117/01 by Mrs Frassoni and Mr Gahrton, on behalf of the Verts/ALE Group, on the human rights situation in the Lao People's Democratic Republic (Laos);
B5­0125/01 by Mr Hugues Martin and Mrs Sudre, on behalf of the PPE­DE Group, on the human rights situation in the Lao People's Democratic Republic (Laos);
B5­0136/01 by Mrs Morgantini and Mr Alavanos, on behalf of the GUE/NGL Group, on the human rights situation in the Lao People's Democratic Republic (Laos);
B5­0146/01 by Mr Haarder, on behalf of the ELDR Group, on the situation in Laos;
Guinea- B5­0098/01 by Mr Belder, on behalf of the EDD Group, on the situation in Guinea-Conakry;
B5­0108/01 by Mrs Carlotti, Mrs Kinnock and Mr Van den Berg, on behalf of the PSE Group, on armed attacks along the southern borders of Guinea (Conakry);
B5­0118/01 by Mr MacCormick, Mrs Schörling, Mrs Lucas and Mrs Isler-Béguin, on behalf of the Verts/ALE Group, on Guinea-Conakry;
B5­0126/01 by Mr Van Hecke and Mrs Banotti, on behalf of the PPE­DE Group, on the situation in Guinea-Conakry;
B5­0137/01 by Mrs Boudjenah and Mr Miranda, on behalf of the GUE/NGL Group, on the situation in Guinea-Conakry;
B5­0147/01 by Mr Van den Bos and Mrs Malmström, on behalf of the ELDR Group, on the situation in Guinea-Conakry;
Nigeria- B5-0109/01 by Mrs Kinnock, on behalf of the PSE Group, on the application of sharia law in certain Nigerian regions;
B5-0119/01 by Mrs Sörensen, Mrs Lucas, Mrs Hautala and Mrs Evans, on behalf of the Verts/ALE Group, on Nigeria;
B5-0127/01 by Mr McCartin and Mrs Banotti, on behalf of the PPE­DE Group, on human rights in Nigeria;
B5-0138/01 by Mrs González Álvarez, Mrs Fraisse, Mrs Morgantini, Mrs Frahm, Mrs Eriksson, Mr Alyssandrakis and Mr Cossutta, on behalf of the GUE/NGL Group, on human rights in Nigeria;
B5-0148/01 by Mrs Dybkjær, on behalf of the ELDR Group, on Nigeria;
Freedom of expression in Pakistan
B5-0110/01 by Mr Fruteau, on behalf of the PSE Group, on human rights in Pakistan;
B5-0120/01 by Mrs Jillian Evans, Mrs Frassoni and Mr Gahrton, on behalf of the Verts/ALE Group, on freedom of expression in Pakistan;
B5-0129/01 by Mr Thomas Mann and Mrs Martens, on behalf of the PPE­DE Group, on the arrest in Pakistan of several journalists;
B5-0139/01 by Mrs Fraisse, Mr Marset Campos, Mr Manisco, Mr Seppänen, Mr Schmid, Mr Korakas and Mr Alavanos, on behalf of the GUE/NGL Group, on freedom of expression in Pakistan;
B5-0149/01 by Mr Van den Bos, on behalf of the ELDR Group, on the freedom of expression in Pakistan.
Religious freedoms in the People's Republic of China
Mr President, Commissioner, ladies and gentlemen, China is on the agenda once again. Yet, I doubt that this introduction will be enough to make Parliament realise that there is a crisis in China, that this typical Communist regime is, most tragically, turning into a National Communist regime and that this presents a risk now, and in the future, to security in Asia and the rest of the world.
Today, the people of China, Tibet, Mongolia and Xinjiang Uighur Autonomous Region of China have no freedom of religion or conscience. In particular, the Falun Gong movement and other groups have been subjected to repression on a par with that seen during the Cultural Revolution. Already 500 000 people have been arrested, more than 150 people have died in prison, usually after having been torture. What I am describing here is the situation now, not the situation during the Cultural Revolution.
Parliament has a duty to take an extremely firm stance. The resolution is a good text. I would particularly like to thank Mrs Malmström, who played an instrumental role in this task. The members of the Group of the Party of European Socialists are certainly not aware of an incident which in another, less tragic, context might be considered amusing. At the meeting to discuss the compromise, one of the members of the Group of the Party of European Socialists recommended that Falun Gong be excluded from this resolution, asserting that it was something other than a religion. Freedom of religion and freedom of conscience are part of the same concept and each of us must define it.
Mr President, ladies and gentlemen, freedom of faith, conscience and religious creed and freedom of expression and association are the most elementary fundamental rights that can, and must, be granted to every individual in this world of ours. They are part and parcel of our democracies, and we expect them to be applied everywhere as basic principles so that the dignity of human life is truly respected throughout the world.
For a while it looked as if the situation were taking a turn for the better in the People' s Republic of China too. Sadly, in more recent times this appears to have changed, and progress seems to have not only been halted but even reversed. For example, I greatly regret that, while the People' s Republic of China has signed important documents such as the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights, the process of ratifying and implementing the two covenants has yet to be completed. That is a great pity. This process needs to be reactivated. I therefore appeal on behalf of my Group to the People' s Republic of China to respect people' s civil liberties just as we endeavour to do in our democracies.
May I add a postscript to the honourable Member Mr Dupuis, just to mention to him that the Falun Gong say that they are not a religious institution. We should also respect the way in which institutions define themselves.
Mr President, first of all the title of the resolution should be "Freedom of Expression" rather than "Freedom of Religion" because, as was mentioned earlier, Falun Gong is not a religion but rather a practice comparable to yoga in the West.
Secondly, the repression against Falun Gong is totally absurd. Can you imagine repression against all the people who ever follow yoga classes in Europe? The Chinese Government goes so far as to imprison cyber-dissidents meaning people who create or manage websites whose content does not please the government like Mr Huan Qi who is being tried now.
Finally, you should stop supporting the EU/China human rights dialogue as long as it does not yield any result. Its only concrete outcome so far has been to prevent a resolution condemning China in Geneva.
Mr President, what was it that Karl Marx said? "Religion is the sigh of the oppressed creature, the heart of a heartless world and the soul of soulless conditions. It is the opium of the people." Marxism-Leninism is in terminal decline, but other ideologies have survived. China is far from permitting freedom of expression, let alone freedom of religious observance, for Tibetans, Mongolians and members of Christian churches or Muslim communities. The Tibetans are persecuted. It is an offence to display pictures of the Dalai Lama. Those who stand up for their beliefs face the threat of lengthy prison sentences. I recall the initiative of the Tibet intergroup of the European Parliament to propose the nun Ngawang Sangdrol, who has spent the last nine years in prison, for this year' s Sakharov Prize. The eleven-year-old Panchen Lama, the second-highest authority in Tibetan Buddhism, has been abducted and has since been cut off from the outside world. He was not even allowed to meet with Mary Robinson, the UN High Commissioner for Human Rights.
The PPE-DE Group expects China, as a future WTO member and a global player, to assume its responsibility at long last and to ratify and implement the international agreements on civil and political rights as well as those on economic, social and cultural rights.
We call on the EU Member States to take the opportunity presented by the meeting of the Human Rights Commission in Geneva. Put the obstruction of freedom of religion and the gross violations of human rights in China at the top of the agenda. And let us remember that, in the Charter of Fundamental Rights, one of the few successes of the Nice Summit, the Member States enshrined freedom of religion, conscience, expression and information in the second chapter. I hope that our European Commission will show the same powers of initiative. Tashi delek!
Mr President, there was a time when the People' s Republic of China was systematically excluded from international negotiations and world trade by Europe and America. The fact that a divided and backward country made a new start and started rebuilding its economy, in a way that was enthusiastically received by masses of workers and peasants, was felt as a threat by the outside world. Over half a century later the heirs to that revolution are still in power. Their ideology and the enthusiasm of the population have gone, but unfortunately they have retained their dictatorial traits with a vengeance. For this regime, economic growth and political calm are of supreme importance and as a result anything that runs counter to them is attacked fanatically. That bodes ill for ethnic and religious minorities and those with political criticisms. Organisations are banned, people are locked up and death sentences are liberally used. Small, powerless countries that breach human rights at home, rightly attract foreign criticism. In the case of China, the most populous country on earth, things are usually different. People with widely differing political views say that it is a large and important country that may become a major trading partner and that we must therefore stay on good terms with it. My group believes that an end should be put to this special treatment. Human rights, including freedom of religion, cannot simply stop at the Chinese border.
Mr President, Commissioner, I would echo Mr Dupuis in saying that I do not know how many times we have stood here and discussed human rights violations in China. Unfortunately, the situation appears to be getting worse and worse. Torture is on the increase. There is frequent use of the death penalty. Freedom of expression is limited.
The ELDR Group is very worried about this and appeals to the Commission and the Council to put increased pressure on China regarding human rights issues. The world cannot look silently on as the world' s most populous country systematically engages in violations against its citizens on a daily basis. We have high hopes that the Swedish Presidency will succeed in bringing about a united approach prior to the Geneva meeting in a month' s time and then, in the course of the meeting, will get a resolution passed concerning China.
The Chinese have extremely limited opportunities to practise their religion. Catholics report systematic persecution. Mosques are burned down. In Tibet, the oppression of the Tibetan people, especially of Buddhist monks, continues. Torture, re-education camps and imprisonment under unacceptable conditions are the rule rather than the exception. We know that there are now at least 600 political prisoners in Tibet, most of whom are monks and nuns.
Over the last year, we have been able to see, on TV screens throughout the world, the harsh offensive launched by the Chinese régime against the meditation movement Falun Gong since the latter was banned in July 1999. Ever since the ban, tens of thousands of Falun Gong practitioners have been arrested. At least 137 people have died in prison. Thousands of cases of torture, atrocities and ill-treatment are also being reported, as is the fact that thousands of people are in work camps and countless individuals have been punished with imprisonment following summary trials. That is completely unacceptable.
Falun Gong has been branded an evil sect, but one might well wonder if the reason for the hatred felt towards this peaceful movement does not lie, rather, in the threat it constitutes to the Communist system, because it unites so many people. However, Falun Gong practitioners are entirely peaceful and have no political ambitions other than to be allowed to exercise their basic rights - rights which are laid down in the Chinese constitution and in international agreements signed by China.
Laos
Mr President, Commissioner, ladies and gentlemen, I would like to welcome a delegation from the Laotian opposition and exiles from Laos, led by representatives of the Laotian royal family, who are seated in the public gallery.
We have not discussed the situation in Laos in great depth; however, Laos is a country still governed by a dictatorship, has a one-party system and is one of the poorest countries in the world.
I believe that this resolution is important because, for the first time, it requires Parliament to state that a process of national reconciliation is needed in Laos, that we need all political forces, both internal, which even today are suppressed, and external, to be able to work towards bringing about change in this splendid country.
I would like to thank all the Members who contributed to this work. I believe that it is an important text and I hope that the Commission will present it firmly to the Laotian Government so that we see a change and a relaxation over the next few weeks in Laos and I would welcome Commissioner Solbes Mira' s comments on this matter.
Mr President, the European Parliament took a positive view at the start of the week of extending the agreement between the EU and ASEAN to include Laos. Parliament' s report states that the protocol can be seen as part of a broader process in which the Union aims to encourage political, economic and social growth as well as stability in the country.
There is much room for improvement when it comes to the situation regarding human rights in Laos. It is appropriate that human rights there should be discussed at the same time as increased cooperation. We have given a lot of attention in Parliament to the question of Burma. But things are hardly any better in neighbouring countries. Laos is one of the world' s poorest countries. All the negative features of a one-party system are manifest there. There are barely any signs of greater freedom of speech or the liberalisation of political life there. In October 1999, a demonstration was organised in front of the presidential palace against the ruling powers. Those who took part in it have not been seen since. Amnesty says that they were arrested and have been languishing in prison camps without trial. Meanwhile, Mr Thongsouk Saysangkhi, who died in prison in 1998, belonged to a group of three ministers and a high official who had been attempting to change the administrative machine from within. They were convicted of treason.
The international community has tried to aid the development of Laos, despite the human rights problems. The EU has given EUR 120 million in aid to the country; the United States has given 23 million, and Japan 132 million dollars. The Laotian people, who live in dire poverty, need help, but the country' s internal situation gives cause for asking just who is really benefiting from the aid being given. There are regrettable examples of projects where the army and the government have reaped the benefit instead of the local inhabitants. Laos is rich in natural resources and, were there democracy there, would have real potential for development. In a parliamentary statement Laos is being urged to sign, ratify and enforce the UN' s conventions on human rights, to free prisoners of conscience, and to guarantee freedom of the press. The importance of these objectives should really be clearly emphasised.
Mr President, I would like to join Mr Dupuis and Mrs Iivari in expressing our sense of deep solidarity with Lao exiles who are here today, and even more with dissidents who are detained in prison without trial and in intolerable circumstances in Laos itself.
On behalf of the Group of the Greens/European Free Alliance who are in Parliament - and, I am sure, in a spirit in which the whole Parliament joins - we very much wish to express our support for the liberation of Laos. We cannot but remember here how much the West - the United States perhaps more than Europe - has done, in times past, to destabilise and damage life there. We now wish to see an improvement.
We know that Laos has signed the UN Covenants on Civil and Political Rights and on Economic and Social Rights. It still must ratify them, and the government there must live up to what it has undertaken to honour. We call for this to be done in the name of human liberty and solidarity.
Mr President, Commissioner, ladies and gentlemen, the European Parliament has already, on several previous occasions, adopted positions on the human rights situation in the Lao People' s Democratic Republic, in 1991 and 1997 in particular. At that time, Parliament requested the unconditional release of prisoners of conscience but this request was ignored and since then at least one of them, Mr Tchongsouk Saysangkhi, has died in prison.
After 25 years of Communist rule, the people of Laos are today hoping that their country will follow the path of transition to democracy and are calling for free elections. The Laotian Government, however, continues to stamp out any peaceful demonstrations, such as the one held on 26 October 1999 and, more recently, on 17 November 2000. The organisers of the earlier demonstration were arrested and are still in prison. The leader of the second demonstration, Mr Phommachaul Phannolath, was also arrested along with other demonstrators.
The resolution before the House denounces these human rights violations and reminds the Lao People' s Democratic Republic that, as a partner of the European Union through a Cooperation Agreement signed in April 1997, it undertook to promote and protect all human rights. The Lao PDR also showed its commitment to this by signing two United Nations conventions on human rights in December 2000. This commitment must henceforth be backed up with real action.
Furthermore, the Lao PDR is taking on the role of coordinator of relations between the European Union and the Association of South East Asian Nations until 2002. This role gives it further responsibilities in promoting the concepts and values on which the partnership is based. I hope that Parliament will give its support to the European Union' s strategy on the region as well as to all the people of Laos who are working towards democracy and for national harmony within the country.
The compromise resolution is well-balanced, clear and specific. On behalf of my group, I would urge you to support it so that the European Parliament can make its voice heard in this troubled area of the world.
Mr President, five people, namely Thongpaseuth Keuakoun, Kamphouvieng Sisaath, Seng-Aloun Phenphanh, Bouavanh Chanhmanivong and Keochay, disappeared on 26 October 1999 and were probably imprisoned for holding a peaceful protest in Vientiane and calling for political changes in their country. They are all members of the Lao student movement for democracy. Their safety is feared for because of the torture and poor treatment in the prisons. The government of Laos should see the contribution of this kind of motivated person precisely as an impulse towards improvement. They must be able to contribute freely.
Freedom of expression, the right of association and assembly are greatly restricted in Laos. Inflation is currently running at over 30%. The mysterious bomb explosions are damaging the largest economic factor in the country, tourism. If the government does not act soon to implement political and economic reforms then this country faces an unstable future.
Guinea-Conakry
Mr President, one of the greatest humanitarian dramas at present being played out on the world stage is the refugee problem in Guinea. For more than five months hundreds of thousands of refugees from Liberia, Sierra Leone and Guinea have been hemmed in between the warring sides. In the border area between these countries, called the 'Parrot' s Beak' , they are caught like rats in a trap in fighting between Guinean troops, shadowy rebel movements and the gang of murderers known as the United Revolutionary Front.
The personal commitment of the new UN High Commissioner for Refugees, Mr Lubbers, in this crisis area is very gratifying. His proposal for the establishment of a safety corridor, which will enable refugees to return to their home countries quickly, deserves international support.
But, all this is not enough. The causes of this humanitarian disaster must be tackled. For example, it would be a good idea to institute an international boycott against the trade in 'blood diamonds' , in which this border area is so rich.
It is also essential that the international community should present a united front against those principally responsible for the present degrading chaos in West Africa - a task in which the Security Council of the United Nations should take the lead. For this reason we request that the Council and Commission should take action along these lines.
Mr President, Mr Belder has graphically accounted for the dreadful situation facing people on the borders of Guinea where warriors from neighbouring states, rebels against their own government, come and go across the border creating problems of refugees, problems of human suffering, death and destitution. We must do all that we can to bring this to an end.
Our resolution says that we must urge all the countries in the region to refrain from activities directed against a neighbouring country, and so we must. It says we must ask all the neighbouring countries to refrain from supporting groups that fight the Conkary regime or make incursions into Guinea's territory, and so we must.
We want to see the speeding-up of the process that will lead to reintegration of displaced persons and the return of refugees to their country of origin. West Africans themselves are doing great work in this direction. We in the European Union must put our voice, and whatever weight we have, behind them to help them.
Mr President, all reports indicate that Liberia has underlying responsibility for the present conflict in Guinea. Charles Taylor originally came to power through violence and terror, with the sole aim of obtaining control of the diamond trade. He later exported violence to neighbouring Sierra Leone by arming and training the RUF, one of the most savage rebel movements on earth and now the Hitler of West Africa is exporting violence to another neighbour, Guinea. Guinea is in a certain sense the victim of the fact that it admitted hundreds of thousands of refugees from Liberia into its territory, including members of the rebel group opposed to Charles Taylor. The Conakry regime has sometimes reacted in a very unfortunate way, but let us not mistake our adversary. Liberia is the destabilising factor in the region. In any case, according to my information it is incorrect that Guinea is refusing to transfer refugees to areas further from the border. The international organisation for migration has in fact already begun moving a first group of 35 000 refugees. It is clear that a safe corridor must be created as soon as possible for the return of these people. Europe could definitely give unconditional support to the ECOWAS plan for stationing observers in the border area. If violence persists, the Union should also call within the UN for smart sanctions against the leaders of Liberia. European Member States that flout the ban on the import of so-called blood diamonds, must be strongly condemned.
Apart from that, Mr President, I feel that the Council should also investigate reports of possible support from France for the regime in Liberia. The situation is critical. If a Sierra Leone scenario is repeated in Guinea there is a risk that in addition to Central and East Africa, West Africa too will be caught up in a spiral of violence.
Mr President, ladies and gentlemen, I shall speak in the same vein as my fellow Members and clarify that Guinea today is home to almost 500 000 refugees, who, for ten years, have been fleeing civil wars raging in Sierra Leone and Liberia. In many cases, they refused to join the armed forces. I think anyone who has read Ahmadou Kourouma' s book 'Allah Doesn' t Have To' will be familiar with the tragedy of the child soldiers forced to join possibly revolutionary but most certainly bloodthirsty armies such as the United Revolutionary Front.
I would also like to say, like Mr van Hecke, that a safety corridor to allow the mass evacuation of refugees must be established immediately, as it is, indeed, a matter of urgency. The Guinean Government must allow the victims to settle in areas that are further from the fighting and the borders. In my view, that is the least it could do.
Obviously, it is justifiable and understandable for Guinea to defend itself against any incursion. I am even of the opinion that the territorial integrity of a state like Guinea must be protected. However, the Guinean Government must also prevent paramilitaries acting in the place of legitimate armed forces and perpetrating acts of violence on refugees. I share the view that Guinea is not solely responsible, but I feel that it should do this, at least.
That is why the decision of the Economic Community of West African States (ECOWAS) to use troops from West Africa must be supported and must come into force as soon as possible, as it may provide good protection.
To sum up, the European Union should put intense pressure upon Liberia to end its support for forces such as the URF. However, Guinea is also partly responsible for the current situation, and is, even so, a country that regularly violates human rights - no one in the House could forget the imprisonment of Alpha Condé. I believe that it is important to reiterate that, in a country that has no respect for the most basic democratic principles and where the slightest opposition is quashed, it is not surprising, although it is extremely regrettable, that one of the regime' s opposition parties has joined the rebellion and allied itself with the URF.
My last point is to say that Africa is in urgent need of democratic rule and genuine economic development, which will improve the fortunes of all people. We can help to achieve this.
I have a question to put to the Council. When will our governments cancel the debt owed by third-world countries, knowing as they do that this is the cause of wars and poverty?
Mr President, in Africa small elites often deem the struggle for power and wealth more important than the suffering of the population. At first, that did not apply to Guinea. Despite the poverty, it offered a safe refuge for refugees from Sierra Leone and Liberia. Now Guinea, too, is caught up in a regional struggle for power. There is nowhere else for the refugees to go. Thousands are hiding in the jungle or are wandering fearfully in the heat without food, water or hope. If a corridor is not quickly created, an unparalleled humanitarian disaster threatens. There is a great deal at stake. The whole region seems to be heading for chaos. The purchase of weapons is more important than feeding people. Above all, Charles Taylor must take Liberia in hand. It is harrowing to see how indulgently Europe, too, is reacting to this catastrophe. What is the European Union doing, I ask the Commissioner, and when will the petty tyrants in power finally concern themselves with the lot of their people?
Mr President, any normal human being would be moved by the sight of refugees from Sierra Leone wandering the streets of Guinea, bullied, beaten and humiliated by soldiers in the Guinean Army or some armed gang or other.
We must express our outrage at the actions of the Guinean army and dissident armed gangs, from Sierra Leone or Guinea, who are trying to gain control of the south west of Guinea. However, once again, outrage is not enough to conceal British imperialist involvement in the civil wars in Sierra Leone, France' s involvement in Guinea' s dictatorship or even the involvement of large diamond traders, led by de Beers, in funding, the armed gangs directly or indirectly.
Furthermore, when military intervention is needed to support dictatorships dedicated to the interests of major Western powers, particularly those in Europe, European powers find it possible to implement considerable resources.
In order to ensure provisions and medical supplies can reach the 500 000 refugees in the area, the leaders of the European institutions merely send moral pleas to the armed gangs, official and unofficial, who have no use for them.
It is precisely because of our solidarity with the refugees and the people of the region that we refuse to be associated with this farce, which does not aim to come to the aid of these people, but to absolve the major powers of their responsibility.
Nigeria
Mr President, since 1998 eight states in Nigeria have enforced a form of Islamic law which allows corporal punishment, despite the fact that it contravenes both the Nigerian Constitution and international covenants on human rights to which Nigeria has signed up. The effect on human rights is graphically illustrated by the case of Bariya Ibrahim Magazu, a 17-year old mother of a young child. Despite having lodged an appeal against her sentence of 100 lashes, the sentence was carried out in January without even her lawyers being informed. They were still preparing the case for her appeal in court. No attempt has been made to bring those who abused and exploited her to justice.
This case highlights the increasing anxiety about human rights abuses in Nigeria. People of different religious beliefs have coexisted peacefully in Nigeria in the past, yet George Carey, the Archbishop of Canterbury, on his recent visit to the country, underlined the growing international concern about developments there. The Christian minority are not allowed to build churches or to teach their religion in schools. In areas where Muslim law is enforced men and women are not allowed to travel on the same public transport, and boys and girls have to be taught in separate schools. In the state of Kaduna it is estimated that 2000 people have been killed in fighting between Christians and Muslims over plans to introduce the new Islamic code of law. Yet human rights groups of both faiths are now campaigning on these issues.
The resolution we have before us sends out two clear messages. The first is that we in the European Parliament are not prepared to ignore human rights abuses anywhere and so we condemn without reservation the treatment of Bariya Ibrahim Magazu and call upon the Nigerian Government to prevent any repeat of such abuse in future. But the second is that we are also making a commitment, as a parliament, to support the creation of a democratic and just society in Nigeria by strengthening the dialogue between ourselves and that country.
Mr President, I want to thank Mrs Evans for her contribution on this subject. I had no contact with her but I separately put down a motion for my own group and I speak on their behalf on this subject.
My good friend Thomas Mann spoke about the denial of the right to practise religion in one part of the world. But it is just as serious when human rights are denied because people want to impose their religious beliefs on other people. Whether it be the imposition of one's religious beliefs or the denial of the right to practice one's religion, one is as bad as the other.
It is quite hard to be moderate in the language we use to condemn this barbarous and cruel act which took place against a 17-year-old girl in Nigeria. A girl who claimed she had been forced to have sex but failed to produce in court the witnesses to support her claim. The cruelty of the sentence, and the fact that she had given birth one month before, makes it very difficult for us to accept any assurances from the government of Nigeria that they are protecting the civil rights of their people and their own population.
We should remember that we in the European Union and the United States of America are the main trading partners of Nigeria. We are the people who buy and sell almost all the things they want to buy and sell. We have an obligation to examine the record in human rights of the people we do business with. I would ask the European Commission to take into consideration standards of human rights in all the aid schemes and cooperation schemes that the European Union puts into effect. This is the worst we have heard of to date but we understand there are amputations taking place in Nigeria for relatively minor offences.
Some people condemn globalisation, but if there is one good thing about globalisation it means that the world becomes interdependent and we have at least some pressure we can apply.
Freedom of expression in Pakistan
Mr President, I deeply regret the need for this resolution concerning journalists condemned to death for blasphemy for what is claimed to be a mistake. It is the latest in a whole succession of human rights abuses in Pakistan: growing religious intolerance - which we have just been hearing elsewhere in the world - the lack of a fair trial, so-called honour killings of women, child imprisonment and so on.
I currently hold passport and other details for a constituent of mine, a Pakistani citizen, who has had to travel there for family reasons and in the past has had difficulty leaving that country, even under the previous regime. This highlights the appalling state of affairs that we now see with the present regime in power in Pakistan. The suspension of a constitution, as mentioned in the resolution, and the constitutional court, has removed a crucial safeguard for him and others like him who fear arbitrary detention.
The state of affairs there appals many Pakistanis, both within the country and throughout the world, people who are proud of their religious faith and who are also committed to fundamental human rights.
Mr President, some of the world' s governments are violating the fundamental rules in which the common values of the international community are enshrined. Article 18 of the United Nations' Universal Declaration of Human Rights states that everyone has the right to freedom of thought, conscience and religion. Since 1991, Islamic Sharia law has applied in Pakistan. The precepts and prohibitions laid down in the Koran are the supreme law of the land. The law against blasphemy has palpably impaired the largely peaceful coexistence of Muslims with Christians and other religious minorities. Freedom of expression and the freedom of the press have been severely curtailed.
Once again, journalists - seven of them this time - have been arrested on the flimsy pretext that they allegedly distributed anti-Islamic writings. It looks once more as if the whole purpose of this is to make a public example of them. But it is far more serious than that, because they could be sentenced to death. We call on General Musharaf' s military government to restore the independence of the judiciary and to delay no longer in allowing the courts to conduct proceedings in accordance with sound legal principles. The Blasphemy Act must be repealed. It is being interpreted in an absolutely arbitrary manner and opens the door to all sorts of manipulation and malicious lawsuits.
The death penalty is rejected by a great majority of the people 's representatives, not only in Europe but also in a growing number of Asian countries. It must be abolished. The PPE-DE Group calls on the European Commission to review all its agreements with Pakistan as a matter of urgency and to revise them as necessary. We need cooperation agreements with the human rights organisations and with the regional non-governmental organisations. The paramount aim of our initiatives must be to ensure that Pakistan can at last resume its journey towards a free democratic system of government.
Mr President, the ELDR Group can never approve of the death penalty, wherever in the world it is imposed. It is, of course, that much more repugnant when journalists are in danger of being executed just for doing their job.
In January, the newspaper Frontier Post published a reader' s letter, following which the newspaper' s staff were taken into custody and accused of blasphemy. These individuals' lives are now at risk. Fundamentalists have set fire to the newspaper' s offices in Peshawar.
This event is a tragic illustration of developments in Pakistan where freedom of expression and human rights are not respected. The country is now becoming ever more marginalised in the world community. The Islamic laws, like the military' s support for the Taliban régime in Afghanistan, are creating alarm. The situation in Pakistan is very disquieting.
What does the Commission intend to do in order to support those groups which are working to promote human rights and to establish the principles of the constitutional state?
Mr President, with regard to China, I would point out that the European Union is steadfastly determined to promote respect for human rights in this area, as in other parts of the world, and that we share Parliament' s concern about religious freedom in that country.
It is true that the living standards of the majority of the Chinese population appear to have improved during the last twenty years. Thanks to the economic reforms and to liberalisation, there have been increases in freedom and personal autonomy. It is true, however, that there is still a big gap between the international commitments made by China and the human rights situation in practice. In 1996, a human rights dialogue between the European Union and China was established and, within this framework, we are maintaining a frank debate on these matters.
A key topic is religious freedom, about which the European Union repeatedly expresses its concern faced with Chinese repression of religious and other types of activity to which you have referred. We are talking not only about the Catholic and Protestant Churches, but also about any other type of faith. Later, I shall be talking a little about Falun Gong.
Other topics raised with China are the repression of political dissent, the arbitrary conditions of detention, the frequent recourse to the death penalty and the repression of ethnic minorities. We are also urging China quickly and without reservations to ratify the United Nations' International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights which we consider to be key factors for improving individual rights. The human rights field is one of the priority areas of our work, in which I believe we can improve our relations with China.
As we very well know, dialogue is only an option, the purpose of which is to produce results. There is no justification at all for maintaining the dialogue if no progress is being made. The European Union' s General Affairs Council openly expressed this point of view in its conclusions concerning the human rights dialogue between China and the European Union, published on 22 January.
You referred specifically in your speeches to three topics which I think are of interest. Firstly, I should like to point out that, where Falun Gong is concerned, the Commission is especially concerned about the reports we are receiving about torture and ill-treatment inflicted upon followers of the movement, as well as about the severity of the sentences imposed upon some of its members. The Commission has therefore repeatedly urged China to review these sentences. We think that all the safeguards need to be fully respected in fair trials in which adequate defences are mounted.
As you may know, a decision has not yet been made about the European Union' s position on the Geneva resolution on China. The debate we have held today in this House will, without a doubt, be fundamental to the decision we take.
As for action in connection with Tibet, we are indeed still concerned about the ethnic minorities there. I should also like to point out, regarding this matter, that China has been urged to make further progress towards fully respecting the cultural, linguistic and religious identity of the Tibetan people and to enter into an open dialogue with the Dalai Lama.
Regarding the situation in Laos, I should like to assure you that the Commission fully shares your concern about protecting human rights in the Lao People's Democratic Republic. It is true that, in the last year, some positive signs have been visible, for example the signing of the two United Nations covenants on human rights: the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights. The problem now is for the National Assembly to lose no time in ratifying these covenants and putting them into effect, and the Commission is waiting for this to happen. Even if this step is successfully taken, however, there still remains a lot of work to be done. A cause of special concern for everyone is the intolerance of, for example, political opposition, as demonstrated by the detention of a number of people in October and November 1999 for demonstrating against the government. You refer in your report to the situation of former civil servants, such as Mr Latsamy Kamphoui and Mr Sackchittaphong, prisoners of conscience who are still being detained and whom the European Union has repeatedly called upon the government to release on humanitarian grounds.
Some of you have asked what we are going to do about these matters. I can certainly assure you that the Commission will specifically use the EU-ASEAN meetings as a bilateral context in which to raise all these problems. These meetings will take place in Brussels in the first six months of this year, and we shall be talking about everything I have just mentioned and also about the separate and specific problems you have raised about actual cases of political prisoners.
With regard to Guinea, I should like to point out that we are concerned about the situation in that country, and especially about the ongoing deterioration in the human rights situation as a result of the attacks suffered by the United Revolutionary Front. We fully support CEDEAO' s attempts at mediation. You raised the problem of refugees. The Commission believes that absolute priority should be given to rehousing them in the camps farthest away from the border, that is to say as far away as possible from the combat zones. As matters stand at present, repatriating them to Sierra Leone is unthinkable because two other objectives have priority: reinforcing the camps around Kissidougou, north of Gueckedou, and adapting the access roads to these camps. The Commission is pursuing a two-pronged strategy through ECHO, on the one hand in the framework of the year 2000 intervention plan for Sierra Leone' s refugees through which an amount of more than EUR 2.5 million has already been allocated to the operations in Guinea and, on the other hand, in the framework of the contracts which have been entered into with the associated NGOs and which are being modified to take account of recent events. ECHO is also preparing two funding decisions for 2001: one in favour of Sierra Leone, for EUR 11 million; and the other in favour of Guinea, for between EUR 3 and 6 million.
Two additional topics commented on during the debate were the responsibilities of Liberia - what can be done? - and the problems in Guinea. With regard to Liberia, I should like to point out that, as you have indicated, the experts' report from the United Nations on arms and diamonds in Sierra Leone makes it crystal clear what Liberia' s responsibilities are in the conflict. At present, possible courses of action to be taken against Charles Taylor are being debated. What can the Commission do in the meantime? We can use the tools available to us and, with that in view, the possibility is being examined of instituting a consultancy procedure with regard to Liberia in application of Article 96 of the Cotonou Agreement. With regard to Guinea, the situation has indeed deteriorated. Recently, the death penalty was imposed upon five people and, as a number of you also pointed out, the subject of Alpha Condé has not been clarified. The Commission passed on the concerns that are felt about this specific matter to a Guinean delegation headed by the Foreign Affairs Minister, which visited Brussels at the end of January.
With regard to Nigeria, I should like to point out that the Commission condemns the flagellation of an adolescent in accordance with Islamic law and is concerned specifically about the application of the Sharia in some areas of Nigeria. The Commission is aware - as I believe you too are - of the fact that the situation in Nigeria is politically very sensitive and that the new, democratically elected government is endeavouring to improve respect for human rights in Nigeria. The Commission and the Member States will be meeting in March to try to reach some common position on Nigeria. The meeting will consider what is the best way to deal with these various topics. In the meantime, you ask what we are able to do. A mission from Brussels is discussing, in Nigeria, how the future programme for that country is to be implemented. The issues of democracy, the constitutional state and respect for human rights will be dealt with as a priority with a view to the decisions that have to be made regarding them.
The final subject you raised with me was the subject of Pakistan. In accordance with the resolutions you tabled concerning freedom of expression in Pakistan, the Commission acknowledges that the incident which recently occurred at the border post of Peshawar is cause for alarm and especially regrettable in view of the fact that, to date, Pakistan has generally respected the freedom of the press, especially since the military coup of October 1999. It is true that, compared with other countries in southern Asia, its attitude is, or has been, relatively commendable. However, the incident makes it clear that the European Union should remain alert to the issue of freedom of expression in general and freedom of the press in particular. There is the fear that the existence of an independent and diverse press, permitted until now by Pakistan - one of the most liberal of Islamic countries - may be compromised. In spite of the public apologies offered by the editors of the newspaper, Frontier Post, there is indeed no guarantee that no action will be taken against them. If action is, in fact, taken against them, it will undoubtedly help create an atmosphere hostile to the press in general. We therefore believe it is vital to carry out a very detailed investigation of the incident in order to determine whether possible interests that have not been clearly defined have led to the paper' s being closed down. Apart from all this, the legitimate concern for the safety of the newspaper' s staff is, as a number of you have pointed out, connected with the application of the law on blasphemy.
The Commission believes that the military government should make a major effort to control religious intolerance in Pakistan and regrets that earlier initiatives to change the blasphemy law were blocked. In the specific political discussions with the Pakistani Government in November 2000, the troika, while congratulating the government on its commitment to respecting human rights and media freedom, indicated that there were still problems in a number of areas, particularly when it came to judicial practices and the restrictions upon the activities of political parties. The troika also took the opportunity to indicate its concern about the concessions being made to a number of groups advocating intolerance. There is no doubt at all that, in the absence of a democratic counterweight, the influence of such groups can increase. That, then, is what the Commission is doing to improve the human rights situation.
The Commission is prepared to support any actions taken by civil organisations in Pakistan, with such actions to be funded through the European initiative in favour of democracy and human rights. It is also examining the possibility of supporting means to improve public administration in Pakistan, which would be to everyone' s advantage.
Situation in Chechnya
The next item is the joint debate on the following motions for resolution:
B5-0097/2001, by Mr Belder, on behalf of the EDD Group, on the human rights situation in Chechnya;
B5-0099/2001, by Mr Dupuis and others, on behalf of the TDI Group, on the human rights situation in Chechnya;
B5-0111/2001, by Mr Van den Berg and Mr Sakellariou, on behalf of the PSE Group, on Chechnya;
B5-0121/2001, by Mrs Schroedter and others, on behalf of the Verts/ALE Group, on the human rights violations in Chechnya;
B5-0128/2001, by Mr Posselt, on behalf of the PPE-DE Group, on the human rights situation in Chechnya;
B5-0132/2001, by Mrs Muscardini, on behalf of the UEN Group, on the human rights situation in Chechnya;
B5-0140/2001, by Mr Markov and others, on behalf of the GUE/NGL Group, on the situation in Chechnya;
B5-0150/2001, by Mr Haarder, on behalf of the ELDR Group, on the situation in Chechnya.
Mr President, one passage in the Russian press on the ongoing Chechen tragedy struck me deeply. In an interview the Russian parliamentarian Boris Nemtsov describes a meeting with a young Chechen woman in a refugee camp in the neighbouring republic of Ingushetia. I quote: 'She said to me: You Russians are busy exterminating us. You are committing genocide. But you won' t succeed. Because we shall simply outstrip you in population growth.'
In order to support her assertion Nemtsov' s interviewee told him that a large number of children had been born last year in the refugee camps in Ingushetia. The majority of them were boys, claimed the Chechen woman. 'And they will all join the partisans later,' she concluded.
Who except God alone will be able to fully plumb the depths of the suffering of the Chechen civilian population? After a terrible war in the period 1994-1996, for the last eighteen months it has again been the victim of Russian-Chechen hostilities. The fierce, belligerent indictment of these Chechen refugees, can be put in an historical and political context. Remember the horrors that Stalin inflicted on the Chechen people in the 1940s. Such a destructive cry of despair demands a serious political answer.
Gratifyingly, Boris Nemtsov promises to devote his energies to this. This very month he will present an all-embracing plan of action for the reconstruction of Chechnya. His aims are clear: to offer a real opportunity for the host of Chechen refugees to return home and to prevent Chechen youth from joining the ranks of the 'partisans' .
This different, sensible political note from the Russian Federation deserves the moral support of the European Parliament. I therefore respectfully request the Council and the Commission in the forthcoming meetings with President Putin and his government to adopt this peaceful Russian solution to the Russo-Chechen tragedy. Then Chechen and Russian blood will no longer have to flow on such a huge scale in the Northern Caucasus.
Mr President, Commissioner, ladies and gentlemen, I would like to welcome Mr Oumar Kandief, Minister for Health in the legitimate Chechen Government, who is seated in the public gallery. He is also a doctor and a surgeon. I would also like to thank my friend, Mr Bernd Posselt, in particular, for his efforts to ensure that Parliament is at long last adopting a resolution on Chechnya. We should have done so a long time ago, but we have finally got round to it today. I believe that it is a good text and I would also like to stress to my friends and fellow Members in the Group of the Party of European Socialists that the collaboration between all the groups has been valuable. It is not the text that I had hoped for, but I believe that it is a good resolution nonetheless.
Mr Kandief could tell us and has told us, and all the Members who have met him over the last few days, a great deal about cluster bombs and needle bombs, the hospitals that he managed and which were systematically destroyed by the Russian authorities, about the acts of torture committed on the injured and the amputees that he had to look after and about the torture he was subjected to in order to prevent him from caring for the other injured people. I urge you to invite him to your own country to appear on television and speak to newspapers. I believe that his eyewitness account is particularly important.
Ladies and gentlemen, Chechnya is a source of shame to us and to Europe. The events taking place in Chechnya go beyond anything we may have seen in recent years and we have witnessed many tragic events. I believe that the European Union and the Commission have an important role to play. Mr Poul Nielson' s behaviour is unacceptable, appalling even. Not once since war broke out in Chechnya, 18 months ago, has Poul Nielson found time to visit the country to take stock of the tragedy that is unfolding there. in my opinion, this does the Commission little credit. I am not sure if we should have a collection to pay for his plane ticket, but I believe that, unless the Commission changes its policy, Parliament shall soon be calling for his resignation.
Mr President, ladies and gentlemen, the European Parliament is about to adopt its 13th resolution since the outbreak of the first war in Chechnya in 1994. Let me make it clear that I want our resolution today to be understood on the one hand as an urgent appeal to the Russian Government to stop violating human rights in Chechnya and to play its part in the initiation of long-overdue measures of de-escalation and on the other hand - and let me emphasise this quite clearly - as an encouragement for those on both sides - Russians and Chechens - who are trying to bring about a peaceful end to this conflict at long last.
As you know, our counterparts in the Council of Europe have recognised the efforts of the Russian representatives - and there certainly have been such efforts - to improve the human rights situation in Chechnya by restoring their voting rights in the Strasbourg assembly. This, however, was done in spite of exhortations to the contrary by human rights organisations. I really do think this was rather an ambivalent signal to send, and I presume that the Troika and Commissioner Patten, who are in Moscow at the moment, will raise this issue with the Russian Government and will call on the Russian side to resolve this distressing situation.
The analysis delivered by the Human Rights Watch on the situation in Chechnya is very alarming. Nevertheless, I assume that those on the Russian side who are genuinely committed to finding a non-military solution to the Chechen conflict will win the day. The facts of the situation have to be faced; the population of Chechnya has already shrunk to half its previous size, and it is time to pave the way for them to live in peace.
Mr President, last December the European Parliament adopted a highly critical resolution and declared that it would not remain silent in the face of continued abuses of human rights, particularly the sort of abuses that have been taking place in the last two years of the war in Chechnya. Nor shall we permit the Commission and the Council, when they travel to Moscow as the Troika, to make do with a passing reference, between the main course and the dessert, to the murders and torture that are still being perpetrated in the camps and police stations of the Northern Caucasus.
Commissioner Patten is there now, so let me ask the Commission what sanctions he has threatened to apply if the Russian Government continues to do nothing to resolve the conflict peacefully, if it is not prepared to engage in talks and to arraign those who are responsible for the violations of human rights. We have ample ground to stand on: we have the partnership and cooperation agreement, we have our strategy, and we are unanimous in our view that cooperation must be conditional on respect for human rights. The carrot-and-stick method is the right approach for us, which is why investments in the oil business can only be made on the basis of a peace settlement in Chechnya.
Mr President, I cannot speak about Chechnya here without thinking back more than ten years when the Baltic States were struggling for their freedom. Many Members of this Parliament, among them Michael Gahler, played a part in the effort to secure the freedom of the Baltic States. I was in the Baltic States at that time too. It was a Chechen, the Soviet general Dzhokhar Dudayev, later to become the first President of Chechnya, who refused to crush the independence movement in the Baltic States. He took this stance in Estonia and Latvia in particular. Thereafter, as we know, the secession of Lithuania was unfortunately a far less peaceful process, thanks to the brutal excesses of the OMON militias.
And so a Chechen played his part in ensuring that European countries, which will soon be members of the European Union, did not have to undergo the baptism of blood that one or two people had in mind for them. As this example - along with the fact that Chechnya lies within the ambit of the Council of Europe and its Human Rights Convention - shows us quite clearly, Chechnya is not one of those problems on the opposite side of the globe but an essentially European problem. That is why it is such a disgrace that an unholy alliance of deceit and self-deception has been forged. The deceit is partly the product of official government propaganda in Moscow. The self-deception is happening here. It consists in a refusal to register what is actually happening in Chechnya. It is not a matter of the occasional atrocity but of systematic genocide. Mrs Schroedter was perfectly correct when she stated that half of the Chechen population has been murdered or driven out of Chechnya. This is systematic genocide of the Chechen people for the sake of energy resources and geostrategic interests. That is why we must exert intense pressure and say quite clearly to the Russians that the partnership agreement is rooted in human rights. If human rights are not respected, the partnership cannot function. We must tell our Russian partners quite clearly that this is a sine qua non in our eyes and that it is high time they started negotiating with the elected representatives of the Chechen people.
Mr President, just a year and a half on from the start of the war, Parliament' s initial assessment has been proved right. It has proved impossible to solve any of the problems by military means, and all parties have been the losers. It is tragic that each side should resort to unacceptable methods in response to the other side' s resistance instead of finally sitting down at the negotiating table and beginning the process of reconstruction. I welcome the commitment of Parliament to respect for human rights in the refugee and prison camps. In a situation where violence is used on a routine basis, our delegations, observer missions and resolutions may be able to ease the problem, but I am convinced that they will not solve it. This is why I believe that one of our priorities will be to help this region to shape a new vision for the future. The first requirement is intensive dialogue. To this end, we should continue to use all the means available to us through our links with the Russian Duma.
Sweeping condemnations, however, are unhelpful. We shall only be able to make progress in negotiations with the Russians if we take their concerns seriously too. Terrorist attacks in southern Russia and military operations by guerrillas in Chechnya, I am sorry to say, are still taking place. A short time ago, we adopted the Oostlander report, in which we explicitly welcomed the European Union' s twin-track strategy in relation to Russia. The human rights violations in Chechnya must be condemned, but at the same time we must continue to develop cooperation and dialogue. In my opinion, both components of this strategy offer scope for further development.
As far as Chechnya is concerned, however, I am worried. It seems to me that the criticism of conditions in the refugee and prison camps which is voiced by the Council and the Commission, as well as by the governments of the Member States, whenever they meet with the Russians, has become something of a mechanical routine which has absolutely no effect. For that reason I should like to ask the Commission to specify the measures it proposes to take in the immediate future in order to make progress towards a political solution to the conflict in Chechnya.
Mr President, we in the ELDR Group are in despair and filled with impotent rage concerning what is happening in Chechnya. The medieval warfare against civilians violates everything in which we believe in the European Union and cannot be justified in terms of the terrorist actions perpetrated by certain groups of Chechens. What the Russians are doing infringes a long list of international obligations to which they themselves have signed up. It may well be that we cannot do anything about it. It may well be that it is no use threatening Russia with sanctions and isolation, but here in Parliament, in the stronghold of freedom of expression, it must be said loudly and clearly that we condemn the abuses, the executions, the disappearances, the concentration camps and the systematic oppression of a whole people. We condemn the brutalisation which we are seeing and which offers unpleasant reminders of the past. We urge that the way should now be opened for missions from the UN High Commission, the OSCE and the Red Cross to be permitted to evaluate the atrocities and come to the rescue of the population.
Mr President, the Commission continues to follow events closely in Chechnya, and we agree that the situation is far from satisfactory. We ought to take account, however, of a number of recent developments. The decisions taken recently by President Putin and the Russian Government with a view to normalising the situation in that republic in the Northern Caucasus are certainly worth mentioning.
Mr Kadirov' s former provisional Chechen administration has become permanent. Control of the security forces is now in civilian hands. A substantial reduction in the troops stationed in Chechnya is planned. It is also worth mentioning that the Federal Government has announced a substantial increase in the resources to be devoted to rebuilding Chechnya.
Despite these hoped-for improvements, the present situation is indeed still causing great concern. Reports are still being received stating that members of the security forces have violated human rights. The Russian administration is certainly not following up these reports properly, despite the efforts made by the office of Mr Kalamanov, presidential representative for human rights. To give you an indication of the inadequacy of the response, the number of cases taken to the courts can be counted on the fingers of one hand and, as far as we are aware, not a single sentence has yet been handed down.
Some essential steps have been taken in the judicial area. A number of district and central courts have been set up, and over twenty judges have been trained and appointed in Chechnya. However, for the practical benefit of these measures to be felt by the citizens, greater cooperation on the part of certain authorities is called for, especially the military prosecutors.
The Commission has made repeated representations to this effect to the Russian authorities and my colleague Commissioner Patten is raising the matter again in Moscow today. I am sure that on his return he will be very well placed to update you on this matter which is of particular concern to you as indeed it is to us.
I should like to emphasise that the Commission is continuing to provide political and material support for Mr Kalamanov through the TACIS programme. It must, however, be noted that no agreement has been reached concerning the technical conditions to allow the immediate return of the OSCE support group to Chechnya. We are working with the Romanian Presidency on this matter. We still aim to have the support group back in the field as soon as possible, but in reasonable conditions of safety and with unrestricted freedom of movement within the Chechen Republic.
I could also mention the need to improve the conditions relating to the provision of humanitarian aid. This involves travel permits and the possibilities for communication. However, we are all very familiar with these issues and I do not think it is worth dwelling on them.
By way of conclusion, I should like to say that the situation seems to be improving, although a very great deal remains to be done. We have yet to see the extent to which and how soon the Russian authorities implement the measures they have announced. In this regard, it has already been stated that troop reductions will be effected as the military situation allows. This is worrying, because the reduction may be slower that we hope for. Nonetheless, these measures are essentially positive and it is to be hoped that they will enable a permanent political solution to be achieved.
The Russian Government recognised the need for a political solution in the joint declaration made after the last summit with the European Union held in Paris last October. Pending such a solution, the Commission will continue to seize the opportunities offered by the many regular political contacts with the Russian authorities to convince them of the need to investigate violations of human rights in Chechnya more thoroughly and efficiently. We shall also urge them to prevent such violations and, if appropriate, to punish those responsible.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Natural disasters
The next item is the joint debate on the following motions for resolution:
Earthquake in India
B5-0103/2001, by Mr Dupuis and others, on behalf of the TDI Group, on the earthquake in India;
B5-0112/2001, by Mr Van den Berg and others, on behalf of the PSE Group, on the earthquake in India;
B5-0130/2001, by Mr Thomas Mann and others, on behalf of the PPE-DE Group, on the earthquake in India;
B5-0141/2001, by Mrs Ainardi and Mr Miranda, on behalf of the GUE/NGL Group, on the earthquake in India;
B5-0151/2001, by Mr Van den Bos, on behalf of the ELDR Group, on the earthquake in India;
Floods in Portugal - B5-0093/2001, by Mr Figueiredo and Mr Miranda, on behalf of the GUE/NGL Group, on the serious consequences of the severe weather conditions in Portugal;
B5-0094/2001, by Mr Marinho and others, on behalf of the PSE Group, on the floods and storms in Portugal;
B5-0095/2001, by Mr Queiró and Mr Ribeiro e Castro, on behalf of the UEN Group, on the floods in Portugal;
B5-0131/2001, by Mr Cunha and others, on behalf of the PPE-DE Group, on the floods in Portugal.
Earthquake in India
Mr President, I think that the tragedy unfolding in India demanded some response from the European Parliament. I hope that the Commission' s action will be fully adequate to this tragedy which has left more than a million people homeless and has caused immeasurable damage. I believe that this is also an important issue since the European Union must strengthen its cooperation and work towards a strategic partnership with India. I hope that Commissioner Patten, in particular, will ensure that everything is done to deal with this tragedy as best we can.
I have only one other brief point to mention to my fellow Members. In paragraph 4 of our resolution, we point out that some buildings in this region were weakened by structural faults. I am not at all sure that we should labour this point, given the current problems faced by the people of India. I tabled an amendment to withdraw this paragraph. I hope that my fellow Members will adopt this amendment.
Mr President, the worst natural disaster since the creation of the Indian Union has left the world' s largest democracy in a state of deep shock. It is not only India that has been stunned by events. The pictures of the devastation in the State of Gujarat are etched in all our minds: one hundred thousand killed and several hundred thousand forced to leave their homes which have been completely destroyed - these people are now homeless, destitute and without work. I have been struck by the scale of the rapid response from the international community and the donations from private individuals. What fine examples of humanity and solidarity in an increasingly unfeeling world. Special teams, including several from Europe, were on hand to pull survivors out of the rubble. Help is flooding in. Medical supplies, food by the tonne load, clothing, blankets, installations to help provide clean drinking water and also prevent the outbreak of typhoid, cholera and hepatitis. Row upon row of tents have been erected to provide essential, albeit makeshift, refuge against the bitterly cold nights. This is all a source of comfort to the earthquake victims and their family members, many of whom reside in the European Union.
The Commission has generously released EUR 13 million in emergency aid and there is a good chance that this aid package, distributed via the European Community Humanitarian Aid Office to six international aid organisations, will directly reach the earthquake victims. The World Bank and the Asian Development Bank will also be involved in achieving the successful reconstruction of the region. The damage to property alone amounts to over EUR 3 billion. And what actions have the Indians themselves taken? They have set up a committee, supported by all parties, dedicated to active disaster management. The authorities have acted quickly despite a series of aftershocks. The electricity supply was restored within days and towns were able to get back on their feet as streets and squares were cleared. We should applaud the efforts of our Indian friends.
Floods in Portugal
Mr President, ladies and gentlemen, Commissioner, as has already been stated in this House, the harsh winter in Portugal this year has been characterised by terrible floods which have caused loss of human life and enormous suffering, high levels of material damage costing billions of escudos, the destruction or damage of homes, transport infrastructure, telecommunications networks and energy grids and considerable damage to economic sectors, particularly agriculture and trade.
Now, as we all know, Portugal has one of the lowest levels of GDP per capita in the European Union and the forecast made by the Commission in its second report on economic and social cohesion estimates that last year, Portugal moved even further away from the real convergence that it had experienced since 1991.
It is therefore crucial that the European Union provides exceptional aid in order to address the damage that has been done and to make its contribution to the huge effort that is currently underway.
We therefore urge the Commission, together with the Portuguese Government and local authorities, to provide exceptional financial aid to complement the resources that have been made available by the Portuguese authorities in order to meet the urgent needs of the communities that have been most badly affected, and to facilitate the rebuilding of infrastructure that has been destroyed and the resumption of economic activity.
A reallocation of appropriations that have already been earmarked is not enough. I repeat that what is needed is exceptional aid.
Mr President, Commissioner, ladies and gentlemen, hardly a single winter that I have lived through has stuck in my memory, but this year, winter made itself memorable in a particularly harsh way in Portugal, as Mrs Figueiredo has just described. Almost every single river in Portugal burst its banks and there are towns in my country which have suffered four consecutive floods in the course of this winter with the rains that have fallen since November.
The crisis was felt particularly acutely in the centre of the country, affecting the Mondego basin most tragically, but it affected communities to some extent throughout the country. The Portuguese authorities and the civil defence forces have made huge efforts to remedy the situation. Now, questions about reconstruction are being asked and I would add my voice to those of my fellow Portuguese Members in asking the Commission to work together with the Portuguese authorities at national and local level to aid reconstruction, to list the damage done and to support the reconstruction of the areas that have been affected with both financial and technical resources. I should also like to express my solidarity with the victims. Given the scale of the floods that have swept across our country this winter, and let us hope that they are over, because the bad weather is continuing, we must once again draw your attention to regional planning policies and to the need to ensure the balance of our ecosystems. In this matter, I would also ask for the assistance that would result from dialogue with other Member countries of the European Union.
Mr President, ladies and gentlemen, nature has, once again, been merciless and the fury of the torrential rain and the unruly rivers has spread destruction and suffering. We have seen enormous material damage, families made homeless, injured and even killed. Once again, an appeal to European solidarity is being made in this Parliament and it is the Commission' s duty to find ways of putting this into practice. The Commission must not hide behind a lack of funds - the people who have been affected do not want to hear administrative excuses. It is our duty to prove that Europe is not only a generous idea but also an efficient organisation.
There are, however, two fundamental issues that are worth recalling. The first, broader issue is that of environmental protection and climate change. Only a few years ago, anyone who mentioned these matters was dismissed as being utopian, alarmist and even a little mad. Today, the evidence is clear for all to see and we have to act effectively to prevent the situation throughout the world from deteriorating. The second issue concerns my country, Portugal. Let no one be in any doubt; I do not intend to give in to demagogy: my country' s government and local authorities are not responsible for the rains that fell, but they do have a responsibility from which they cannot shy away. They must show greater rigour in regional planning and greater resistance to urban speculation, they must refuse permission to build in areas at risk from flooding and establish better management of river beds and dam outlets.
We must all work together, not only in order to help the people who need urgent assistance, but also in taking precautions with the measures and actions that predict and reduce the probability of similar disasters in the future.
Mr President, ladies and gentlemen, Members of the Commission, as my fellow Portuguese Members have said, the abundant rainfall, the storms and the floods have caused enormous material damage, injuries and deaths in the Douro, Mondego and Tagus basins. They have caused a genuine disaster. In requesting the support and the solidarity of the European Union, we are not trying to solicit an emotional reaction; we do not want to give the impression that we are courting pity or that we are merely asking for help. The Portuguese Government has not failed to provide support for the areas that have been affected and there has been no lack of national solidarity. Financial support from the European Union, however, is just as important for Portugal as it is for the European Union itself. In fact, even more important than the material size of such a contribution is its symbolic, moral and emotional effect. Strengthening the sense of belonging to the European Union and the awareness of European citizenship also requires these small, symbolic gestures and brings Europe closer to the people. The communities that have been affected by the storms and the population will, in general, feel that the European Union is not indifferent to their tragedies and problems.
Mr President, ladies and gentlemen, Commissioners, this is the best way for the European Union to touch people' s hearts, regardless of how much it contributes. This is why we are asking the Commission to use its imagination and to provide an answer to our request and to our proposals.
Mr President, regarding, first of all, the European Parliament' s resolution on the earthquake in India, I want to point out - and a number of you have already made this point - that the Commission approved its emergency first aid to the value of EUR 3 million on 30 January, just four days after the events. This decision, like all emergency decisions, enabled operations to be funded from the first day of the emergency. Its objective was to provide immediate aid not only through the distribution of blankets, clothes, medicines and health care and the provision of food and drinking water, but also through the creation of a field hospital in Bhuj.
As Mr Mann has pointed out, this operation involved our collaborating with six humanitarian organisations, including Oxfam UK, Care International, the German Red Cross and Save the Children in the United Kingdom. Each of these organisations concerned itself with a specific area of activity and, in our opinion, the results have been positive.
The Commission has now announced its decision to provide a further EUR 10 million. We expect this decision to be finalised in the course of next week, as soon as the priorities have been established and assessments have been made of needs on the ground and of the NGOs' proposals.
It is crucial to current, and any future, aid that we avoid duplication in the use of resources, as well as the problems which might be created by types of urgent need not covered by one or other financial aid provider. It is therefore vital to deal with all aid opportunities together and, in order to fill the gap between emergency and long-term aid, the Commission will lose no time at all in sending a study mission to assess reconstruction and renovation needs in situ. This mission will work in close conjunction with the Member States, and its results will enable us to decide better how to carry out future initiatives in cooperation with other international institutions as well.
Regarding the specific problem of floods and natural disasters in Portugal, I can tell you that Portugal has certainly suffered a very hard winter. There have undoubtedly been problems in many regions of Europe, involving heavy rain and storms, together with floods which have caused considerable material damage and, in certain cases, the loss of human life as well. On 16 November 2000, I myself appeared before this House to comment on the extremely serious floods in the United Kingdom, Ireland, Spain, France and Italy, and I should like once again to express the Commission' s concern about these matters. We wish to be associated with the demonstrations of support and solidarity addressed by this House to the victims of this new disaster, specifically in Portugal.
As early as 31 January, my colleague Michel Barnier used the occasion of the part-session in Brussels to express his openness towards any request from the Portuguese authorities to re-adjust the programming of the Structural Funds. When we talk about re-adjusting the programming of the Structural Funds, we are not, as some of you may possibly have thought, talking about applying a different use to the same resources as previously existed for the country but, instead, of reconsidering the overall programming of the Funds.
I should also like to remind you that, on Wednesday, 25 October 2000 before this House, Mrs Wallström, speaking on behalf of the Commission, specified the latter' s role in the field of civil protection and explained the opportunities offered to us by the current Budget in terms of how the EAGGF and ERDF Structural Funds might be deployed, together with the Interreg 3 Community initiative which, in its inter-regional chapter, includes cooperation in the field of natural or industrial disasters. There is no other room for manoeuvre within the Budget.
Within the 'Community Action Programme - Civil Protection' , the Commission is therefore prepared to consider a project to be submitted by the Member State affected, aimed at identifying the areas at risk from flooding in the European Union.
Finally, I should like once again to remind you of the Commission' s concern and of its willingness, within the framework of what is at present possible, to respond promptly and positively to the requests which Portugal might, under this general heading, submit as a consequence of these events.
Thank you, Commissioner.
The debate on items on topical and urgent subjects of major importance is closed.
The vote will take place at 6.30 p.m.
The oral question on the Stability Plan in Ireland and France is scheduled for 5.30 p.m. I shall, therefore, suspend the sitting of Parliament for 15 minutes.
(The sitting was suspended at 5.15 p.m. and resumed at 5.30 p.m.)
Stability plans in Ireland and France
The next item is the oral question (B5-0009/2001) by Mr von Wogau, Mr Suominen and Mrs Doyle, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, to the Commission, on the Stability Plans in Ireland and France.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to deal with why we have tabled this issue regarding decisions in Ireland. I believe that it should be considered that we have reached a new stage in the development of the European Union and in the integration of the economies in the European Union. Today twelve Member States make up a Common Market with a single currency. A domestic market in the original sense. It is imperative that economic policy in this European domestic market is drawn up in accordance with common guidelines. In this respect, we are pleased that the European Commission and the Ecofin Council have taken action in this area.
It is the first time that a decision regarding one of these Member States has been taken in this way and this decision concerns the stability of the European currency. As you are aware, in all debates in this House my group has repeatedly granted the utmost priority to the stability of the European currency and we shall continue to do so in future. We believe that a stable currency is one of the key building blocks for a social market economy and that this is also necessary for the European currency. Let there be no doubt that this shall remain a priority for us in the future.
However, I would ask whether the European Commission and the members of the Ecofin Council have picked the right target for this, the first decision of its kind. Ireland is without a shadow of a doubt one of the European Union' s model children. It is questionable whether other countries are in the position to reduce their deficits. Ireland achieves surpluses. Other countries still have a huge total debt of over 100% while at the same time Ireland is in the process of reducing its debt to under 40% and so can likewise be held up as a model for other European Union Member States.
While other countries are battling unemployment, Ireland has made exemplary progress in this regard with the creation of new jobs. While other Member States are battling with slow economic growth, Ireland is enjoying growth rates that other Member States can only dream of. It should be said, however, that the Irish economy is overheating as a result of this strong growth and that, consequently, there is a risk that this could be to the disadvantage of the Irish people. For example, if I take rent and property prices in Dublin and compare these with those in Frankfurt it becomes quite clear that the development of these prices also has a detrimental effect on the Irish people.
In this respect clearly something must be done. The question is, however, who shall take the action? Should it be the European Union who intervenes or is this a matter that should and can be settled by Ireland, the Irish Government or the Irish Parliament themselves? This then raises the question: who should be responsible for European economic policy in the future? We must work towards ensuring that this responsibility is set out quite clearly. We must be clear on who is responsible for what, so that where there is success praise may be given and where there is failure, which may also occur, we are able to say that a particular country or a particular institution is at fault. A clear division of tasks is now emerging within the European Union. The European Union is without doubt responsible for competition, the competition between businesses in the European Union. As Commissioner Mario Monti has demonstrated time and time again, the European Commission takes this task very seriously indeed. The European Commission is also responsible for currency stability, on the one hand through the strong European Central Bank and on the other hand through finance ministers, charged with monitoring the stability and growth pact.
The European Union, is therefore responsible for competition and currency stability. Responsibility for taxes, on the other hand, still undoubtedly lies with the Member States of the European Union. The same applies to social security systems and education. This then raises the question: what is happening with currency stability or, more precisely, have occurrences in Ireland jeopardised currency stability within the eurozone? Just imagine a different situation. Imagine that the inflation rate in Germany stands at 6 or 7%. As Germany makes up one third of the gross national product in the eurozone, this would instantly lead to a sharp increase in the average inflation rates in the European Union, to such an extent that the European Central Bank would be forced to spring into action and thus the economy would be curbed. Ireland is however a small economy with a gross national product little above that of west London. The overheating of the Irish economy has no influence whatsoever at a European level, so there is no need for action at the level of the European Central Bank. Ireland no longer has the opportunity as before, when the Irish Central Bank could raise interest rates, of contributing to the deceleration of the economy. Therefore, Ireland must themselves be responsible, also for the Irish people, for reducing the overheating of the economy somehow or other. How this is to be achieved I leave up to the Irish. I do not wish to raise this at the level of the European Union.
Now, turning to my second question. On 12 January a decision was made by the European Commission to pay EUR 401 million to Ireland. EUR 726 million in supplementary funds followed, funds that were also pumped into the Irish economy. In this regard I would like to ask whether a conversation took place between Commissioner Solbes and Commissioner Barnier with a view to resolving this obvious contradiction. In other words, what is happening in Germany, in France and in Italy gives much more cause for concern regarding the stability of the euro. I hope that the European Commission will have the same courage, when it comes to dealing with these large countries.
(The President cut the speaker off)
Madam President, I should like to thank Mr von Wogau for having raised a subject I believe deserves to be debated. His approach was correct when it comes to the way in which this matter is to be reflected upon, and I shall try to follow his line of reasoning.
I shall begin at the end, with the question of why our decisions do not in any way affect transfers of resources. Why are we talking about the coordination of economic policy? We are talking neither about problems of regional policy, nor of competition, nor of taxation, nor of any other such factor.
I want to make an initial remark so that we are all familiar with, or are clear about, the model we have agreed in the Treaty of Maastricht, according to which the coordination of economic policies is based on a tool, known as the broad economic guidelines, approved each June by European Councils at the proposal of the Ministers of Finance. This is the basic document for economic policy coordination, and one with which you are very familiar because you have had occasion to discuss it more than once in the Committee on Economic and Monetary Affairs. This document includes decisions of a general kind, together with decisions aimed specifically at Member States and containing practical recommendations which - I want to emphasise - are unanimously approved by the European Council. Obviously, the document also includes the points of view of each and every one of the Member States which sign the decisions.
In order to maintain a proper balance between fiscal and monetary policies, the Stability Pact is, of course, implemented alongside the broad economic guidelines. As a result, we may sometimes have the impression that, as in the case of Ireland, actions are taken which may be difficult to reconcile with observing the criteria of the Stability Pact.
I believe it is important to say first of all that Ireland has met the requirements of the Stability Pact and continues to do so, with more than enough room to spare, and that the Irish authorities deserve every kind praise for pushing ahead with their structural reforms and running the public finances well.
It is true that the Irish economy has continued to grow very strongly in the year 2000, but also true - and we are now coming on to the first point you raised - that it is overheating. Is overheating important in terms of a balanced overall picture? I have no intention whatsoever of getting into whether each specific measure is or is not correct. Such measures are the responsibility of the Member States, and I have no objections to make. We are talking about general, overall positions.
Overheating of the Irish economy is not a new problem. It dates back to 1998 and had already been revealed in the broad economic guidelines. It was also revealed in 1999 and again in 2000.
In the year 2000 - and I am referring here to a decision adopted by the European Council, proposed by the Ministers of Finance and applicable in every Member State - it was stated that, given the further overheating of the economy, budgetary policy had to be used to ensure economic stability and that the 2001 budget ought to be managed with that in mind.
What are, so to speak, the contents of the 2001 budget? I believe that knowing this may help us to clarify two issues: what is the reason for the concern of the Commission, firstly, and of the Member States, secondly. I shall quote two facts from the 2001 budget: the fact that the current expenditure approved in the budget assumes a 1.06% increase in Irish Gross Domestic Product, and the fact that tax is to be reduced by 0.57%. As a result of these two factors, total demand is therefore being stimulated to the tune of 1.6% of Irish Gross Domestic Product.
There is another fact I think is interesting on the subject of the broad economic guidelines we were talking about. The message is to seek or maintain a balanced budgetary policy and, if necessary, to have a somewhat more restrictive budgetary policy designed to offset any difficulties Ireland might have as a result of a monetary policy which is defined for the eurozone and is, logically enough, too expansive for Irish conditions.
If, for example, we analyse the figures which we normally use to see how economies behave and which show the main impact on the cyclically adjusted surplus, we see that, whereas in 2000 the figure was a budgetary increase of 0.4% of GDP, in 2001 the figure was 0.9%. This matter is certainly being discussed by the Irish Government and the Commission. The former believes that the figures we have calculated show an additional 0.3% increase. On the basis of the figures provided to us by the government - and this is the topic under discussion in Eurostat - we are able to arrive at somewhat different figures. That is why, in the recommendation, we effectively acknowledge this situation and refer to 0.5%.
I would turn now to a third factor. An important topic when it comes to the behaviour of economies is the way in which supply operates in relation to demand and whether the growth in demand is more rapid than existing supply. In technical terms, we measure this using what is called the potential output gap, which shows the amount by which demand is growing in excess of supply. In 2000, the potential output gap was 4.5%. In other words, Ireland was demanding 4.5% more than what it was producing. In 2001, that figure has risen to 5.4%. We are therefore talking about a very expansionist budgetary policy, at a time when the Irish Government has committed itself, in terms of the broad economic guidelines, to a budgetary policy which, in principle, ought to be more restrictive with a view to offsetting the other problems.
Let us move on to the second point which you raised and which I think is especially interesting: the fact that the Irish economy is relatively small and its impact on the eurozone minimal. That argument makes sense and might lead us - like many economists - to conclude by asking why, if we did not have any other types of commitment, we should take action over Ireland if that country does not affect monetary policy.
I also believe that, in connection with this argument, we ought to be asking ourselves two related questions. Firstly, can we treat the Member States of the European Union unequally? And should some Member States be able to do what they themselves consider appropriate while others cannot, according to whether they are smaller or larger countries? The second important point is that we could discuss whether that is the model to be applied in the future. But in any case, that is not the model we are applying today in accordance with current legislation. It is therefore absolutely vital, at least from the Commission' s point of view, that, if we are to fulfil our role as guardian of the Treaties, we should apply the Treaties in the form in which they exist at present.
On this basis, the Commission did what it considered its duty, which was to send a recommendation to the Council of Ministers in accordance with the provisions of Article 99(4). I very much emphasised the fact that, when I speak of a recommendation, I am not referring to sanctions. I appreciate that, from the media' s point of view, it is much more appealing to talk in terms of sanctions. When we speak about recommendations, we are indicating to the Irish Government that the budgetary policy it has defined is inconsistent with what they agreed and will lead to additional problems concerned with the overheating of its economy.
In the explanatory statement, we put a figure on the recommendation, saying that we considered there to be 0.5% overheating. That is something we can discuss. The figure will vary depending upon the methodologies we use. On that basis, it is obviously for the Irish Government to do what it considers appropriate.
The Commission' s position was presented to the Council of Ministers, which approved it by consensus. That is the situation in which we find ourselves at the moment and, like yourselves, I believe it must be accorded due importance because, if it is indeed an important milestone in applying our model for coordinating economic policies, we ought not to attempt to draw conclusions of a kind which the Commission never of course intended.
Thank you, Commissioner Solbes Mira.
Ladies and gentlemen, I have to ask you to keep within your speaking time, because we must hold the votes on topical and urgent subjects at 6.30 p.m.
Madam President, Commissioner, when we in Ireland signed up for economic and monetary union, we accepted the central tenet of economic and monetary union, namely closer coordination of economic and budgetary policies of Member States.
The key elements in this process are the stability and growth pact, which is at the heart of economic policy coordination. Secondly, we have the annual, and I underline annual, broad economic policy guidelines - a lesser known element of the economic policy development process.
As well as European-wide, there are country-specific guidelines identifying policy priorities and particular circumstances. Commissioner, I was listening carefully to see if I could extract from what you said precisely what breaches of the country-specific guidelines Ireland is guilty of to warrant the recommendations of the Ecofin Council under Article 99 of the Treaty, last Monday, at your behest. Our finance minister, Charlie McCreevy, told the Irish Parliament this week that he had no problem with advice to Ireland setting out the Council's view of the appropriate policy mix to achieve economic stability. But he felt this view should have taken the form of an opinion, as in the normal course, particularly in view of the comparative performance of the Irish economy relative to other EU Member States. An opinion, Commissioner, rather than a recommendation.
Was a recommendation an even-handed and proportionate response? Would not an opinion have sufficed, given the very heavy political fall-out from the recommendation in Ireland, where we are in an election year and very likely face a referendum on Nice, this episode has been oats to the eurosceptics. And the same applies elsewhere, particularly in the United Kingdom. There is also nervousness about the Commission's involvement in tax policy generally in the post-Nice situation. This latest episode does not help. I fail to see why Ireland's transgressions could not have been handled more tactfully, more diplomatically, with more understanding - both by you, Commissioner, and indeed by our somewhat maverick, though genial, finance minister.
To many observers it appears to have been in the end about egos and macho behaviour all round - all in the context of an economic turnaround in Ireland in the last six to seven years that is the envy of many. The charge is that Ireland is to seek to achieve economic stability and, in that context, our last budget was deemed to be over-inflationary.
There are occasions when "a one size fits all" economic model does not fit. The biggest threat to Ireland at the moment is wage inflation fuelled by 75,000 job vacancies. Securing the continuation of social partnership with our unions, employers, farmers and government and, through it, wage moderation has to be a priority for our government given its huge contribution to our economic success over many years.
I agree that a 10% increase in the GDP per annum is not sustainable, given the pressure on labour supply and house prices. But even IBEC, our employers' confederation, has said that our budget must be understood in the context of social partnership.
If I had to point to one single factor that has contributed more than any other to the turnaround in the Irish economy, I would have to cite the Social Partners' Agreement which allowed us to trade competitively in the single market and to attract inward investment because of the stability it brought to wage negotiations.
I regret the unseemly public debate over the censure, the lack of diplomacy in handling this issue by both sides and the very negative political fallout that has ensued. Time does not allow me to run the numbers of Irish economic success. I have no doubt my colleagues coming after me will do so.
Madam President, I do not take the same approach as my colleague, Mrs Doyle. The Irish Government's response to the European Commission and to Ecofin has been arrogant and reckless. Reckless, because it has needlessly damaged the standing of Ireland in the Union and because it feeds xenophobia in Ireland by putting in doubt the possibility of the Nice Treaty being ratified. Reckless, because it feeds Eurosceptism in the UK and Denmark and it cannot be in the long-term interests of either Europe or Ireland for either Denmark, the UK or indeed Sweden to remain outside the eurozone.
I deplore the stance taken by the Irish Government. I believe that its position is being driven by the growing Eurosceptism in the two minority government parties. For example the Deputy Prime Minister, Ms Mary Harney, recently indicated her preference for the American economic model rather than the European social model, stating we are closer to Boston than Berlin. I do not agree, however, with the MEP from the PPE-DE, Mr Werner Langen, who is quoted in the Irish Independent newspaper today as saying that Ireland should be further penalised by the withdrawal of cohesion funds. Such a step would be a gross overreaction as well as being illegal.
I would call again on the Irish Government to accept the Ecofin decision and to sit down with the Commission to discuss how it can best be implemented. I would also call on the Minister for Finance to accept the long-standing invitation from the Economic and Monetary Affairs Committee of this Parliament to come and talk to us and explain the Irish position in detail, so that we can understand it and learn from it.
In the Irish Parliament this week, the Minister for Finance outlined five main points on which he claimed he was at odds with the Commission and Ecofin. He claimed that the Commission recommendation and the Ecofin decision are unreasonable, unwarranted and a misreading of the Irish economy. He stated that the Irish tax cuts made over the past three years have been contractionary, not inflationary. He said that the Irish budgets have not been procyclical as measured by the Commission's own calculations. He stated that the Commission methodology overstates fiscal loosening this year because it does not take into account once-off factors such as a shorter fiscal year in 2001 and he stated that an opinion would have been a more appropriate step than a reprimand. The Commissioner has dealt to some extent with some aspects of that case. I would like to hear Commissioner Solbes address this House today in detail on those points so that we can have some clarity as to the issues that are actually in dispute between the Irish Government and the European Union.
Madam President, as an explanation of the EU' s serious reprimand to Ireland, Mr Prodi expressed the opinion that we must also be able to punish the best pupil in the class. That really is a peculiar observation to make. It would be more natural to hold the best pupil in the class up as a model. That was how it was when I was at school.
Ireland' s economy is prospering. Last year, growth increased by 10 per cent. Unemployment is at less than 4 per cent, and the country also has a genuine budget surplus. Last year, growth increased by 10 per cent. Unemployment is less than 4 per cent, and the country also has a genuine budget surplus. The impoverished Emerald Isle has turned into a Celtic tiger. The EU has therefore been too hasty in issuing a warning to Ireland, since the situation of the country is being disregarded.
Ireland is a small country dependent upon foreign trade and with an economy closely linked to the British and American economies. The falling rate of the euro has therefore had more of an impact upon Irish inflation than upon that of other EU countries. Inflation has fallen from 6 per cent in November to 3.9 per cent in January, and there is everything to indicate that it will continue to fall. The Netherlands now has higher inflation.
As you yourself stated, Commissioner, Ireland' s policy cannot jeopardise the way in which EMU operates. It is in this connection that you refer to Article 99 of the Treaty, and it is then that that argument falls down. Ireland accounts for only 1 per cent of the EU' s total GDP. For Ireland, the threat of inflation is mainly from external sources, but the EU and yourself are demanding internal measures to get inflation down. The EU' s action is politically unwise and does not increase confidence in the EU and EMU, above all in those countries which are at present outside the eurozone. I want to conclude by asking Mr Solbes Mira why he did not give Ireland more time.
Madam President, Commissioner, as a pro-federalist party, the Group of the Verts/ALE has no objection in principle to the European Union holding an opinion on the national policies of the various Member States. That said, we have in the past shared and we still share the concerns that smaller countries have regarding the abuses that could result from excessive arrogance on the part of higher authorities or larger countries.
From this point of view, we consider the decision by the Commission, exercising for the first time its right to reprimand with regard to the specific situation in Ireland, as totally unjustified and, at any rate, as a remarkable blunder given the number of Eurosceptics criticising European integration. We believe that it is totally unjustified, first of all, because the admittedly high level of inflation in Ireland may also be related to the specific nature of the Irish economy, which imports not just its oil but also most of its spare parts from two countries, namely the United States and the United Kingdom, who, over the last few years, have significantly revalued their currencies in relation to the euro.
The second reason is that there is no evidence at all that the 2001 budget is "pro-cyclical" ; quite the opposite, the American air pocket and American slump risk making it an extremely counter-cyclical budget.
The third reason is that although tax reductions by the Irish Government are, admittedly, too high, this issue should have been tackled at the time when, for years, Ireland carried out fiscal dumping by lowering company taxes, thus attracting companies from the continent. It is absolutely incredible that this criticism should be made when the reduction in tax affects citizens rather than companies.
In more general terms, as soon as a country has accepted...
(The President cut the speaker off)
Madam President, first of all, I would like to thank you for having set an example while chairing what is, in a way, the closing sitting of our part-session.
I shall now turn to the topic of our debate and say that I welcome the opportunity that we have to give our views on the significance and impact of the decision that the Commission, then the Council, have taken to use for the first time the Treaty of Amsterdam provision in order to address not a sanction, Commissioner, but a public reprimand to a Member State, in this instance, Ireland, as well as to severely rebuke several other countries for not complying with all the requirements of the Stability and Growth Pact. I believe that this will provide many people with food for thought regarding the liberal logic of the current economic and monetary union, just months before the euro intrudes into the everyday lives of 300 million European citizens.
Like the others, I do not question the principle of such warnings which are the logical corollary of the coordination of economic policies. On the other hand, I denounce the underlying attitude. The guardians of monetary orthodoxy in the European institutions are obsessed with the idea of excessive public spending, excessive spending on social provision. They have no consideration for the shameful inequality that still exists in the social model that the European Union claims to represent; nor do they have any consideration for the need to promote the human skills necessitated by the information revolution, which is developing at lightning speed before our very eyes and which really has yet to take off.
It is significant that health spending, in particular, was specifically targeted in the Commission' s criticisms of various Member States, one of which was France. On almost the same day, the Commission decided to bring a case against France before the Court of Justice since it was guilty of charging the lowest income families a lower rate of VAT on some of the price of electricity and gas. Over-restrictive measures of this kind are not the way to survive the crisis of confidence that citizens are experiencing towards European Union institutions.
Reference has been made to the public comments made by Mr Prodi regarding the criticism of Ireland which, up until now, has been presented as a model of success. When the President of the Commission said that sometimes, the schoolmaster must punish even the best pupil, he revealed a stunningly original perception of the new European method of governing. I am counting on the great debate on the future of Europe, which has everyone talking, not to focus on abstract institutional reforms alone but to be based on actual experiences such as those of citizens in the countries which have been targeted by the harsh criticism of the Commission and the Council.
Madam President, first of all I want to thank you for chairing this session and also to thank the Commissioner for coming along. Tight control of budgetary spending since 1987, alongside a strong model of social partnership where the unions, employers and government came together, are two of the main planks of the present success of the Irish economy. Alongside this, our intention and our commitment to investing in education and in building up infrastructure and in particular to utilise the new opportunities in information technology are the further elements of this success.
In Ireland we have a commonly used phrase - "if it is not broken, why fix it". Our present growth rate at 11% is over three times the average of other Member States. We have a budget surplus of nearly 5% of our gross domestic product. Our debt/ GDP ratio is only 39%. Tax and expenditure levels at 33% make Ireland one of the lowest tax regimes in Europe. We have a binding commitment to provide 1% of our annual gross national product to meet our future public pension bills. Indeed the latest figures show that inflation, as measured on the harmonised European basis, in Ireland has now fallen to 3.9%. This rate of inflation is lower than in several of the larger Member States within the EU, if a comparison is made on the latest available economic data, for example, Spain.
I would also like to remind the European Commission that before the recent economic success in Ireland, the Irish people were required to make major sacrifices so as to guarantee that economic growth could take place. Ireland does contribute and wants to continue to contribute to the positive development of policies and programmes within the European Union. Ireland will shortly become a net contributor to the European Union budget where previously it was a net beneficiary. As well as that, Irish waters are opened up to European fishing fleets to ensure the continued success of the European fishing industry.
I believe that the economic recommendations, which would help to improve the Irish economy, should be listened to and taken heed of. However, on this occasion, I believe that the European Commission has misjudged the special nature of how the Irish economy operates. Moreover, I do not think it fully appreciates how far we have travelled in actual terms in the improvement of our economic performance. I will give to the Commissioner a list of figures to put it into context. In 1991 the provisions of the Maastricht Treaty were agreed by EU leaders, and the green light was given to the operation of the single currency. Ireland's GDP in 1991 was IEP29 billion. It is now 10 years later IEP80 billion. In 1991 we had to borrow IEP760 million to keep public services going. Today we have a budget surplus. In 1991, 1.15 million people were in our workforce. Today we have 1.67 million.
With regard to specific events of recent weeks, I believe that any mention of financially reprimanding Ireland, which is being suggested in some quarters, would be a highly regressive step. Bullyboy tactics of this sort are hardly the ingredients to build closer economic cooperation or coordination. Coercion and coordination are two diametrically opposed political and human theories. The European Union has prospered in a spirit of cooperation between various Member States working together, pursuing common political interests. The EU will not prosper into the future if confrontation is the order of the day. I am elected to represent the people of Ireland, and I and my colleagues in this Parliament will continue to represent what is in the best interests of the people of Ireland.
In conclusion, the holding of this debate on this occasion is very welcome. We welcome the opportunity to shout from the rooftops how proud we are of our performance.
Madam President, Mr Solbes Mira, the economic achievements of Ireland in the past decade provoke great admiration. Anyone comparing the macroeconomic indicators of the EU Member States, cannot escape the conclusion that Ireland is at present out in front. The criticism by the European Commission of the policy of the Irish Government therefore seems very strange. But on closer inspection it is nevertheless correct. Given the overheated state of the Irish economy, there is unmistakable evidence of a pro-cyclical policy when the Irish Government lowers taxes and increases government spending. And if Ireland is not given a reprimand now, it will be very difficult to criticise the policy of Member States in future.
Meanwhile it remains striking that a small Member State should be attacked, while the economic reforms and performance of the large EMU Member States in general lag behind. Could Commissioner Solbes Mira indicate if he is aware that the criticism of larger Member States in the present recommendations seems to be couched in more friendly terms than in the case of smaller countries.
When it was decided to launch the Economic and Monetary Union back in the spring of 1998, I pointed out to the Commission the precarious situation regarding retirement provision in some Member States. Your predecessor, Mr De Silguy, simply refused to listen. I now notice that the Commission is voicing cautious warnings about this, addressed particularly to France and Italy. The ECB also expressed itself in disturbing terms on the subject in its monthly report for July 2000. If policy continues unchanged the burden of pension contribution will go through the roof in most Member States. In the case of one Member State to as high as 20% of GDP, maintains the OECD. Remarkably, the present election campaign in this Member State is being fought on tax reduction!
The longer the Member States concerned delay in tackling the pension problems energetically, the greater future budgetary problems will be. There is a financial time bomb ticking away. Meanwhile the Commissioner is still not speaking unambiguously. Surely it cannot be acceptable for necessary reforms to be repeatedly postponed, thus passing burdens on to future generations?
I expect you, at the forthcoming spring summit in Stockholm, to set out the rules and specifically warn the Member States Italy, Germany, Spain, Belgium and France. On this point Ireland has everything well under control. It would be opportunistic to conceal this. Because in the future Ireland, the Netherlands and others will be directly or indirectly burdened with the consequences of problems that their EMU partners knowingly and wilfully left unsolved.
Madam President, we believe that the recommendation, adopted on Monday by the Council of Finance Ministers, which puts Ireland in the dock because its budget is, allegedly, expansionary, is disproportionate, to such an extent that we have to wonder why it was made. It is disproportionate because Ireland seemed rather like the good pupil in the European classroom and its level of inflation, which, at the end of the day, really is fairly low in absolute terms, does not threaten to destabilise the whole eurozone.
Under these circumstances, why demand restrictive measures which might have a harmful effect on Ireland? In order to explain this, you have to look at the analysis of the new single monetary system, in which small adjustments achieved by varying exchange rates are replaced by a rigid single currency system, supplemented by strict procedures.
Therefore, adjustments through markets are replaced by centralised, administrative adjustments. Is there any guarantee, however, that this new administrative process will produce better results than the market process? We do not believe that this is the case. The only guarantee is that an economic policy that does not suit all countries will be forced onto the various Member States. This rigid system may have disadvantages which, in the long run, will cancel out the presumed advantages of the single currency.
There is still one question that has not yet been resolved. Is this compulsory unified policy one that has been determined by the larger countries for their own benefit and to the detriment of smaller countries, or could it one day perhaps backfire on the larger countries themselves? I have no pat answer to this question. At the moment, Ireland might well believe that it is part of the first scenario i.e. that it is a smaller country being sacrificed to the interests defined by the heavyweights.
However, the question is more complex because, behind the condemnation of Ireland, there are larger targets in the firing line and France is, perhaps, the prime target. The point is no doubt to set a precedent for, or even to reinforce the idea of, referring to the multilateral surveillance procedure under Article 99 of the Treaty of Amsterdam, so that it can be extended to other Member States in the future. The process of constraint is, therefore, far from over. Europe' s disciplinary role may first affect the smaller Member States, but it may, in future, have an effect on everyone.
Madam President, Commissioner, ladies and gentlemen, our discussion today is rather strange because, from what Mr Wurtz and Commissioner Solbes Mira are saying, I have the impression that they are fighting the same battle. Both of them are saying to us that you do not have the right to grow, but you do have the right to spend.
To take the first point: you do not have the right to grow. Here we have a Member State, Ireland, which has an impressive budget surplus, an extremely small budget deficit, a very high growth rate and a level of inflation which, while it is too high, particularly because of reasons beyond its control, nonetheless respects the major part of what we said must be respected in the stability pact, Yet you are telling Ireland that growth is not a good thing, despite the fact that it has respected the criteria.
Mr Wurtz is telling us that we must have the right to spend. I would point out to you, Mr Wurtz, that that is not the case in Ireland. Ireland does not spend excessively. It has strong growth precisely because of the fact that its spending is not excessive.
The decision on France, on the other hand, was to make a token gesture and issue a minor reprimand, but to state that the situation there is quite acceptable. Yet, I note that France patently does not respect its commitments. France had undertaken to reduce its public spending and to make tax cuts. This imbalance has been upset. We can see that the trend of reducing budget deficits is slowing down in France, whereas growth is becoming stable. We can see that France has the highest level of public spending of all the countries in the eurozone. We can see that France' s national budget is being used to fund spending on the wages bill, which, logically, ought to belong to the market economy. None of this is satisfactory but you do not say anything, because France, like Germany and Italy and other countries, is too big for you to handle.
I am, therefore, concerned, Commissioner, because and I am not blaming you in order to have a real 'policy mix' , you need to be bolder, politically speaking, to be better armed, legally speaking and to be equipped, economically speaking, with rather more complex analytical equipment than we have at our disposal. In fact, in this matter, we are suffering from a lack of Europe rather than an excess of Europe, and it is the smaller countries that are taking the rap for this deficiency!
Madam President, Commissioner, ladies and gentlemen, I would like to congratulate the Commission and the Council because we have one year before the euro is introduced for real and this economic policy coordination, which we have been hoping and praying for since we changed over to the euro, really needs to take shape.
I do not know when or how the Commission and the Council would be able to use this procedure in Article 99, and paragraph 4 in particular, if not on this occasion. Imagine that they had to do this next year. I do not think that would be possible. They have both been guardians of the Treaty as well as guardians of the general interests of Europe. As a consequence, economic policy coordination has not yet been achieved. Commissioner Solbes Mira has just presented a document that has been adopted by the Commission and which we shall study very closely; in other words. It is a document which will enable us to forge ahead in those areas. We would like to thank him in advance and we hope that we will be able to improve the system on this basis.
Perhaps what we should be criticising is the gap between BEPGs in the budget, rather than the recommendation that the Commission has just drawn up. When BEPGs, the Broad Economic Policy Guidelines, are set out, everyone is gathered around the table - Ireland, Germany, Italy, France, Portugal, and so forth. The issue that we are coming up against today is that once BEPGs have been adopted, everyone goes home again and adopts their own budget, almost completely forgetting what was established collectively, among equals. The problem today is that the Commission is dismissing a budget that the Irish Parliament has already adopted and it is assessing the outcome of internal debates held in Ireland, France, Germany and Italy after the fact.
I would, therefore, like to congratulate the Commission once again for having adopted this resolution. Mr von Wogau wonders if the Irish economy may really has such an impact on economic and monetary union. Of course it does not, but you must go back to Article 99(4). It says that the Commission must make these recommendations and the Council must adopt them when the proper functioning of economic and monetary union is in jeopardy, and also when the economic policies of the Member States are not consistent with those that have been defined collectively. This is certainly the current scenario.
Let us move on to the question or whether a large or a small country should have been reprimanded. Do you think that one day the Commission could have criticised a larger country which was sending out negative messages that might weaken economic and monetary union if it had not previously responded in this way to a smaller country? - I still do not know the difference between a larger and a smaller country, but never mind. I do not believe so and I therefore welcome the decision taken by the Commission on Monday.
Madam President, the economic unification of Europe is a great adventure, but fortunately we have fifteen Ministers of Finance who keep a close watch on each other in Ecofin. Although we cannot be absolutely sure of that, of course, since meetings are held behind closed doors and sometimes also behind a smokescreen. Only very exceptionally, when things are really getting out of hand in one country, does Ecofin open its doors, does the smokescreen lift and does the colleague concerned get a public reprimand. This week, Ireland became the first country to suffer this fate. Are things going so badly with the Irish economy then? Can we really not trust the Irish? Not at all. On the contrary, Ireland is doing well, as has already been mentioned by many speakers. For five years Ireland has enjoyed an average growth of 5%, with unemployment down from over 16% to scarcely 4% and a budget surplus of over 4.5%. Admittedly there is a threat of the economy overheating and there is a risk of inflation, and that was not within the framework of the agreements made by the ministers themselves. But all in all it is not strange that the Irish should feel harshly treated. However, much greater risks lie in wait. The possible next Prime Minister of Italy, Silvio Berlusconi, has announced that he wishes to lower taxation despite a budget deficit and despite a ratio of public debt and gross national product that is more than three times the size of Ireland' s. What we wonder is whether the Council of Ministers will administer a public reprimand here too. Commissioner Solbes Mira, though we have doubts about the necessity of taking Ireland to task, in the latter case you can count on our support.
Madam President, I believe that the Commission's censure of Ireland is a serious breach of Ireland's democratic freedom. The freedom of an elected government to frame its own budget in accordance with its electoral commitments is fundamental to democracy. I therefore urge Ireland's Minister of Finances not to renege on his promises to increase spending, on health in particular, and to lower taxes, especially for the lower-paid. I hold no brief for tax cuts for the wealthy, nor is this a budget that would be proposed by the Green Party. Nevertheless it is a programme that has been negotiated with the social partners.
Ireland has particular difficulties with inflation because of its traditional ties of trade with the UK, which remains outside the eurozone. This is an aspect of Irish inflation which has been completely ignored by the European Commission. In fact, if the European Commission had deliberately decided on a course which would alienate the UK from joining the euro, by revealing itself to be an out-of-date bureaucracy which tries to bully elected governments in ways that are completely outside its brief, it could not have done better. This is absolute political stupidity to say the least.
This interference with the Irish budget is the result of the Maastricht Treaty; the Commission is even trying to get governments to agree their budgets with it in advance, which was not part of the Treaty. I therefore anticipate a resounding rejection of the Nice Treaty in the Irish referendum this Summer because of this unwarranted interference and because this is a very bad treaty, as many in this House agree.
Since 1994 the cumulative increase in employment has been 39 per cent. Today the economy is close to full employment, which is a huge sea change for Ireland. Irish unit labour costs are still more than 10 per cent below the eurozone average. Therefore both wage rises and tax cuts for the low paid are on the agenda for Ireland in 2001. I believe the Commission is deliberately trying to interfere in a field beyond its competence. We must not let this happen. Over the last five years there has been a dangerous increase in inequality with the rich becoming very rich and the poor becoming ever more marginalised. We will not and cannot tolerate this continuing.
I want to thank Parliament for debating this issue. I encouraged Mr von Wogau to table this question because I believed that Parliament would treat this important precedent in a fair and balanced way - and indeed it has. Furthermore, I recognise that everything discussed in the Commission was in secret and everything discussed in the Council was in secret. And we had to accept the press releases from the propagandists when it was all over. So, at least in this House we have an open and democratic airing of the whole subject, and I welcome that very much.
One thing we speakers from Ireland forgot to say was how much the European Union has contributed to the success we have. I do not want to go into all the details, but I want to mention one factor that is underestimated, which is the way that the Irish economy - being small and open - responded to the internal market. It is no coincidence that Ireland took off the day that borders were abolished in Europe and we got a free market. That was important.
Another thing that is exaggerated is the transfers of money. A Commission study, when Ireland had an economic growth rate of 10%, showed that the transfer of structural funds to Ireland only contributed 1.5%, if that. So the people who say that Ireland has grown on handouts from Europe are exaggerating.
What disappoints me about all this is the shock expressed by the Irish finance minister. He was told this by the Irish Economic and Social Research Institute, just as the Commission told him. He was told it by the Irish employers' association. He was told it by the central banks. And if he had a problem with it - with the trade unions demanding increased wages - it was because his policies had already stoked inflation and had already undermined their real incomes. Even if we were not in the Union and in Monetary Union, we would still be affected by the decisions taken by the European Union. In that sense, there is no such thing as sovereignty for a small, open economy like Ireland.
The minister is reputed to be a sportsman. A sportsman should have obeyed the referee when he blew the whistle when somebody broke the rules. Even if there is room for argument about whether the Commission was right or wrong, for our minister in his arrogance and our Tanaiste to pretend that they could not accept or understand that was dishonest and unfair.
Commissioner, I wish to begin by reiterating your words at the very beginning of your speech, to the effect that in this matter, the role of the Commission is to coordinate the economic policies of the countries of the European Union and this function has nothing to do with the normal transfer of Community funds. Commissioner, I would like you to answer the following questions: how do you think the Irish economy can be cooled down when the rate of inflation in Ireland is higher than the interest rate set by the European Central Bank and, therefore, money in Ireland is very cheap? You and your colleagues, Commissioner, know that, in the United States of America, there is a difference in the rates of inflation between the various states. This does not necessarily affect the stability of the dollar, however. Why should this situation, in the case of Ireland, whose economy only represents 1% of the European Union' s GDP, be crucial to the stability of the euro?
Finally, Commissioner, you mentioned the Stability Pact several times, but not once did you mention the Growth Pact! I would say that stability is important if there is to be growth, and I would give the example of Ireland, which has been a Member of the Union for twice as long as Portugal and Spain. Nevertheless, it has already shown such high levels of growth that it has reached the Community average. This makes me wonder whether the Commissioner would not also like to consider the possibility of not seeing the Maastricht criteria, particularly inflation, as his Bible and whether there are not other, more important aspects for him to think about in order for Europe and all the countries in Europe to grow at a healthy pace?
Madam President, the Commissioner finished his speech by saying that not that many consequences can be drawn from this case. I agree, which precisely raises the question: "Why bother?" I accept that, as a Commission, you have the right to do what you did. As Guardian of the Treaty, you have the duty to act, if you believe that is correct. I accept that Ecofin endorsed the judgment of the Commission. The Irish Government too has a right and duty to defend its policy preferences, where it feels it is right to do so.
I do not question your right, Commissioner, to do what you did, but I question your judgment. I believe it was the wrong judgment in the context of such an important precedent-setting example. I believe the Irish response was the wrong response because it was too petulant. I believe both the Commission and the Irish response to the Commission's recommendation lacked proportionality. Two wrongs do not make a right.
In the grey economic space, the budget was inflationary, but, on the supply side, the tax change will bring greater participation in a stretched labour force. The tax change will lower wage expectations and therefore inflationary expectations. The capital expenditure will get rid of infrastructural bottlenecks; the case is at best a grey case.
Madam President, ladies and gentlemen, the European Union' s criticism of Ireland' s economic policy is controversial. As I see it, there are good reasons for supporting the Ecofin Council' s recommendation. The economic policy guidelines, on which all EU Member States have agreed, are concerned basically with ensuring that we do not once again slip into the galloping inflation and devastating budget deficit of the Eighties, which subsequently led to a backlash in the form of crisis and unemployment.
Ireland is the first Member State which is now seriously beginning not to meet its inflation targets. Against the background of the crisis in the Nineties, it is therefore perhaps only reasonable for the EU to react. Now, things are beginning to go well for Europe again. No-one begrudges Ireland its fantastic growth. On the contrary, it is of course one of the foremost examples of EU cooperation' s really being able to help substantially improve conditions for an individual Member State. However, that is why we must not forget our experiences of the crisis during the Nineties. We must not compromise on our conviction that the fight for growth and full employment can, and must, be allied with a clear acceptance of responsibility when it comes to price stability and a balanced budget.
Why, then, can Ireland not be allowed to go its own way? The problem is that we of course live in an interwoven, internationalised economy in which developments in one country influence developments in the others. As long as only one small country infringes the guidelines it has itself accepted, the problem may seem small. Now, however, there are worrying signs that more countries may be doing this, in which case it will be important to send out warning signals early on.
In my own country, Sweden, an attempt is now being made to feature the criticism made of Ireland in anti-euro propaganda. Just look, they say. If we take part in EMU, we shall lose our economic independence. The EU will even obtain power over our taxes.
I think that propaganda of that kind is nonsense. Ireland has been criticised not because it is to reduce taxes, but because the reduction is to take place in a situation in which this may contribute to overheating and to inflation' s taking off again.
The EU has issued a recommendation. No forcible means are to be used to take over Ireland' s tax and budget policies, despite all that is maintained by Swedish opponents of the EU.
Madam President, I should like to thank all the speakers for their opinions. I tried to clarify a number of points in my initial speech, but I have a feeling that I did not succeed.
Firstly, we are not judging Ireland against any other country. We are judging Ireland against its own commitments, accepted in accordance with the broad economic guidelines. Secondly, we are not taking a decision that has just come out of nowhere and which was not anticipated. The Council' s 1998 recommendation already referred to the need for a stricter fiscal policy for Ireland. In the 1999 recommendation, a reminder was issued that, in spite of the efforts made, these were still not enough and, in 2000, after it was pointed out that the budgetary policy adopted by Ireland needed to be more restrictive, there followed a clear expansionist budget on Ireland' s part.
When I talk about an expansionist budget, I am talking about overall figures. I have no quarrel with more health expenditure or more expenditure on reducing tax. Those are policy matters to be decided upon at national level. As Commissioner for Economic and Monetary Affairs, my concern is with the overall status of the Irish budget. However, it is not only my concern but also that of Ireland' s Central Bank, which I assume is familiar enough with the situation of the Irish economy and clearly understands that the current budget gives a substantial procyclical boost to the economy. That is the situation, and these are the facts we are judging.
On that basis, we can talk about what we are, or are not, to do. My duty as Commissioner responsible for these matters is to apply the broad economic guidelines, which are compulsory in a way that the Stability Pact is not. The Stability and Growth Pact - to answer Mrs Torres Marques - was decided upon following a Community regulation. The broad economic guidelines are the model we duly agreed for inclusion in the Treaty of Maastricht. And what we have done is to apply this model strictly, as required. In contrast to what some believe, it is obviously not a position of the Commission. Rather, it is a position of the Commission and the Council. Nor, in making our proposal, did we proceed on the basis of any factor other than our own assessment of the point at issue.
No one should therefore imagine that there are motives or problems of any other kind, large or small. We are talking about consistency with the model we had duly established.
Reference was made to a greater degree of understanding. I believe that we have been showing understanding since 1998 but, in this situation, decisions obviously need to be taken at some point.
Reference was made to the lack of diplomacy on the part of the Commission. I can assure you that none of the leaks that have appeared in the press come from my department in the Commission.
Obviously, it may be thought that the best pupil in the class is being punished. As I have said, it is not a case of our imposing sanctions. We are using a recommendation to highlight an example of incorrect behaviour in the light of the economic policy guidelines. And this is not inconsistent with good behaviour in terms of growth and inflation.
We could talk in much more detail. Mr Bradbourn intimated that not enough data had been provided. I am prepared to appear before the Committee on Economic and Monetary Affairs, whenever you think it appropriate, to comment in more detail on all the data we are talking about.
Article 99(4) - which is one of the things you are concerned about - applies in accordance with the provisions of current legislation. There has been discussion about whether the censure of Ireland is or is not justified. In my opinion, it is justified. If it were not, this proposal would not have been made. Moreover, it is justified in spite of the limited impact Ireland has on the overall European economy. Clearly, there are - and I repeat - two reasons why I think the censure is justified: firstly, because of the obligations accepted by everyone in terms of the model we have defined; and, secondly, because I do not believe that anyone can seriously defend the view that, in terms of the model we have implemented, a country can be treated unequally on the grounds that it is large or small.
We can talk about other subjects which have also been raised: the problems concerned with Ireland' s contribution to European growth, specific problems, the development of inflation etc. I think that all these technical subjects can be discussed. It is true that nominal inflation has gone down in the last two months in Ireland. Nonetheless, when we talk about the overheating of the Irish economy, we are talking about underlying inflationary pressures, the operation of underlying inflation, the increase in salaries, the increase in the cost of living and many other factors fundamental to any correct assessment of what is happening in Ireland.
Is our approach wrong? Here, we are embarking upon a subject that is difficult to assess because it is necessary to ratify the Treaty of Nice and because it is a factor that will impact upon other models. I would ask you whether you believe that policy assessments of this kind exempt the Commission from its duty to apply the Treaties in the forms in which they are established. In my opinion, the Commission has acted with sufficient prudence after having repeatedly urged the Irish Government to take a different course. The Commission presented the matter to the Group of Euro Countries and to the Economic and Financial Affairs Council. The decision was not approved by chance. The matter was debated by the special group of the Economic and Financial Committee after each and every one of the arguments put forward by the Irish Government had been analysed. And, in spite of all that, the decision was taken, as I have just said, on the proposal of the Commission and, so to speak, with the assent of the Council of Ministers.
In my opinion, the Commission did what it had to do. I would again emphasise the significance of the term, 'recommendation' . I am not talking about a sanction but about a recommendation, and I believe that we cannot draw any conclusion which takes us farther away from the content of that Council decision suggested by the Commission, namely to apply a standard which is there in the Treaty for the purpose of resolving a series of practical problems raised in the model we have established for coordinating economic policy. Although a different model may apply in the future, that is the one that is in force today.
Thank you, Commissioner Solbes Mira.
The debate is closed.
Mr President, as you will see there are very few people here. The situation was the same last month. I made the suggestion last month that we could use the additional two or three hours on Monday evening for debate so that Members could attend this vote as well. Could you tell me if that suggestion has been looked into and what the response of the Bureau or the Conference of Presidents was?
I am told that your suggestion is still being examined and that no satisfactory solution has yet been found.
Mr President, I have another suggestion. We are currently preparing an amendment to the timetable, which means, as of next year, we could have an extra day in Brussels.
I think that we are departing from the agenda. At this point, we are due to proceed to the vote on the urgent resolutions.
VOTE
The next item is the vote on the urgent resolutions.
Before the vote on the resolution on religious freedom in China
Mr President, regarding the following resolution, my group felt bound to sign the joint resolution on religious freedoms in China in order to demonstrate that, in our view, there are no borders when it comes to defending freedom of conscience and freedom of expression. On the other hand, most of the Members of my group are totally opposed to any reference to the Falun Gong movement in this resolution.
We have therefore requested a separate vote and a roll-call vote on the two paragraphs relating to this issue and we shall vote against these paragraphs.
This is exactly the procedure scheduled, Mr Wurtz.
Mr President, I would just briefly like to say that it has been proposed that we should start earlier on a Monday and leave earlier on a Thursday. I must say that this is absurd since it would mean that many of us would have to travel here on a Sunday so that others could have Friday free. It always used to be the case in Europe that Sunday and not Friday was a day of rest.
Mr President, I do not want to debate this either, but I have to clarify that what Mr Posselt said is wrong. I did not suggest starting earlier on a Monday. I suggested using the evening hours on Monday, which are now free, for debate, as we do on Tuesday and Wednesday. That way we might be able to vote earlier on Thursday and people would be able to attend to vote before they go home. That was my suggestion.
That was the last statement of this sitting as we have reached the end of the agenda.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 7 p.m.)